           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 1 of 103




 1   BLEICHMAR FONTI & AULD LLP
     Peter E. Borkon (Bar No. 212596)
 2   pborkon@bfalaw.com
     555 12th Street, Suite 1600
 3
     Oakland, California 94607
 4   Tel.: (415) 445-4003
     Fax: (415) 445-4020
 5
     BLEICHMAR FONTI & AULD LLP
 6   Javier Bleichmar (pro hac vice)
     jbleichmar@bfalaw.com
 7
     7 Times Square, 27th Floor
 8   New York, New York 10036
     Tel: (212) 789-1340
 9   Fax: (212) 205-3960
10   (additional counsel on signature page)

11   Counsel for Lead Plaintiff
     the Police Retirement System of St. Louis
12
     and Lead Counsel for the Putative Class
13

14                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
15

16   DOUGLAS GREENE, Individually and On                  Case No. 3:19-cv-04744-WHA
     Behalf of All Others Similarly Situated,
17
                                                          CLASS ACTION
18                  Plaintiff,
            v.                                            AMENDED CLASS ACTION
19                                                        COMPLAINT FOR VIOLATIONS OF
     GRANITE CONSTRUCTION                                 THE FEDERAL SECURITIES LAWS
20   INCORPORATED, JAMES H. ROBERTS,
21   JIGISHA DESAI, and LAUREL J.                         JURY TRIAL DEMANDED
     KRZEMINSKI,
22
                    Defendants.
23

24

25

26

27

28

                                  AMENDED CLASS ACTION COMPLAINT – CASE NO. 3:19-CV-04744-WHA
            Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 2 of 103




 1                                                        TABLE OF CONTENTS

 2   I.     NATURE OF THE ACTION ......................................................................................... 1
 3   II.    JURISDICTION AND VENUE ..................................................................................... 9
 4
     III.   PARTIES ...................................................................................................................... 10
 5
              Lead Plaintiff ............................................................................................................. 10
 6
              Defendants ................................................................................................................. 10
 7
     IV.    SUBSTANTIVE ALLEGATIONS .............................................................................. 11
 8
              Relevant Background ................................................................................................ 11
 9
              1.       Granite’s Large Construction Projects ............................................................. 11
10
              2.       The Fixed-Price Contracts ................................................................................ 12
11

12            3.       Relevant Provisions of the Fixed-Price Contracts that Limited Granite’s
                       Recovery of Cost Overruns .............................................................................. 14
13
              4.       Percentage of Completion Accounting for the Projects ................................... 15
14
              5.       Granite’s Project-Specific Accounting Determinations Were Not Disclosed.. 16
15
              Granite Acquires Layne in Stock-for-Stock Transaction .......................................... 17
16
              Granite Manipulated Its Financial Statements and Misrepresented the Financial
17            Results of the Projects ............................................................................................... 18
18
              1.       Analysts and Investors Believed that the Projects Were Improving ................ 19
19
              2.       Despite Defendants’ Positive Statements Concerning the Projects, Granite
20                     Continued to Overstate Its Financial Results ................................................... 20

21            3.       Granite Did Not Take a Charge Even Though the I-4 Ultimate Project and Its
                       Majority Partner, Skanska, Concluded That Accounting Principles Mandated a
22                     Charge .............................................................................................................. 29
23
              4.       Granite Intentionally Removed Any Disclosure of “Reasonably Possible”
24                     Additional Costs ............................................................................................... 30

25            5.       Granite’s Reported Financial Results Deviated Substantially from the
                       Projects and Underscores Granite’s GAAP Violations .................................... 32
26
              6.       Granite Discloses Massive Charges in 2Q and 3Q 2019 Resulting from the
27                     Projects and Falsely Blames Unanticipated Events and Previously Unknown
                       Costs ................................................................................................................. 37
28
     AMENDED CLASS ACTION COMPLAINT                                                                                           3:19-CV-04744-WHA
                                                                                 i
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 3 of 103




              7.      The Individual Defendants Closely Tracked the Projects and Received
 1                    Numerous Periodic Reports Reflecting Up-to-Date Costs, Schedules,
 2                    and Profits......................................................................................................... 40

 3            8.      Granite’s Affirmative Claims for Additional Payments Seeking to Recoup Cost
                      Overruns Have Not Succeeded......................................................................... 43
 4
              Percentage of Completion and Relevant Accounting Provisions Reflecting Granite’s
 5            Violations of GAAP .................................................................................................. 43
 6            1.      Accounting Standards Codification Topic 606 ................................................ 44
 7            2.      Granite Failed to Disclose Any “Reasonably Possible” Additional Costs in
 8                    Violation of GAAP ........................................................................................... 51

 9            Summary of Scienter Allegations ............................................................................. 52

10            1.      Roberts Admitted that He Knew the Details About the Projects; Wall Street
                      Analysts Continuously Scrutinized the Projects .............................................. 52
11
              2.      The Projects Were Core Operations ................................................................. 54
12
              3.      Granite Eliminated the Disclosure of the Reasonably Possible Costs of the
13
                      Projects in Violation of GAAP ......................................................................... 55
14
              4.      The Disparity in the Financial Results of the JVs and Granite ........................ 55
15
              5.      Granite’s Stock Acquisition of Layne Constituted Motive .............................. 56
16
              6.      Former Employees Confirm Defendants’ Knowledge ..................................... 56
17
              7.      Granite’s Scienter ............................................................................................. 59
18
     V.     ACTIONABLE FALSE AND MISLEADING STATEMENTS AND OMISSIONS 59
19
              False and Misleading Statements and Omissions Made Throughout the Class
20
              Period ........................................................................................................................ 60
21
              1.      First Quarter 2018 False and Misleading Statements and Omissions .............. 60
22
              2.      Second Quarter 2018 False and Misleading Statements and Omissions.......... 63
23
              3.      Third Quarter 2018 False and Misleading Statements and Omissions ............ 66
24
              4.      Full Year and Fourth Quarter 2018 False and Misleading Statements and
25                    Omissions ......................................................................................................... 69
26            5.      First Quarter 2019 False and Misleading Statements and Omissions .............. 73
27
              6.      Second Quarter 2019 False and Misleading Statements and Omissions.......... 76
28
     AMENDED CLASS ACTION COMPLAINT                                                                                          3:19-CV-04744-WHA
                                                                               ii
             Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 4 of 103




               False And Misleading Statements Regarding Granite’s Application of GAAP ....... 80
 1
               False and Misleading Risk Factors............................................................................ 83
 2

 3             False and Misleading SOX Certifications ................................................................. 86

 4   VI.     LOSS CAUSATION .................................................................................................... 86

 5             July 29, 2019 Press Release Discloses Charge Exceeding $100 Million.................. 87

 6             August 2, 2019 Press Release Reporting Final Second Quarter 2019 Results ......... 89
 7             October 25, 2019 Press Release Reporting Third Quarter 2019 Results .................. 90
 8   VII.    INAPPLICABILITY OF STATUTORY SAFE HARBOR OR BESPEAKS
             CAUTION DOCTRINE ............................................................................................... 91
 9

10   VIII.   PRESUMPTION OF RELIANCE AND FRAUD ON THE MARKET DOCTRINE 92

11   IX.     CLASS ACTION ALLEGATIONS ............................................................................. 92

12   X.      CLAIMS FOR RELIEF................................................................................................ 94

13   XI.     JURY TRIAL DEMAND ............................................................................................. 95
14   XII.    PRAYER FOR RELIEF ............................................................................................... 95
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     AMENDED CLASS ACTION COMPLAINT                                                                               3:19-CV-04744-WHA
                                                                         iii
              Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 5 of 103




 1                                    GLOSSARY OF KEY TERMS

 2
            TERM                                          DEFINITION
 3    AAG or Construction      The American Institute of CPAs Audit and Accounting Guide for
 4    AAG                      Construction Contractors
                               The JV responsible for designing and building the Texas Project
 5    AGL Constructors         and jointly owned by Granite, Archer Western Contractors LLC,
                               and Lane Construction Company
 6    ASC                      Accounting Standards Codification
      ASC 606 or Topic 606     ASC Topic 606 – Revenue from Contracts with Customers
 7
                               All persons and entities who purchased or otherwise acquired
 8    Class                    Granite common stock from April 30, 2018 through October 24,
                               2019, and were damaged thereby
 9    Class Period             April 30, 2018 through October 24, 2019, both inclusive
      Defendants               Granite, Roberts, Krzeminski, and Desai
10    Desai                    Jigisha Desai, Granite’s CFO since July 9, 2018
11    FDOT                     Florida Department of Transportation
      FEs or Former            Former employees who provided information on a confidential
12    Employees                basis and individually designated by “FE__” reference
                               Fluor Corporation and its subsidiaries, including the subsidiary
13    Fluor
                               that is the co-member of TZC
14    GAAP                     United States Generally Accepted Accounting Principles
                               The JV responsible for designing and building the PennDOT
      Granite/Walsh JV
15                             Project and jointly owned by Granite and Walsh
      Heavy Civil Group        Granite’s operating group that is responsible for the Projects
16                             I-4 Mobility Partners OpCo LLC, the concessionaire for the I-4
                               Ultimate Project which is charged with designing, financing,
17    I-4 Mobility
                               maintaining, and operating the I-4 Ultimate Project and is jointly
18                             owned by Skanska and John Laing
                               The I-4 Ultimate Improvement Project in Florida, whereby SGL
      I-4 Ultimate Project
19                             Constructors was to design and build 21 miles of I-4 highway
                               Concession Agreement for I-4 Ultimate Project Between Florida
20    I-4 Ultimate Project
                               Department of Transportation and I-4 Mobility Partners OpCo
      Contract
21                             LLC, effective September 4, 2014. (Contract # E5W13)
      Individual Defendants    Roberts, Krzeminski, and Desai
22                             Granite’s accounting system which the Company used to
      JD Edwards
                               generate cost-to-complete analyses and progress reports
23    Accounting System
                               regarding the Projects
                               John Laing Investments Ltd., an investor, developer, and operator
24    John Laing
                               of public infrastructure projects and the co-owner of I-4 Mobility
25    JV                       Joint Venture
                               Laurel J. Krzeminski, Granite’s CFO from November 2010
      Krzeminski
26                             through July 8, 2018
      Large Project            Granite’s business segment in which the Company reported
27    Construction             financial results attributable to the Projects through 2Q 2018
28    Layne                    Layne Christensen Company, acquired by Granite on 6/14/18
     AMENDED CLASS ACTION COMPLAINT                                                   3:19-CV-04744-WHA
                                                       iv
            Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 6 of 103




 1           TERM                                        DEFINITION
      Lead Plaintiff           The Police Retirement System of St. Louis
 2
      NYSE                     New York Stock Exchange
 3    NYSTA                    New York State Thruway Authority
                               Freedom of Information Law Request TZC submitted to NYSTA
 4    NYSTA FOIL Request
                               seeking documents concerning disputed costs
      PennDOT                  Pennsylvania Department of Transportation
 5                             The Pennsylvania Rapid Bridge Replacement Project Public-
 6                             Private Transportation Partnership Agreement dated as of
      PennDOT Agreement
                               January 8, 2015 between the Pennsylvania Department of
 7                             Transportation and Plenary Walsh Keystone Partners, LLC
                               The PennDOT Rapid Bridge Replacement Project in
 8    PennDOT Project
                               Pennsylvania to replace hundreds of bridges across Pennsylvania
      Plenary Walsh            The JV responsible for the PennDOT Project, composed of
 9
      Keystone Partners        Granite, HDR Engineering, The Plenary Group, and Walsh
10                             The software used by Granite to track the Company’s schedule
      Primavera
                               for the I-4 Ultimate Project
11                             The I-4 Ultimate Project, the Tappan Zee Project, the PennDOT
      Projects
                               Project, and the Texas Project
12                             James H. Roberts, Granite’s CEO since September 2010 and a
      Roberts
13                             member of Granite’s Board of Directors since 2011
                               The JV responsible for designing and building the I-4 Ultimate
      SGL Constructors
14                             Project, in which Granite has a 30% equity interest
                               Skanska AB, a Swedish construction company and JV partner in
15    Skanska
                               the I-4 Ultimate Project
                               The Tappan Zee Bridge Hudson River Crossing Project in
16    Tappan Zee Project
                               New York
17                             Development Agreement: IH 35E Managed Lanes Project
      Texas Contract           between Texas Department of Transportation and
18                             AGL Constructors
                               The IH 35E Managed Lanes Project in Texas to rebuild 28.2
19    Texas Project
                               miles of highway
20                             Granite’s business segment which included the Projects starting
      Transportation
                               in 3Q 2018
21    TxDOT                    Texas Department of Transportation
                               Tappan Zee Constructors, the JV for the Tappan Zee Project, and
22    TZC                      whose members are Granite, Fluor, American Bridge,
                               and Traylor
23
                               New York State Thruway Authority Tappan Zee Hudson River
24    TZ Contract              Crossing Project Design-Build Project DB Contract Documents
                               Part 1 Agreement and Part 2 DB Section 100 General Provisions
25    Walsh                    JV partner in the PennDOT Project
                               Work-In-Progress Reports, the monthly reports that tracked job-
26
      WIP Reports              specific percentages of completion, original bids, and current
27                             forecasts

28
     AMENDED CLASS ACTION COMPLAINT                                                 3:19-CV-04744-WHA
                                                       v
            Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 7 of 103




 1          Court-appointed Lead Plaintiff The Police Retirement System of St. Louis (“Lead

 2   Plaintiff”) brings this action on behalf of itself and all those who purchased or otherwise acquired

 3   Granite common stock during the period of April 30, 2018 through October 24, 2019 (the “Class

 4   Period”), both inclusive, and were damaged thereby (the “Class”).

 5          Lead Plaintiff alleges claims under Sections 10(b) and 20(a) of the Securities Exchange

 6   Act of 1934, 15 U.S.C. § 78a et seq., (the “Exchange Act”) against:

 7          (1)     Granite Construction Incorporated (“Granite” or the “Company”);

 8          (2)     James H. Roberts, Granite’s CEO (“Roberts”);

 9          (3)     Jigisha Desai, Granite’s current CFO (“Desai”); and

10          (4)     Laurel J. Krzeminski, Granite’s former CFO (“Krzeminski,” together with Roberts

11   and Desai the “Individual Defendants,” and with Granite “Defendants”).1

12          The allegations are based upon personal knowledge as to Lead Plaintiff’s own acts, and

13   upon information and belief as to all other matters based on the investigation conducted by and

14   through Lead Counsel. Lead Counsel’s investigation included, among other things, a review and

15   analysis of Granite’s SEC filings, transcripts of Granite’s public conference calls, press releases

16   issued by Granite, documents provided in response to public record requests, news reports

17   concerning the Company, research reports issued by financial analysts, and interviews with former

18   employees of Granite. Lead Plaintiff believes that, after a reasonable opportunity for discovery,

19   substantal additional evidentiary support will be available for trial that further proves the

20   allegations in this Complaint.

21                                    I.   NATURE OF THE ACTION

22          1.      Granite is a construction company that builds large infrastructure projects for public

23   and private clients in the United States. Within the public sector, the Company concentrates on

24   heavy-civil infrastructure projects, including the construction of streets, roads, highways, and

25   bridges.

26

27
     1
      Capitalized terms not otherwise defined herein have the meaning ascribed in the Glossary of Key
28   Terms.
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                           1
            Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 8 of 103




 1           2.      This case arises from fraudulent statements made by Defendants regarding the

 2   accounting treatment of several of Granite’s largest construction projects, which violated

 3   Generally Accepted Accounting Principles (“GAAP”) and rendered Granite’s financial results

 4   issued during the Class Period materially false and misleading. Defendants knowingly inflated the

 5   Company’s revenue, income, and margins, among other metrics, which came crashing down in the

 6   second and third quarters of 2019 when Granite booked charges exceeding $240 million, reducing

 7   profits dollar-for-dollar.

 8           3.      At issue here are four of Granite’s largest “mega projects,” which together involved

 9   contracts worth over $7.5 billion. The four projects are: the (i) Florida I-4 Ultimate Improvement

10   Project; (ii) New York Tappan Zee Bridge Hudson River Crossing Project; (iii) Pennsylvania

11   PennDOT Rapid Bridge Replacement Project; and (iv) Texas IH 35 E Managed Lanes Project

12   (together, the “Projects,” individually defined in the Glossary).

13           4.      The Projects were financially risky for Granite because they were based on fixed-

14   price contracts. Granite agreed to complete the work for a fixed price with extremely limited

15   options to obtain additional compensation in case something went wrong, even if beyond Granite’s

16   control. The Company thus assumed the full risk of delays, cost overruns, or inefficiencies subject

17   to a narrow subset of exceptions specified in the agreements. The risk was exceptionally high if

18   Granite underbid the Projects because there was no viable mechanism to make up the cost

19   overruns.

20           5.      Granite accounted for the Projects based on the percentage-of-completion method.

21   This method compares the costs incurred at a specific point in time to the total costs to complete

22   the project to calculate a percentage. The percentage is then used to calculate the revenues and

23   profits that can be recognized at such time. Accordingly, because the determination of total costs

24   and the resulting percentage are critical to profits, GAAP imposes rigorous rules which mandated

25   that Granite include all costs in the percentage calculation immediately. Defendants, however,

26   intentionally excluded known costs from the calculation to inflate Granite’s revenues and profits

27   by hundreds of millions of dollars.

28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                           2
            Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 9 of 103




 1          6.      Before the Class Period, the Projects began to experience problems and setbacks.

 2   Granite, however, reassured investors that it was properly accounting for those setbacks and

 3   shifting its business towards smaller, less risky projects.

 4          7.      Nevertheless, considering the importance and risk of the so-called “legacy”

 5   Projects, they remained a key area of focus for Wall Street analysts and investors who continuously

 6   sought information from Granite. Analysts asked about the expected timing to completion,

 7   profitability margins, revenues, costs, and numerous other details during the quarterly earnings

 8   calls. In response, the Individual Defendants told investors that they were hands-on managers and

 9   were on top of the issues. Roberts said that he was “personally involved” and that “every quarter

10   … we go through a detailed cost estimate to complete every job.” And the Forms 10-Q and 10-K

11   filed with the SEC stated that Granite followed a “detailed ‘bottom up’ approach” to cost estimates,

12   and that the Company had not “identif[ied] any material [charges] that should have been recorded

13   in a prior period.” The message Defendants sent to the market was clear: they were focused on

14   the Projects and the accounting was proper and up to date.

15          8.      But the publicly issued financial statements did not accurately reflect the financial

16   condition of the Projects. Defendant Roberts sought to game Granite’s financial disclosure

17   requirements by concealing and delaying the Projects’ negative financial results until Granite filled

18   its portfolio with newer, less risky, and more profitable projects that would blunt the necessary

19   write-downs and losses. In other words, Roberts sought to delay the charges until he could report

20   some good news, as well as enough profits that would hopefully wash out the losses.

21          9.      Granite also had an additional motivating factor to delay the write-downs. In early

22   2018 Granite had announced a stock-for-stock acquisition of a coveted asset: a company

23   specializing in water related projects called the Layne Christensen Company (“Layne”). Granite

24   paid over $500 million, and in order to minimize the cost of the transaction and its dilutive effect

25   on Granite, Defendants needed to inflate Granite’s stock price.

26          10.     Granite’s propensity to improperly accelerate revenue and delay costs was

27   confirmed by former employees during Lead Counsel’s investigation (the “Former Employees” or

28   “FEs”). For example, FE 1 (Regional Controller at Granite from prior to the Class Period to
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                            3
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 10 of 103




 1   November 2018, additional information infra ¶211) confirmed that “[t]aking revenue early was

 2   standard operating procedure at Granite.” In this Former Employee’s words, Granite was “very

 3   aggressive in recognizing profit and keeping it on [the books],” even when there was evidence that

 4   the income would not materialize. Granite’s approach to accounting for large construction projects

 5   was predicated on “delaying bad news” until the Company “got something resolved or got the next

 6   big project in.” The Company’s “game” was to delay writing down projects with the hope that

 7   smaller, more profitable ones would be able to compensate for the cost overruns.

 8           11.     An analysis of the Company’s accounting for the Projects starkly demonstrates the

 9   “catch up” nature of the charges that Granite took in the second and third quarters of 2019. The

10   analysis compares the financial results of the Projects publicly reported by Granite with the

11   financial results of the joint ventures between Granite and other construction companies that built

12   the four Projects (the “JVs”). Granite had teamed up with other constructors in each of the Projects

13   to form a separate legal entity – the JVs. The JVs had their own financial statements. And the

14   revenues, costs and profits flowed down on a pro rata basis to each JV partner, including Granite.

15   The JVs thus provided an accounting baseline.

16           12.     Comparing the JVs to Granite shows a consistent pattern in which Granite reported

17   vastly better results from its JVs for the first five quarters of the Class Period. Granite then abruptly

18   reversed course, reporting dramatically worse results than the JVs as Defendants’ fraud fell apart.

19   While technical accounting issues could explain small discrepancies, the size and timing of the

20   deviations between the JVs and Granite are unexplainable other than by fraud.

21

22

23

24

25

26

27

28
     AMENDED CLASS ACTION COMPLAINT                                                          3:19-CV-04744-WHA
                                                             4
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 11 of 103




 1          13.     The following chart comparing the reported profitability of the JVs with Granite in

 2   terms of cumulative net margins illustrates the point. The chart shows that throughout 2018, and

 3   in the first quarter of 2019, Granite consistently reported that its pro rata share of the JVs was more

 4   profitable than the JVs reported. But then the profitability supposedly flipped on its head and

 5   Granite’s pro rata share of the JVs suddenly had a substantially worse margin than the JVs

 6   themselves.

 7

 8

 9

10

11

12

13

14

15

16

17

18
            14.     When Wall Street analysts asked the Company to explain the discrepancy during
19
     the Class Period, before Granite booked the charges, Granite falsely responded that that is just the
20
     way the accounting works. Analysts and investors had no way of verifying or checking Granite’s
21
     assertion because Granite’s specific accounting calculations for the Projects—and, in particular,
22
     whether Granite had properly included all known costs—is confidential and not disclosed. It is a
23
     black box.
24
            15.     Reality caught up with Granite, however. By the end of the Class Period, Granite
25
     took the charge it had improperly delayed in violation of GAAP. Also catching up with Granite
26
     was the fact that it had underbid at least one of the Projects. An internal memorandum dated
27
     October 26, 2016, by the JV in the Pennsylvania Project outlined fourteen pages of disputes,
28
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                            5
            Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 12 of 103




 1   challenges, and problems, and admitted that “we would not have been the selected bidder had we

 2   done this correctly.”

 3              16.   Not only were the JVs accounting for the Projects differently than Granite, but so

 4   were its JV partners. In one instance, Granite’s partner in the Florida JV, Skanska, announced a

 5   $100 million charge on October 18, 2018, a substantial portion of which, if not all, arose from cost

 6   overruns in the Florida Project. Nevertheless, Granite’s Form 10-Q filed with the SEC on October

 7   29, 2018, stated that Granite was different than both Skanska and the JVs, that it did not need to

 8   recognize a charge, and that there was nothing material on the horizon. Specifically, the Form 10-

 9   Q reported that while the JVs recognized $47.6 million in net losses during the three quarters ended

10   September 30, 2018, Granite’s share of net losses was just $3.1 million. In other words, Granite

11   had failed to account for known cost overruns on the Project which inflated Granite’s financial

12   results.

13              17.   While the Florida Project was only one of the four Projects relevant to this case, the

14   total cost overruns among all four exceeded $1.3 billion. These known cost overruns ultimately

15   caused Granite to take two separate charges totaling $242 million at the end of the Class Period.

16              18.   Defendants knew that Granite’s financial reporting of the JVs was not accurate.

17   Numerous Former Employees identified below confirm that the Defendants were centrally

18   involved in the fraud and knew all the relevant facts. Former Employees confirm that the

19   Individual Defendants closely tracked the financial performance of each Project and received

20   detailed, monthly “work in progress” updates showing the specific completion percentage and cost

21   relative to the cost baseline (the “WIP Reports”). The WIP Reports—sent to Roberts, Krzeminski

22   and Desai, as well as other members of senior management—showed total costs and cost overruns,

23   in addition to the profit deterioration in the Projects. Roberts also met regularly with the Projects’

24   management and visited the Florida and New York Project sites multiple times.

25              19.   Specifically, according to FE 2 (a Senior Financial Reporting analyst before the

26   Class Period through September 2019 at Granite’s headquarters in Watsonville, California,

27   additional information infra ¶203), FE 2 prepared dozens of reports for Roberts, Krzeminski, and

28   Desai each quarter which reflected financial information related to the Projects, including cost
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                             6
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 13 of 103




 1   overruns and specific write-downs. The reports also showed information on how the Projects were

 2   impacting Granite’s income statement and balance sheet and how the Projects were “driving write-

 3   downs.” Defendants reviewed the reports and asked FE 2 specific questions about the bases for

 4   specific write-downs.

 5          20.     FE 3 similarly confirmed that the Individual Defendants reviewed progress reports

 6   on the Projects every month which depicted deteriorating profit on the I-4 Ultimate and Tappan

 7   Zee Projects. FE 3 was a Granite financial planning and analysis manager from prior to the start

 8   of the Class Period to December 2019 (additional information infra ¶206). FE 3 knows that

 9   Roberts received this information because FE 3 was personally copied on emails in which the

10   reports were circulated to Roberts as well as Krzeminski, and Desai (depending on which

11   individual held the CFO role). The reports showed for every month, job by job, the percent

12   complete, the original bid of the job, and the total cost for each job.

13          21.     FE 4 further corroborated the knowledge of the Individual Defendants. FE 4 was

14   Granite’s Vice President, Operational Finance and Corporate Controller from prior to the start of

15   the Class Period to December 2018 (additional information infra ¶208). FE 4 stated that the

16   Projects were “discussed extensively at the board level and the disclosure committee level,” and

17   with the CEO and CFO.

18          22.     By early 2019, Granite had reached a crucial juncture. Until then, Granite had

19   historically disclosed a limited range of additional costs that were “reasonably possible” and had

20   the “potential to adversely impact gross profit,” giving investors comfort that any cost overruns on

21   the Projects were within a known range. But the disclosed range of possible cost overruns was

22   false because it was materially understated. At no time during the Class Period did Granite disclose

23   an upper limit higher than $47 million. Yet, Defendants knew that the actual cost overruns were

24   nearly $340 million.

25          23.     Even worse, in February 2019, Granite simply removed any disclosure of such

26   “reasonably possible” additional costs from its 2018 10-K and its quarterly financial reports for

27   the rest of the Class Period. The deletion of this disclosure and the absence of any additional costs

28   that were “reasonably possible” told investors that there were no more known cost overruns that
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                            7
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 14 of 103




 1   had not been already reflected in the financial statements. Given that the accounting for cost

 2   overruns was entirely opaque, the only possible reading was that any reasonably possible known

 3   cost overrun was zero.

 4          24.       That was not true, however. On July 29, 2019, Granite disclosed a massive charge

 5   that exceeded $100 million on the four Projects – far greater than any “reasonably possible”

 6   amount disclosed during the Class Period. On August 2, 2019, Granite specified the precise

 7   amount: a $143.7 million pre-tax charge ($106.7 million after tax), driven by a $161.1 million

 8   reduction in gross profit due to cost overruns on its large projects, of which the four Projects

 9   accounted for $153.6 million. Granite characterized the charge in its press release “[a]s a result of

10   independent second quarter 2019 events related to four legacy, unconsolidated heavy civil joint

11   venture projects.”

12          25.       It is extremely unlikely that four independent projects that the Company repeatedly

13   stated were nearly complete, in four different regions of the country, would all simultaneously

14   incur costs, in the same quarter, exceeding $150 million. Former Employees directly contradict

15   this explanation and state that the charge consisted of costs known to Defendants that arose before

16   the second quarter of 2019. According to FE 5 (a Granite Engineer III on the Florida Project from

17   prior to the Class Period to October 2019, additional information infra ¶210) the charge included

18   the cost overrun in the Florida Project that Skanska had written down in October 2018. Tellingly,

19   Defendants refused to identify any specific events or issues in the second quarter of 2019 that

20   caused the charges, other than to say that they received “a recent unfavorable court ruling on a

21   project dispute.” That is one event, not four. Indeed, FE 5 confirmed that Granite did receive an

22   unfavorable court ruling, but then improperly used it as an excuse to include previously known

23   cost overruns.

24          26.       After the July 29, 2019 disclosure of the charge due to cost overruns, Roberts

25   falsely told investors that Granite had covered all costs and no more charges were forthcoming.

26   On the earnings call on August 2, 2019 Roberts said: “We also believe that we have covered our

27   current challenges and future risks…. [a]nd I don’t see significant costs. But of course, there will

28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                           8
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 15 of 103




 1   be some as we move forward. But we have embedded that.” In other words, Roberts was telling

 2   investors that Granite had taken into account (“embedded”) all known cost overruns.

 3          27.     This also was not true. The very next quarter Granite took another massive charge

 4   of $80.7 million, the bulk of which again related to the four Projects. Neither Granite nor Roberts

 5   even attempted to explain how the charge in the third quarter squared with Roberts’ prior

 6   statements that the second quarter charge had “covered” “current challenges,” and that “significant

 7   costs” as of the second quarter had been “embedded” in the financial statements.

 8          28.     As a result of the second and third quarter 2019 charges, Granite’s stock price

 9   plummeted, damaging investors. Prior to the first corrective disclosure on July 29, 2019, Granite’s

10   stock price was $44.47. By the end of the Class Period, on October 24, 2019, the price had dropped

11   to $26.25.

12                                  II.    JURISDICTION AND VENUE

13          29.     This Court has jurisdiction over the subject matter of this action pursuant to Section

14   27 of the Exchange Act (15 U.S.C. § 78aa). The claims asserted herein arise under Sections 10(b)

15   and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)), and the rules and regulations

16   promulgated thereunder, including Rule 10b-5 (17 C.F.R. §240.10b-5). In addition, because this

17   is a civil action arising under the laws of the United States, this Court has jurisdiction pursuant to

18   28 U.S.C. § 1331.

19          30.     In connection with the acts alleged in this Complaint, Defendants, directly or

20   indirectly, used the means and instrumentalities of interstate commerce, including but not limited

21   to the mails, interstate telephone communications, and the facilities of a national securities

22   exchange.

23          31.     Venue is proper in this District pursuant to Section 27 of the Exchange Act (15

24   U.S.C. § 78aa). In addition, venue is proper pursuant to 28 U.S.C. § 1391. Many of the acts and

25   transactions giving rise to the violations of law complained of herein occurred in this District. In

26   addition, Granite maintained its corporate headquarters and principal executive offices in this

27   District throughout the Class Period.

28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                            9
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 16 of 103




 1                                              III.   PARTIES

 2           Lead Plaintiff

 3           32.     Court-appointed Lead Plaintiff, The Police Retirement System of St. Louis, is a
 4   single employer defined benefit pension plan that has provided pension benefits to the City of St.
 5   Louis’ police officers since 1957. As of December 31, 2018, Lead Plaintiff managed roughly $800
 6   million in total assets on behalf of nearly 3,200 active and retired St. Louis police officers and their
 7   beneficiaries. As set forth in the certification attached as Exhibit A, Lead Plaintiff purchased
 8   Granite stock on the New York Stock Exchange (“NYSE”) during the Class Period and was
 9   damaged by Defendants’ violations of the federal securities laws alleged herein.
10           Defendants
11
             33.     Defendant Granite is a U.S. infrastructure construction company with a national
12
     workforce of more than 7,200 employees and combined annual revenues of over $3 billion. The
13
     Company is incorporated in Delaware with its principal executive offices at 585 West Beach
14
     Street, Watsonville, California 95076. Granite common stock trades on the NYSE under the ticker
15
     symbol “GVA.”
16
             34.     Defendant Roberts has served as Granite’s President and Chief Executive Officer
17
     since September 2010, and as a member of Granite’s Board of Directors since 2011. Roberts
18
     signed Granite’s 2018 Form 10-K, and signed certifications pursuant to the Sarbanes-Oxley Act
19
     of 2002 (“SOX”) attesting to the accuracy of the financial statements of each Form 10-Q and Form
20
     10-K Granite filed during the Class Period. Roberts, therefore, is responsible for the false and
21
     misleading statements and omissions contained in each of Granite’s Forms 10-Q and 10-K that
22
     Granite filed during the Class Period. Roberts also made false and misleading statements on
23
     numerous conference calls with investors and analysts. During his tenure at Granite, Roberts had
24
     the power and authority to, and in fact did, approve and control the contents of the Company’s
25
     SEC filings alleged herein to be false and misleading.
26
             35.     Defendant Krzeminski served as Granite’s Executive Vice President and Chief
27
     Financial Officer from June 2010 through July 8, 2018. Krzeminski signed and certified Granite’s
28
     AMENDED CLASS ACTION COMPLAINT                                                          3:19-CV-04744-WHA
                                                            10
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 17 of 103




 1   financial statements on Form 10-Q for the first quarter of 2018 that Granite filed with the SEC

 2   and, thus, is responsible for the false and misleading statements and omissions contained therein.

 3   Krzeminski also made false and misleading statements on a conference call with investors and

 4   analysts. During her tenure at Granite, Krzeminski possessed the power and authority to, and in

 5   fact did, approve and control the contents of the Company’s Form 10-Q filed with the SEC for the

 6   first quarter of 2018 alleged herein to be false and misleading.

 7          36.     Defendant Desai has served as Granite’s Senior Vice President and Chief Financial

 8   Officer since July 9, 2018. Desai signed and certified each Form 10-Q and 10-K filed with the

 9   SEC during the Class Period after July 9, 2018 and, thus, is responsible for the false and misleading

10   statements and omissions contained therein. Desai also signed Forms 8-K filed with the SEC on

11   April 26 and August 2, 2019 announcing Granite’s financial results for the first and second quarter

12   of 2019, respectively, and is responsible for the false and misleading statements and omissions

13   contained therein. Further, Desai made false and misleading statements on numerous conference

14   calls with investors and analysts. During her tenure at Granite, Desai possessed the power and

15   authority to, and in fact did, approve and control the contents of the Company’s SEC filings alleged

16   herein to be false and misleading.

17                             IV.    SUBSTANTIVE ALLEGATIONS

18          37.     The allegations in this Complaint are based on Lead Counsel’s investigation, which

19   included interviews with numerous former Granite employees who have provided information

20   supporting Lead Plaintiff’s allegations. The Former Employees provided information on a

21   confidential basis and are described below by job description, title, responsibility, and period of

22   employment, thereby providing sufficient detail to establish their reliability and personal

23   knowledge.    Allegations attributed to a particular Former Employee are referenced by the

24   employee’s “FE __” designation or job description.

25          Relevant Background

26          1.      Granite’s Large Construction Projects
27          38.     In the wake of the financial crisis and by late 2011, the Company was facing intense

28   competition while private sector work had dried up and its stock price had fallen over 75% from
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          11
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 18 of 103




 1   its pre-crisis peak. Under the stewardship of the Company’s recently appointed CEO, Defendant

 2   Roberts, Granite embarked on a rapid expansion into fixed-price “mega projects” with public

 3   entities. Guided by Roberts, Granite aggressively bid on the projects and secured a series of mega

 4   deals valued at over $7.5 billion.

 5          39.     In Granite’s Annual Report for 2013, Roberts described how the Company’s

 6   “performance was disappointing” because of a “slower-than-expected economic recovery [and]

 7   operational challenges.” Roberts emphasized, however, the significant “opportunities” presented

 8   by “three Large Projects [later four] that helped us reach a record backlog of $2.5 billion, up 48

 9   percent from $1.7 billion in 2012.” The $2.5 billion “backlog” referred to work that Granite had

10   yet to complete and would be booked as revenue once completed.

11          2.      The Fixed-Price Contracts

12          40.     Each of the four Projects involved a fixed-price contract between the JV (of which

13   Granite was a minority partner) and the relevant state transportation authority. In a fixed-price

14   contract, Granite agrees on a set price for the contracted services at the outset of a project. Because

15   the price is fixed and does not depend on the resources used or time expended, the risk of any cost

16   overruns or delays compared to the initial cost estimate is borne by Granite and the JV partners.

17   As such, the profitability of a fixed-price contract depends on Granite’s ability to manage costs

18   and efficiently perform the work.

19          41.     Granite thus assumed significant risk when entering into the contracts.

20   Nevertheless, Granite and its partners, through the JVs, submitted extremely aggressive fixed-price

21   bids to win the Projects, underbidding competitors by $1 billion on the Tappan Zee Project and

22   approximately $860 million on the I-4 Ultimate Project alone. These two projects stand at the

23   center of the Company’s fraud.

24          42.     Granite reported the financial results of the Projects in the Large Project

25   Construction segment and the Heavy Civil operating group (the “Heavy Civil Group”) until the

26   third quarter of 2018 (Granite had three reportable business segments and four operating groups).

27   Starting in the third quarter of 2018, Granite announced that it would revise its reportable segments

28
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                           12
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 19 of 103




 1   and that it would include the Projects in the Transportation segment – not Large Project

 2   Construction.

 3                   a.         The I-4 Ultimate Project in Florida

 4           43.     On April 24, 2014, Granite announced that the Florida Department of
 5   Transportation (“FDOT”) had selected the Company, together with Skanska and the Lane
 6   Construction Company (“Lane”), to lead the I-4 Ultimate Project. Granite’s JV team for the I-4
 7   Ultimate Project was named “SGL Constructors.” For a price of $2.3 billion, SGL Constructors
 8   agreed to design and build 21 miles of I-4 interstate highway in Orlando.            This included
 9   reconstructing 15 major interchanges, building over 140 bridges, adding four toll lanes, and
10   completely rebuilding the general use lanes along the entire I-4 corridor. Currently, the project is
11   roughly 70% complete. Granite has a 30% equity interest in the project.
12           44.     SGL Constructors, which is charged with building the I-4 Ultimate Project, is part
13   of a broader team on the I-4 Ultimate Project named I-4 Mobility Partners (“I-4 Mobility”). I-4
14   Mobility is the concessionaire for the project and responsible for designing, financing, maintaining
15   and operating the I-4 Ultimate Project. I-4 Mobility is jointly owned by Skanska and John Laing.
16                   b.         The Tappan Zee Project in New York

17           45.     On December 17, 2012, Granite announced that the New York State Thruway
18   Authority (“NYSTA”) had awarded a $3.14 billion design-build contract for the Tappan Zee
19   Project to Tappan Zee Constructors (“TZC”). Design-build is a project delivery method in which
20   the design and construction services are contracted by a single entity. The members of the TZC JV
21   are Granite, Fluor, American Bridge Company, and Traylor Bros., Inc.
22           46.     The Tappan Zee Project would replace the 3.1-mile-long Tappan Zee Bridge, which
23   connects Rockland and Westchester Counties in New York, and was expected to be completed in
24   2017. While the new bridge has opened, work continues to this day. Granite has a 23.3% equity
25   interest in the project.
26

27

28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                           13
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 20 of 103




                    c.      The PennDOT Project in Pennsylvania
 1

 2          47.     Granite announced on October 27, 2014 that the Pennsylvania Department of

 3   Transportation (“PennDOT”) had selected Granite’s JV team for the PennDOT Rapid Bridge

 4   Replacement Project for a total price of $1.1 billion. The members of the JV, named “Plenary

 5   Walsh Keystone Partners,” are Granite, HDR Engineering, The Plenary Group, and The Walsh

 6   Group (“Walsh”).      Granite and Walsh serve as the design-build contractor on the project

 7   (“Granite/Walsh JV”). Under the terms of the contract, Granite and Walsh were responsible for

 8   replacing 558 structurally deficient bridges across Pennsylvania. Granite has a 40% interest in the

 9   project.
                    d.      The Texas Project
10

11          48.     On December 13, 2012, Granite announced that the Texas Department of

12   Transportation (“TxDOT”) had selected the JV formed by Granite, Archer Western Contractors,

13   and Lane, named “AGL Constructors,” to rebuild 28.2 miles of highway in Texas at a price of $1.2

14   billion. Granite has a 35% interest in the project.
            3.      Relevant Provisions of the Fixed-Price Contracts that Limited Granite’s
15                  Recovery of Cost Overruns
16          49.     Pursuant to the fixed-price nature of the contracts, the Projects required Granite to
17   perform and satisfy client demands prior to any determination of whether the demands were
18   included within the scope of work. Roberts explained as much on the Company’s August 2, 2019
19   earnings call: “we are contractually obligated to continue work on the jobs, and to recognize the
20   associated costs regardless of whether we agree that the work we have been directed to perform is
21   within the scope of our contracts.” These provisions significantly increased the risk Granite would
22   incur cost overruns on these large projects.
23          50.     In addition, the contracts for the Projects sharply limited Granite’s ability to recover
24   cost overruns. For example, in the contract for the Tappan Zee Project, Granite agreed not to make
25   any “monetary claim[s] for … any extra/additional costs attributable to any delays, inefficiencies,
26   or interferences in the performance of the Contract” relating to “extra [w]ork which does not delay
27

28
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                           14
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 21 of 103




 1   the critical path or affect the overall completion of the [c]ontract,” or to “[c]orrecting any materials

 2   or [w]ork rejected” by the NYSTA, among other conditions.2

 3          51.     On the I-4 Ultimate Project, in the event that any work done on the project was “not

 4   in conformity with the Contract Documents,” Granite was “not [] entitled to any Extra Work Costs,

 5   Delay Costs, … time extension or any other relief” in correcting those deficiencies.3 Likewise,

 6   the contract for the Texas Project required Granite to correct any nonconforming work, as

 7   determined solely by the TxDOT, at Granite’s “cost and without any adjustment to the Price or

 8   any Completion Deadline or any other relief.”4 And as for the PennDOT Project, in the event that

 9   Granite had understated costs, it would “not be entitled to any compensation or other relief from

10   the Department in relation to any loss or damage that it suffers as a result of such error or

11   omission.”5

12          52.     In sum, these contracts carefully and explicitly protected the state public authorities

13   from the risk of cost overruns and shifted that risk to the JVs and their members, including Granite.

14          4.      Percentage of Completion Accounting for the Projects
            53.     Granite claimed to recognize revenue from each Project under an accounting
15
     method known as “percentage of completion.” Under that method, GAAP required Granite to
16
     divide its actual costs incurred by the total estimated costs on the Project to arrive at the percentage
17
     of completion for the Project. Then Granite was required to multiply that fraction with the
18
     Project’s transaction price. That result is the amount of revenue that Granite is allowed to
19
     recognize on the Project.
20

21

22
     2
       New York State Thruway Authority Tappan Zee Hudson River Crossing Project Design-Build
23   Project DB Contract Documents Part 1 Agreement and Part 2 DB Section 100 General Provisions,
     effective November 21, 2012 (the “TZ Contract”) at DB 109-16.
24   3
       Concession Agreement for I-4 Ultimate Project Between Florida Department of Transportation
     and I-4 Mobility Partners OpCo LLC, effective September 4, 2014 (Contract # E5W13) (the “I-4
25   Ultimate Project Contract”) at Section 4.3.2.
     4
       Development Agreement: IH 35E Managed Lanes Project between Texas Department of
26   Transportation and AGL Constructors dated as of May 17, 2013 (the “Texas Contract”) at Section
     5.6.1.
27   5
       The Pennsylvania Rapid Bridge Replacement Project Public-Private Transportation Partnership
     Agreement dated as of January 8, 2015 between the Pennsylvania Department of Transportation
28   and Plenary Walsh Keystone Partners, LLC (the “PennDOT Agreement”) at Article 16.6.
     AMENDED CLASS ACTION COMPLAINT                                                          3:19-CV-04744-WHA
                                                            15
            Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 22 of 103




 1                                                               Actual costs incurred
                      Revenue ൌ Transaction price ൈ
 2                                                               Total estimated costs
 3              54.     As alleged in detail in Section IV.D below, Granite manipulated the Projects’
 4   transaction price and percentage of completion to overstate revenues and profit.
 5              55.     Critically, these Projects were integrated joint ventures, meaning that Granite’s
 6   financial interest in the Projects (including its share of profits and losses) was tied to its ownership
 7   stake in each Project. In other words, if the Projects experienced a loss, Granite would recognize
 8   a pro-rata portion of the loss based on its pro rata ownership in the Projects.
 9              56.     For each Project, one partner is the designated sponsor. The sponsor provides all
10   administrative and accounting support for the project. Granite was not the sponsor for any of the
11   Projects and, instead, received detailed financial statements directly from the sponsoring partner.
12   The provision of this financial information (which was prepared in accordance with governing
13   accounting standards and was audited) was intended to ensure that all participants in each joint
14   venture, including Granite, received consistent information about the Project’s progress towards
15   completion so that each partner could appropriately account for the Project’s revenues, costs, and
16   profits.
17              57.     The Projects were highly material to Granite’s balance sheet and income
18   statement. Granite’s financial statements disclosed the aggregate financial results of the Projects
19   as “unconsolidated joint ventures.” Such large projects with unconsolidated JVs had contracts
20   with a combined value of $11.5 billion, of which Granite’s share was $3.3 billion (as of September
21   30, 2019), and contributed up to 17.5% of Granite’s overall trailing twelve months (“TTM”)
22   revenue during the Class Period. The four Projects at issue here comprised the overwhelming
23   majority of Granite’s unconsolidated JVs, with a total contract value of $7.5 billion, of which
24   Granite’s share was $2.3 billion.
25              5.      Granite’s Project-Specific Accounting Determinations Were Not Disclosed

26              58.     From the outset, the Projects experienced cost overruns and delays. While there

27   were some limited news reports regarding the problems, Granite refused to discuss specific

28   Projects with investors, citing confidentiality provisions. And Granite certainly did not disclose
     AMENDED CLASS ACTION COMPLAINT                                                          3:19-CV-04744-WHA
                                                            16
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 23 of 103




 1   the effect of the cost overruns on its financial statements or the reality that the cost overruns were

 2   not included in its accounting for the Projects. The specific accounting determination of costs and

 3   revenue for each Project was a black box.

 4          59.     For instance, by March 2018, news reports indicated that Granite and TZC were

 5   contemplating bringing a $900 million claim against the NYSTA relating to the cost overruns and

 6   scheduling delays. However, the NYSTA specifically denied that any valid claim existed and

 7   emphasized that all invoices from TZC to date had been fully paid. The disclosure of a potential

 8   claim of approximately $900 million by the JV in no way revealed Granite’s accounting treatment

 9   with respect to the claim, or the revenues and costs Granite booked for the Tappan Zee Project.

10   Investors and the public had no way of knowing that Granite had not properly incorporated the

11   cost overruns and $900 million claim into the Company’s accounting.

12          60.     Likewise, on December 9, 2013, just eight months after work began on the Tappan

13   Zee Project in April 2013, TZC asked for a project extension due to a construction accident. When

14   TZC was driving a pile (a large post-like foundation) into the ground, the pile struck an unknown

15   object causing damage to the pile and, thus, requiring additional time and cost to complete the

16   project. TZC asked for another extension in January 2014 due to a blizzard. The NYSTA denied

17   both requests on the basis that they were not allowed under the contract. Nevertheless, TZC still

18   pushed the project completion date back multiple times on its own accord, without NYSTA

19   approval and without any assurance that the costs could be recovered. Investors again had no way

20   of knowing the specific accounting treatment of these issues.

21          Granite Acquires Layne in Stock-for-Stock Transaction

22          61.     On February 14, 2018, Granite announced the acquisition of Layne, a leading water

23   management, construction, and drilling company, in a $565 million stock merger transaction.

24   Granite ultimately granted Layne shareholders $376 million in Granite stock and Granite assumed

25   $189 million in Layne debt.

26          62.     From Granite’s perspective, it was critical that the acquisition close and be a

27   success. It would further diversify the Company’s business and allow it to tap the growing market

28   for water and wastewater infrastructure needs. It would also provide Granite with additional scale
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           17
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 24 of 103




 1   and a new source of revenue to offset the drag that the large projects—Roberts’ own initiative—

 2   were having on Granite’s business. Indeed, Granite had long coveted an expansion into water and

 3   wastewater infrastructure. After the acquisition, Layne represented 14% of the Company’s pro

 4   forma revenues—compared to 30% from Large Project Construction, down from 35% prior to the

 5   acquisition.

 6          63.     Had Granite timely disclosed the true impact that the Projects were having on its

 7   business when purchasing Layne, Granite would have risked being forced to pay significantly

 8   more stock for Layne because the primary consideration for the deal was Granite stock. The price

 9   of that stock would have declined significantly, however, had Granite announced that it needed to

10   take a material charge on the Projects. What’s more, because Layne was a public company, Layne

11   shareholders were required to approve the acquisition, an approval that would have been

12   jeopardized had Granite announced a charge amid the acquisition.

13          Granite Manipulated Its Financial Statements and Misrepresented the Financial
            Results of the Projects
14
            64.     Following the announcement of the merger with Layne in February 2018, Granite
15
     claimed that the financial results of the Projects were improving when, in fact, the opposite was
16
     true. On April 30, 2018, the Company announced earnings for its first quarter of 2018 and touted
17
     that it had turned the corner on the Projects. The Company touted an increase in Large Project
18
     Construction revenue of 20% over the prior year, that the segment’s gross profit had increased by
19
     nearly 800% (to $20.4 million from $2.6 million the prior year), and that the segment’s profit
20
     margins had similarly spiked to 8.2% compared to just 1.2% the year before.
21
            65.     Granite specifically attributed the improvement to the fact that “work on under-
22
     performing, mature projects [i.e., the Projects] had less impact” on the Company’s business and
23
     that “[a] strong ramp-up of activity at newer projects … mitigat[ed] some of the continued negative
24
     impact from challenging projects.”
25
            66.     Krzeminski joined in the praise, stating on April 30, 2018 that the improvement in
26
     Granite’s Large Project Construction segment was the result of “a reduced pace of mature
27
     underperforming projects, which lessened their drag on quarterly results.” Krzeminski similarly
28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                         18
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 25 of 103




 1   touted Granite’s “consistent cost control” as a driver of its recent success, a critical fact for

 2   investors given the historical drag of the Projects on Granite’s earnings.

 3          67.     Granite critically assured investors that it did not need to take a charge on the

 4   Projects even though the JVs themselves were incurring significant losses. For instance, in the

 5   Company’s quarterly report filed on Form 10-Q on May 1, 2018, Granite stated that it realized net

 6   income from the unconsolidated JVs of $2.6 million for the three months ended March 31, 2018,

 7   even though the joint ventures for the Projects incurred a net loss of $141 million during that

 8   period. Granite stated this was due to “differences between our estimated total revenue and cost

 9   of revenue when compared to that of our partners,” without explaining those differences. The

10   Company further assured investors in the same 10-Q that the Project costs underlying the reported

11   financial results were “materially reliable” and stemmed from a detailed “bottom up” approach

12   imbued with the Company’s experience.

13          1.      Analysts and Investors Believed that the Projects Were Improving
            68.     Analysts were impressed. Canaccord Genuity issued an analyst report on April 30,
14
     2018 explaining that Granite’s “core business continues to improve,” as is “the qualitative outlook
15
     [] for large projects.” Canaccord Genuity specifically noted that “challenged large projects were
16
     a significant drag to 2017 results” and that it was encouraged by Granite’s “significant
17
     improvements in Large Project segment margins,” as well as “the benefit from the completion of
18
     challenged large projects in the first half” of 2018. Cowen issued a similar report on April 30,
19
     2018, stating that Granite “is managing underperforming projects well,” and that improved
20
     performance in the segment was largely due to “a more modest headwind from underperforming
21
     projects being accelerated.” Macquarie Research also issued a report that day, explaining that “the
22
     outlook for [Granite] continues to look robust” and “the large [project] construction segment,
23
     which had some project issues in the past, continues to improve to ~8% [margins] compared to
24
     ~1% last year.”
25

26

27

28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                          19
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 26 of 103



            2.      Despite Defendants’ Positive Statements Concerning the Projects, Granite
 1                  Continued to Overstate Its Financial Results
 2          69.     Analysts and investors did not know, however, that Granite’s statements were false.

 3   The Projects were still plagued by a myriad of issues that increased costs. Yet, the Company failed

 4   to properly account for those massive and continuing cost overruns in violation of GAAP, which

 5   required Granite to book the costs when known or incurred. By April 30, 2018, the I-4 Ultimate

 6   Project, Tappan Zee Project, PennDOT Project, and the Texas Project had experienced cost

 7   overruns of $100 million, $900 million, $340 million, and $25 million respectively.

 8                  a.      The I-4 Ultimate Project

 9                          i.      Cost Overruns and Delays

10          70.     The I-4 Ultimate Project was significantly over-budget because of cost overruns

11   and delays, according to FE 5, who was a Granite engineer from prior to the start of the Class

12   Period to October 2019 and was assigned to work on the I-4 Ultimate Project throughout FE 5’s

13   employment. FE 5 held the titles of Engineer II and Engineer III during the Class Period, and was

14   a project engineer for structures, walls and drainage.

15          71.     FE 5 specifically stated that the I-4 Ultimate Project experienced problems in 2017

16   that caused the project to be delayed for eight to nine months, ultimately resulting in the JV

17   requesting a 245-day project extension and filing a $100 million claim with the FDOT arising from

18   cost overruns and schedule delays. As discussed further below, the JV for the I-4 Ultimate Project

19   filed the claim on June 11, 2018 based on costs incurred in 2017.

20          72.     The JV incurred costs in 2017 when attempting to construct a deep foundational

21   structure known as a “drilled shaft” that is used to support heavy loads. The JV was drilling deep

22   holes to install piles (large post-like foundations) to support the highway structures in the Orlando

23   area and encountered a geotechnical issue – an unstable, pre-existing subsurface condition which

24   prevented the piles from being installed, resulting in the failure of the drilled shaft. Two such

25   failures occurred in May and August 2017.

26          73.     Additional Former Employees confirm that the JV had incurred significant costs in

27   2017 that were known to Granite. According to FE 6, in January 2018, the I-4 Ultimate Project

28   had already incurred $100 million in cost overruns due to the drilled shaft failure, among other
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          20
              Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 27 of 103




 1   contributing factors. FE 6 worked at Granite from prior to the start of the Class Period to March

 2   2019, and was a preconstruction coordinator on the I-4 Ultimate Project until January 2018. FE

 3   6’s role involved coordinating design work, plan sets, shop drawings, and requests for inquiries

 4   (“RFIs”) with the designers for the project. FE 6 reported to Richard Rodriguez, who reported to

 5   Preconstruction Coordinator Manager Chris Robinette.

 6            74.   FE 6 specifically stated that by January 2018, FE 6 knew that Granite’s cost

 7   estimate was materially understated. According to FE 6, Granite was scrutinizing “every dime”

 8   spent on the Project given that “everything was trending in the negative,” costs had significantly

 9   exceeded expectations, and the Company had fallen far behind schedule. FE 5 similarly stated

10   that Granite’s initial cost estimate for the I-4 Ultimate Project was not even realistic in the first

11   place.

12            75.   FE 5 added that Granite was also experiencing significant cost overruns on the I-4

13   Ultimate Project from increased steel prices and labor costs. The Project required several million

14   tons of steel that was more expensive to procure than the cost estimates. Further, employee

15   turnover on the I-4 Ultimate Project was as high as 40%, and Granite was experiencing severe

16   labor shortages in Florida. This significantly increased overtime payments to the employees it was

17   able to retain. As a result, according to FE 5, when Granite announced the 2Q 2019 charge, the

18   majority related to the I-4 Ultimate Project.

19            76.   A third Former Employee, FE 3, confirmed that by 2018 Granite knew that it was

20   likely to take a significant charge on the I-4 Ultimate Project. FE 3 was a Granite financial

21   planning and analysis manager from prior to the start of the Class Period to December 2019. FE

22   3 oversaw a team of between two and five analysts (varying over time) and reported to Vice

23   President, Operational Finance and Corporate Controller Brad Graham.

24                  ii.     The $100 Million Claim Against FDOT

25            77.   On June 28, 2018, Moody’s reported that I-4 Mobility had filed a claim on June 11,

26   2018 with FDOT for $100 million in additional compensation to attempt to recoup cost overruns

27   arising from a 245-day time delay. The Moody’s report was the first public indication of this

28   claim, which Granite has never publicly disclosed. Despite the public report, investors had no way
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          21
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 28 of 103




 1   of knowing how this claim was reflected in Granite’s financial statements, or whether Granite had

 2   included those cost overruns or disputed costs in its calculation of revenue and percentage of

 3   completion of the I-4 Ultimate Project.

 4          78.      While the claim has never been publicly revealed, Lead Plaintiff obtained a copy

 5   of the claim, which confirms that the drilled shaft failures occurred in May and August 2017, and

 6   conclusively establishes that the I-4 Ultimate Project faced over $100 million in additional costs

 7   at the time. Specifically, on June 11, 2018, I-4 Mobility sent a letter to the FDOT, with over 600

 8   pages of attachments and enclosures. The letter asserted that the FDOT owed “$100,393,430 in

 9   additional compensation and a 245 Day Time Extension related to impacts arising from the drilled

10   shaft failure and second drilled shaft failure in Area 2” (emphasis in original). The letter further

11   explained that the “drilled shaft failures and the impacts of those failures are more fully detailed

12   in the enclosed submission from the design-build contractor, SGL Constructors,” and that the

13   overall claim for $100 million and a 245-day extension included “requests for relief for

14   Concessionaire-Related Entities SGL Constructors, as the Design-Build Contractor.”

15          79.      The June 11, 2018 letter continued: “As may be seen from the enclosed documents,

16   the drilled shaft issues in Area 2 caused a two hundred and forty-five (245) calendar day

17   compensable delay.”     I-4 Mobility, SGL Constructors, and a third firm (Volkert) claimed

18   compensation in the following amounts (emphasis in original):

19                            Additional
                            Compensation                           Description
20                                               Compensation due per CA Section 10.1.5.10(1&2) for
              I4MP           $800,034            I4MP labor, indirect costs and expenses due to Relief
21                                               Event Delay
                                                 Compensation due per CA Section 10.2.2 for Delayed
22                                               Availability Payments caused by 245 days of compensable
              I4MP         $35,290,542           delay, limited to 180-days of compensable damages as
23                                               discussed in narrative
                                                 ESTIMATED compensation due per CA Section 10.2.3
24
                                                 for Delayed Final Acceptance Payments due to Relief
25                                               Event (actual costs will be invoiced monthly when
             I4MP         [$14,507,117]          applicable)
26           I4MP
            Subtotal       $50,597,693
27                                               Extra Work Costs and Delay Costs 245 days of
              SGL          $48,095,818           compensable delay to Project SC/FA
28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          22
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 29 of 103




 1           Volkert      $1,699,979             Extra Work Costs and Delay Costs
 2            Total                              Certified amount claimed by I4MP and Concessionaire-
            Certified                            Related Entities SGL and Volkert (includes ESTIMATE for
 3          Amount       $100,393,490            CA Section 10.2.3 compensation)
            Certified                            Movement of scheduled milestone dates of Scheduled
 4        Time Impact 245 Calendar Days          Substantial Completion Date / Final Acceptance Deadline /
            Analysis                             Long Stop Date. BWE dates are discussed in the Time
 5                                               Impact Analysis
 6          80.     The letter further explained that the calculations “are based on the current funding
 7   position and a forecast of cash flows for the remainder of the construction period based on
 8   achievement of Substantial Completion 245 days beyond the Baseline Substantial Completion
 9   Date and a resulting delay to Final Acceptance Deadline.”
10          81.     Enclosed with the letter was a submission from SGL Constructors, consisting of a
11   June 8, 2018 letter that copied Granite executive Bob McTavish. SGL’s claim “[was] based on
12   the extra work and delay stemming from the impact associated with the failure of two (2) method
13   drilled shafts and the impossibility to construct drilled shafts, in general, pursuant to the
14   specifications set forth in the original Technical Requirements.”
15          82.     Exhibit D to SGL Constructors’ letter added that on “May 20, 2017, upon
16   advancing the project’s drilled-shaft Test Hole (Method Shaft) excavation, SGL experienced a
17   catastrophic loss of the shaft.” And on “August 12, 2017, upon advancing the 2nd Method Shaft
18   excavation, SGL again experienced a loss of the shaft for similar reasons as the original failure.”
19   Consistent with the I-4 Mobility letter, SGL Constructors stated that the “April 2018 update [for
20   the I-4 Ultimate Project] indicates a completion date 245 days behind schedule due to this delay”
21   (emphasis in original), leaving no doubt that the I-4 Ultimate Project was radically delayed at the
22   start of the Class Period.
23          83.     Notably absent from the I-4 Mobility and SGL Constructors letters was any
24   plausible explanation for how the discrete drilling issue could single-handedly generate over eight
25   months of delay and more than $100 million of additional costs. Indeed, the submissions show
26   that the actual drilling failures were quickly remediated and resulted in only minor equipment and
27   material losses. For example, SGL Constructors reported that, in September 2017, “[d]elays
28   associated with the drilled shaft failures were substantially mitigated” by a redesign.
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          23
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 30 of 103




 1          84.     Instead, the single largest component of SGL Constructors’ $48.1 million claim (by

 2   an order of magnitude) was not related to the drilling failure at all. SGL Constructors sought over

 3   $40 million in “Time Impact” and stated it was largely based on SGL [sic] finite level of resources

 4   across the entire Project.” Simply put, SGL Constructors was padding its claim with unrelated

 5   cost overruns, and the drilling issue served as a convenient pretext.

 6

 7

 8

 9

10

11

12

13                  iii.    Skanska Announces $100 Million Charge Related to the I-4 Ultimate
                            Project
14
            85.     On October 18, 2018, Skanska, the majority partner on the I-4 Ultimate Project,
15
     announced that it would take a $100 million charge on two public-private partnerships in the U.S.
16
     due to lower production rates and delays. While Skanska did not publicly reference the I-4
17
     Ultimate Project, its only two substantial public-private partnership projects in the U.S. are the I-
18
     4 Ultimate Project and some work at New York’s LaGuardia Airport. Skanska simultaneously
19
     announced that the head of its civil engineering business in the U.S. would step down immediately
20
     and that the company would no longer bid on large public-private partnership projects, such as the
21
     I-4 Ultimate Project, in the U.S.
22
            86.     According to FE 5, Skanska’s charge included a substantial portion arising from
23
     the I-4 Ultimate Project. Granite, instead, decided not to recognize its portion of the charge at that
24
     time. Rather, FE 5 stated that it was not until a year later, in July and August 2019, after Granite
25
     received an unfavorable court ruling relating to another Project, that Granite booked the I-4
26
     Ultimate Project charge by lumping it together with charges related to the other Projects.
27

28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           24
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 31 of 103




 1          87.     Likewise, FE 1 stated that Skanska was “doing the right thing” when it took the

 2   write-down. FE 1 served as a Regional Controller at Granite from January 2018 to November

 3   2018. In that capacity, FE 1 oversaw the accounting for the Central Region of the Large Projects

 4   Group. FE 1 participated in quarterly conference calls with the Controllers for the other Projects,

 5   including Gabrielle Boozer (“Boozer”) and Mike Barker (the Texas Project was in FE 1’s

 6   division). FE 1 participated in the conference calls when presenting FE 1’s quarterly memos on

 7   the project risk of the Texas Project. FE 1 reported to Division Controller Boozer and Vice

 8   President, Large Project Groups, Central Region Bill Heathcott. In turn, Boozer and Heathcott

 9   reported to Senior Vice President Dale Swanberg, who reported to Roberts.

10          88.     According to FE 1, Granite’s approach to accounting for all the Projects (including

11   the I-4 Ultimate Project) was predicated on “delaying bad news” until the Company “got

12   something resolved or got the next big project in.” FE 1 specifically recounted that Granite’s

13   “game” was to delay writing down projects with the hope that smaller, more profitable projects

14   would be able to compensate for the losses. Application of GAAP, FE 1 stated, required Granite

15   to “drop the hammer” and take write-downs on the Projects, but the Company was “definitely not

16   doing that.”

17          89.     FE 1 believed that Granite was “very aggressive in recognizing profit and keeping

18   it on [the books]” even when there was evidence that the income would not materialize. Overall,

19   the Company employed a “money hungry” approach, and it was “standard operating procedure at

20   Granite” to “tak[e] revenue early.” According to FE 1, Granite was “aggressively writing

21   [projects] up,” and then waiting for them to “catch up” or liabilities to “work themselves out.”

22   Granite simply recorded the revenue, but “ignored liabilities” that should have been recorded

23   which would have reduced the revenue or required a charge.

24          90.     In FE 1’s words, it was clear that Granite “slow walked information to the

25   shareholders.” However, when FE 1 raised concerns, Granite fired FE 1 for asking too many

26   questions and pushing back on activity FE 1 deemed concerning.

27

28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                         25
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 32 of 103




                    b.     The Tappan Zee Project
 1

 2          91.     On April 12, 2018, TZC submitted a Freedom of Information Law request to

 3   NYSTA (the “NYSTA FOIL Request”)—which remained confidential until after the end of the

 4   Class Period—seeking documents concerning specific disputed costs, including documents

 5   regarding “NYSTA’s Project ‘Oversight’ role”; “[d]iffering site conditions encountered by TZC”;

 6   “[p]ile inspection, testing and welding criteria directed by NYSTA”; “[n]oise shrouds and bubble

 7   curtains required by NYSTA”; a “marine incident” on March 12, 2016; a “crane incident” on July

 8   19, 2016; several weather events in January, October, and November 2014; the overall “impact of

 9   weather on the project schedule” from 2014 to 2018; and “[c]hanges with respect to demolition of

10   the existing Tappan Zee Bridge.”

11          92.     The NYSTA FOIL Request also references TZC’s “Dispute Submission with

12   Demand for Payment dated March 15, 2018,” confirming that TZC had incurred and formally

13   requested compensation for these increased costs no later than March 15, 2018. Granite never

14   specifically disclosed the March 15, 2018 claim.

15          93.     Consistent with the March 2018 claim, FE 3 confirmed that the Tappan Zee Project

16   experienced significant cost overruns from the beginning, that the Company’s management was

17   more optimistic than operations with regard to costs, and that by 2018 Granite knew that it was

18   likely to take a significant charge on the Tappan Zee Project.
                    c.     The PennDOT Project
19
            94.     The PennDOT Project also had incurred substantial known cost overruns for which
20
     Granite did not properly account under GAAP. Granite had underbid the PennDOT Project to win
21
     the work and could not complete it for the contract price. The Granite/Walsh JV responsible for
22
     this Project internally admitted in an October 26, 2016 memorandum from Arik Quam (“Quam”),
23
     the Business Group Leader, that it “did not do enough to price each bridge site[’]s unique
24
     characteristics that would add costs to each bridge site—we would not have been the selected
25
     bidder had we done this correctly.” The Granite/Walsh JV “[took] for granted that these little
26
     bridges would not have issues and would get done on time.” And it “[a]ccepted the risk of
27
     unforeseen conditions – Differing Site Conditions.”
28
     AMENDED CLASS ACTION COMPLAINT                                                   3:19-CV-04744-WHA
                                                           26
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 33 of 103




 1           95.     Quam further explained that (i) the “plans and forms and processes were not fully

 2   vetted” and the “Project Schedule is too complex and aggressive”; (ii) the Granite/Walsh JV “[d]id

 3   not adjust to realistic durations until later in the project which affected prioritization on the

 4   downstream activities”; (iii) according to PennDOT, the contract allowed “no change orders”

 5   because it was “a lump sum contract with NO change orders”; (iv) a Pennsylvania official, “Deputy

 6   Sec Ritzman[,] had told [the Granite/Walsh JV] that during the budgeting process [Ritzman] was

 7   told not to budget anything for change orders”; and (v) the Granite/Walsh JV had experienced

 8   “significant increases in construction costs, design cost,” and “schedule duration” arising from

 9   project modifications.

10           96.     Further complicating the PennDOT Project, according to FE 2, when Granite bid

11   on the project Granite assumed that it would be able to do the majority of the work itself without

12   much need for subcontractors. (FE 2 was a Senior Financial Reporting Analyst from prior to the

13   Class Period through September 2019, see infra ¶203.) However, in order to meet the project

14   schedule and deadlines, Granite was forced to subcontract a significant amount of work, leading

15   to significant cost overruns almost immediately.

16           97.     Failure to meet the schedule for a Project had significant negative financial

17   implications. It triggered liquidated damages provisions, financial penalties and led to significant

18   cost overruns in the form of increased labor and overtime costs. For instance, in a September 5,

19   2016 “Weekly Update” from Quam, the Granite/Walsh JV internally admitted (but did not publicly

20   disclose) that it was woefully behind schedule and on the precipice of incurring millions of dollars

21   in penalties:

22

23

24

25

26

27

28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          27
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 34 of 103




 1          98.     In fact, by August 2016, the Granite/Walsh JV knew that it faced potential damages

 2   of $45 million that it would seek to pass along to the project’s architect, HDR, by withholding

 3   further payments to HDR. On August 31, 2016, it sent HDR—copying Granite executives Mike

 4   Donnino and Bob McTavish—a formal “Notice of Payment Withholding,” asserting that the JV

 5   “has suffered substantial damages estimated in the amount of $45M as a result of design related

 6   schedule delays and design quantity growth.” As Quam’s September 5, 2016 “Weekly Update”

 7   further explained:

 8
                    We have informed HDR thru letter and discussion that we are doing
 9                  [sic] to stop paying them on the PA Bridge project in order to
                    withhold and offset against the potential damages of the quantity
10                  growth and schedule delays. Those 2 impacts could approach $45
11                  million. HDR has been paid $97M and their contract is expected to
                    be around $140M in the end.
12
            99.     In April 2017, the Granite/Walsh JV reached a settlement with PennDOT in which
13
     the Granite/Walsh JV recovered less than 23% of its $340 million in purported claims associated
14
     with overruns and schedule delays on the Project. The fact that the Granite/Walsh JV had $340
15
     million in purported claims was confidential and non-public at the time.
16
                    d.     The Texas Project
17
            100.    In FE 1’s capacity as Regional Controller at Granite from January 2018 to
18
     November 2018, FE 1 wrote quarterly memoranda on the Texas Project to assess its risks and
19
     liabilities. To write the memoranda, FE 1 needed to access cost estimates which were maintained
20
     by the “Chief Estimator” in a binder. When preparing the memos, however, FE 1 was frequently
21
     told by the Chief Estimator that the costs “had not been updated.” FE 1 was forbidden from
22
     travelling to the project site to ask questions or make assessments of FE 1’s own, thus forcing FE
23
     1 to rely on the non-updated, stale cost information to write the memoranda. According to FE 1,
24
     Granite’s project risk was “really easy to manipulate” given that the costs for the Texas Project
25
     were not updated and FE 1 was not allowed to visit the project site.
26
            101.    Another Former Employee’s account is consistent with FE 1. FE 7 was employed
27
     by Granite from prior to the start of the Class Period until January 2018, including as Controller
28
     AMENDED CLASS ACTION COMPLAINT                                                    3:19-CV-04744-WHA
                                                         28
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 35 of 103




 1   for the Large Projects Group, Central Region from the end of 2009 until January 2018 in the

 2   Company’s Lewisville, Texas Office, which was the headquarters for the Large Projects Group.

 3   FE 7 stated that the Texas Project was expected to lose $25 million in 2018, and confirmed that

 4   Granite made “management adjustments” to costs in the overall Central Region Large Project

 5   budget, which included the Texas Project.

 6          3.      Granite Did Not Take a Charge Even Though the I-4 Ultimate Project and
                    Its Majority Partner, Skanska, Concluded That Accounting Principles
 7                  Mandated a Charge
            102.    On October 26, 2018—just one week after Skanska booked its charge relating to
 8
     the I-4 Ultimate Project—Granite announced earnings for the third quarter of 2018. FE 4,
 9
     (Granite’s Vice President, Operational Finance and Corporate Controller from prior to the start of
10
     the Class Period to December 2018, additional information infra ¶208), confirmed that Roberts
11
     and Desai knew about Skanska’s write-down. Nevertheless, the Company’s Form 10-Q filed with
12
     the SEC on October 29, 2018, continued to state that Granite was different than both Skanska and
13
     the JVs, that Granite did not need to recognize a charge, and that there was nothing material on the
14
     horizon. Specifically, the Form 10-Q reported that while the JVs recognized $47.6 million and
15
     $162.0 million in net losses during the three and nine months ended September 30, 2018, Granite’s
16
     share of net losses was just $3.1 million and $16.5 million respectively. What’s more, the Form
17
     10-Q stated that, as of September 30, 2018, there were only four projects for which additional costs
18
     were reasonably possible, and that the aggregate range of additional costs was “zero to $45.0
19
     million.”
20
            103.    Granite’s reported figures for the JVs in its filings with the SEC were directly
21
     contrary to the facts at the time and to its own internal conclusions. Granite knew that it needed
22
     to take a charge on the I-4 Ultimate Project, and knew that the Project had experienced $100
23
     million in cost overruns by the start of the Class Period. In addition, TZC had filed a $900 million
24
     claim on the Tappan Zee Project in March 2018 to recover for cost overruns incurred on that
25
     Project, the Texas Project had incurred $25 million in cost overruns, and the PennDOT Project had
26
     incurred $340 million in cost overruns of which PennDOT had only agreed to pay 23%.
27

28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          29
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 36 of 103




 1          104.    Unaware of Granite’s fraud, investors cheered the news and the Company’s stock

 2   price rallied over 11% in response, from a close of $40.56 per share on October 25, 2018 to $45.22

 3   per share on October 26, 2018 on heavy trading volume of 1.1 million shares.

 4          4.      Granite Intentionally Removed Any Disclosure of “Reasonably Possible”
                    Additional Costs
 5
            105.    As GAAP required, Granite had historically disclosed a range of “reasonably
 6
     possible” additional Project costs, meaning that Granite believed the costs were more than 50%
 7
     likely. The Company also disclosed the absence or inability to estimate such costs when that was
 8
     the case. For example, Granite’s 3Q 2017 10-Q stated: “As of September 30, 2017, there were
 9
     projects for which additional costs, including liquidated damages, were reasonably possible but
10
     the range of costs was not estimable.”
11
            106.    In Granite’s 2017 10-K, Granite stated: “As of December 31, 2017, there were
12
     three projects for which additional costs were reasonably possible in excess of the probable
13
     amounts included in the cost forecast. The reasonably possible aggregate range that has the
14
     potential to adversely impact gross profit during the year ended December 31, 2018 was zero to
15
     $44.0 million.”
16
            107.    Granite made similar disclosures for the first three quarters of 2018.
17
                       a. 1Q 2018 10-Q: “As of March 31, 2018, there were four projects for which
18
     additional costs were reasonably possible in excess of the probable amounts included in the cost
19
     forecast. The reasonably possible aggregate range that has the potential to adversely impact gross
20
     profit during the year ended December 31, 2018 was zero to $47.0 million.”
21
                       b. 2Q 2018 10-Q: “As of June 30, 2018, there were three projects for which
22
     additional costs were reasonably possible in excess of the probable amounts included in the cost
23
     forecast. The reasonably possible aggregate range that has the potential to adversely impact gross
24
     profit during the year ended December 31, 2018, was zero to $15.0 million.”
25
                       c. 3Q 2018 10-Q: “As of September 30, 2018, there were four projects for
26
     which additional costs were reasonably possible in excess of the probable amounts included in the
27

28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          30
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 37 of 103




 1   cost forecast. The reasonably possible aggregate range that has the potential to adversely impact

 2   gross profit is zero to $45.0 million.”

 3          108.    Granite’s prior disclosures of “reasonably possible” additional costs were

 4   themselves false and understated because, during the first three quarter of 2018, Granite knew of

 5   far greater additional costs.

 6          109.    However, for 4Q 2018, 1Q 2019 and 2Q 2019, Granite failed to disclose any

 7   “reasonably possible aggregate range” of additional costs at all, falsely suggesting to investors that

 8   no further costs were reasonably possible, and no charges were being contemplated.

 9          110.    Granite’s disclosure and omission of “reasonably possible” additional costs is

10   summarized below:

11      3Q 2017          4Q 2017      1Q 2018     2Q 2018     3Q 2018        4Q 2018   1Q 2019   2Q 2019
        Reasonably
12      possible range    $0-$44.0     $0-47.0    $0-$15.0        $0-$45.0   Omitted Omitted Omitted
        not estimable      million     million     million         million
13

14          111.    The factually unwarranted removal of any “reasonably possible aggregate range”
15   of costs violates GAAP, as discussed below, and indicates that Granite intentionally concealed
16   known costs to avoid the resulting negative impact on revenues and profits. FE 4 supports this
17   allegation. FE 4 was Granite’s Vice President, Operational Finance and Corporate Controller at
18   the Company’s headquarters in Watsonville, California from prior to the start of the Class Period
19   to December 2018. FE 4 also served as Chairman of Granite’s disclosure committee.
20          112.    FE 4 confirmed that there was “no basis for removing the disclosure,” because costs
21   had only increased between 3Q 2018 and 4Q 2018, and Granite’s disclosure thus “should have
22   continued to escalate in amount.” FE 4 also noted that there had been “huge growth” between
23   Granite’s final risk disclosure in 3Q 2018, of $45 million, and Granite’s 2Q 2019 write-down of
24   $161.1 million in gross profit. According to FE 4, Granite’s removal of the disclosure for 4Q 2018
25   and 1Q 2019 falsely suggested that Granite no longer had any risk of “reasonably possible”
26   additional costs. In FE 4’s words, Granite’s removal of the disclosure indicated to investors that
27   the risk “no longer exists or that it is immaterial.” FE 4 explained that Granite should have
28
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                             31
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 38 of 103




 1   continued to warn investors of the Projects’ risks at year end 2018 and for 1Q 2019 and the

 2   Company failed to do so.

 3          113.    FE 4 further confirmed that Granite’s quarterly disclosure of “reasonably possible”

 4   additional costs was a topic of discussion at quarterly disclosure committee meetings and that,

 5   based on FE 4’s prior experience on the disclosure committee, the disclosure committee would

 6   have discussed the removal of the disclosure for 4Q 2018, 1Q 2019, and 2Q 2019.

 7          114.    In 2Q 2019—two quarters after Granite first omitted any “reasonably possible”

 8   costs that could negatively impact gross profits—Granite took a charge of $143.7 million pre-tax

 9   that started to reveal the fraud. That charge was driven by a $161.1 million reduction in gross

10   profit for five projects, of which four of them accounted for $153.6 million (i.e., more than 95%).

11   This amount far exceeded any of Granite’s publicly disclosed “reasonably possible” costs or

12   charges in prior quarters, and nearly doubled Granite’s charges in the entirety of 2018.

13          115.    Moreover, Granite’s 2Q 2019 Form 10-Q again failed to disclose any “reasonably

14   possible aggregate range” of additional costs. In the very next quarter, however, Granite took

15   another charge of $80.7 million due to further increased costs and decreased gross profits for six

16   projects.

17          5.      Granite’s Reported Financial Results Deviated Substantially from the
                    Projects and Underscores Granite’s GAAP Violations
18          116.    As mentioned above, Granite participated in the Projects through four JVs, which
19   Granite reported in its financial statements on an unconsolidated basis. Typically, each design-
20   build joint venture prepares its own financial statements, which are often audited by an outside
21   firm. For example, the PennDOT Agreement expressly required the relevant JV to provide
22   financial statements prepared “using GAAP or equivalent accounting principles … and audited by
23   an independent certified public accountant.” The financial statements of the JVs were also
24   provided to the members of the JVs, including Granite as a minority partner.
25          117.    The JVs provided financial results to Granite via monthly Profit and Loss (“P&L”)
26   statements that tracked financial performance against the budgeted costs. The monthly P&L
27

28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                         32
              Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 39 of 103




 1   statement is a JV reporting tool intended to permit JV partners like Granite to have current

 2   information concerning the financial performance of a project.

 3            118.   FE 8 confirmed that Granite received periodic financial data for the JVs from the

 4   majority partners. FE 8 served as a Consolidation Accountant II at Granite from July 2017 to

 5   October 2018 at the Company’s headquarters in Watsonville, California. FE 8 and a colleague

 6   reviewed and analyzed such financial data, including for the I-4 Ultimate and Tappan Zee Projects,

 7   and their analysis resulted in Excel spreadsheets. These spreadsheets specifically indicated the

 8   estimated total cost for each Project, the actual cost incurred, and Granite’s ownership percentage

 9   in the Project. Crucially, each Project’s estimated total cost was a figure that started with the

10   majority partners’ estimated total cost, but then Granite internally adjusted that figure on a monthly

11   basis. FE 2 confirmed that Granite’s general ledger included an account that recorded the

12   discrepancies between the majority JV partner’s total estimated costs and Granite’s estimated

13   costs.

14            119.   Granite’s 2018 10-K stated that Granite accounted for its “share of the operations

15   of unconsolidated construction joint ventures on a pro rata basis.” And as noted above, the JVs

16   were integrated joint ventures, meaning that Granite’s financial interest in each Project JV

17   reflected its ownership stake in the entire associated Project. In these circumstances, with proper

18   and consistent application of GAAP, Granite and its JV partners should have maintained consistent

19   pro rata shares of the JVs’ revenues, cost of revenue, and net income.

20            120.   Instead, Granite’s accounting for its interests in the Projects deviated substantially

21   from other JV partners and the JVs themselves. Granite never explained the bases for any

22   deviations other than to state that they existed. During much of the Class Period, there was a

23   significant discrepancy between (a) the JVs’ revenues, cost of revenue, and net income/net loss,

24   and (b) Granite’s purported pro rata share of those metrics. This deviation—which inflated

25   Granite’s revenue before abruptly reversing course in 2Q 2019—underscores Granite’s violations

26   of GAAP.

27            121.   Specifically, Granite historically claimed about 30% of the JVs’ revenue, which

28   was generally in excess of $430 million per quarter from 2015 through 2017. In 1Q 2018, however,
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           33
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 40 of 103




 1   the JVs’ revenue dropped to $239 million, and Granite suddenly claimed 49% of that revenue—a

 2   63% increase relative to its historical share of 30%. Similarly, Granite historically claimed about

 3   30% of the JVs’ cost of revenue, and in 1Q 2018 continued to do so—despite claiming 49% of

 4   revenue. This led to a massive disparity in the bottom line. While the JVs sustained a massive

 5   $141 million loss in 1Q 2018, as a result of its accounting maneuvers Granite recorded a $2.6

 6   million gain.

 7          122.     Granite continued to claim disproportionate shares of the JVs’ income through the

 8   remainder of 2018 and 1Q 2019. Overall, for FY2018 Granite’s JVs recognized a total net loss of

 9   $240.3 million, yet Granite recognized just $22.6 million, or 9.4%, of those losses in its own

10   income statement. Granite’s overall share of the JVs’ net assets remained relatively constant

11   through the Class Period and does not explain these deviations.

12          123.     As a result of these discrepancies, Granite purported to recognize net margins that

13   were substantially better that those of the JVs. Net margins reflect net income divided by total

14   revenue. It is a critically important metric because it depicts the percentage of profit or loss that

15   the JVs and Granite were recognizing on the Projects. This pattern is set forth below, on a trailing

16   twelve months basis.

17                       1Q18       2Q18        3Q18        4Q18        1Q19         2Q19         3Q19
        JV Net
18      Margin          (4.7%)     (4.4%)      (9.4%)      (15.6%)     (5.5%)      (8.2%)         (6.6%)
19    Granite Net
      Margin From
20       JVs            (2.3%)     (3.9%)      (3.2%)      (4.7%)      (4.9%)      (30.6%)       (43.6%)

21          124.     The same information presented as a bar graph starkly demonstrates the “catch up”

22   charges that Granite needed to take in 2Q19 and 3Q19 as a result of delaying the charges since

23   1Q18. From 1Q18 to 1Q19, Granite inappropriately reported net margin from the JVs at a rate in

24   excess of the JVs overall, only to erase all of that profit (and more) in 2Q19 and 3Q19:

25

26

27

28
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                          34
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 41 of 103




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          125.    The chart above specifically shows that in 2Q 2019, in light of the radical decrease

13   in Granite’s share of the JVs’ revenue and sharp increase in Granite’s portion of costs, Granite’s

14   TTM net margin for the JVs plummeted from -5.3% to -31.2%. In 3Q 2019, the figure further

15   dropped to -44.1%.

16          126.    The next chart also illustrates the longer-term trend of Granite’s overstated

17   cumulative margins relative to the JVs. Granite’s cumulative net margin went from 0.6% in 1Q

18   2019 to -4.6% in 2Q 2019, and further declined to -6.0% in 3Q 2019.

19

20

21

22

23

24

25

26

27

28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                         35
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 42 of 103




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          127.    These facts underscore that Granite materially overstated its revenues and profits

13   during the Class Period and then had to take massive charges to catch up. Importantly, while

14   Granite publicly disclosed certain information about the JVs’ financials, those limited disclosures

15   did not reveal that Granite had consistently manipulated its purportedly “pro rata” JV accounting

16   to overstate its revenues and margins relative to Granite’s JV partners.

17          128.    Indeed, when the analyst firm CFRA Research (“CFRA”) first raised the disturbing

18   asymmetry in Granite’s JV accounting in July 2019, Granite deflected the issue. CFRA’s July 10,

19   2019 report observed that Granite appeared “to be recognizing a minimal share” of the JVs’ recent

20   losses, and that Granite’s attribution of the issue to “differences in forecasts” with the JV partners

21   “raise[d] concern[s] that [Granite] may be deferring project write-downs.” In response to CFRA,

22   a Granite representative denied any unusual accounting, stating:
                    This represents differences between Granite’s estimate to complete
23
                    vs. our partners on a particular project which occurs quite often in
24                  practice, and it could just be timing. As an old accounting professor
                    told me, “the books of the world do not balance.”
25

26          129.    However, during the 2Q 2019 earnings call just weeks later, Roberts admitted to

27   investors that the issues that led to the $161.1 million charge were “apparent to [Granite]” by “the

28   end of June [2019.]” Thus, Granite concededly knew that it was on the verge of taking massive
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                           36
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 43 of 103




 1   charges when it falsely suggested to CFRA that the discrepancy between the accounting of Granite

 2   and its JV partners was nothing to be concerned about.

 3          6.      Granite Discloses Massive Charges in 2Q and 3Q 2019 Resulting from the
                    Projects and Falsely Blames Unanticipated Events and Previously Unknown
 4                  Costs
 5          130.    On July 29, 2019, Granite reported preliminary results for its second quarter of

 6   2019 and announced that it had incurred after-tax charges ranging between $104-$108 million for

 7   all four of the Projects—ultimately resulting in a pre-tax charge of $143.7 million. According to

 8   Granite, the charges stemmed from cost overruns, which were exacerbated by schedule delays,

 9   execution of a significant amount of disputed work, and a recent unfavorable court ruling on a

10   project dispute.

11          131.    While the Company did not break out the specific portions of the 2Q19 charge by

12   project, FE 2 said that the charge related to the Tappan Zee Bridge Project, the PennDOT Project,

13   and the I-4 Ultimate Project. FE 2 knew that losses on these jobs were included in the charge

14   because FE 2 was responsible for creating the internal management reports to analyze the second

15   quarter results, which FE 2 then emailed to Roberts and Desai. FE 5 confirmed that the majority

16   of the charge resulted from cost overruns on the I-4 Ultimate Project, and another substantial

17   portion stemmed from cost overruns and the related dispute on another Project. FE 3 further

18   corroborated that the charge consisted primarily of write-downs on the I-4 Ultimate Project as well

19   as the Tappan Zee Project.

20          132.    On August 2, 2019, the Company reported results for its second quarter of 2019

21   and announced that it was forced to take a $143.7 million pre-tax charge ($106.7 million after tax).

22   Granite confirmed that the charge was driven by four projects bid between 2012 and 2014 that

23   were each over $1 billion in value, in an unconsolidated JV, subject to a fixed-price design build

24   contract, and for which Granite was a minority partner. The I-4 Ultimate Project, Tappan Zee

25   Project, PennDOT Project, and Texas Project are the only four projects that satisfy those criteria.

26   This $143.7 million pre-tax charge is roughly eight times larger than the average quarterly charge

27   that Granite recognized in the Transportation or Large Project Construction segments in prior

28   quarters during the Class Period.
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          37
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 44 of 103




 1          133.    Granite falsely attempted to blame the charge on recent events and unanticipated

 2   costs. According to Roberts, “[t]hrough our quarterly project review and estimate to complete

 3   updates, our teams reported in late June that they had experienced increased project completion

 4   costs in the second quarter of 2019.” Desai similarly attempted to falsely blame the charge on

 5   “significant unanticipated project costs.”

 6          134.    Neither Roberts nor Desai, however, attempted to explain how four unrelated

 7   projects that the Company repeatedly stated were nearly complete, in four different states, with

 8   different JV partners, and after years of construction, could all have incurred massive, unexpected

 9   charges in the same three-month period. The reality is that Granite and the Individual Defendants

10   simply threw in the kitchen sink. FE 5, in fact, confirmed that Granite lost a claim on a Project,

11   and then just added additional charges from known cost overruns from the other Projects.

12          135.    Likewise, FE 4 mocked the notion that the charges were unanticipated and had

13   suddenly materialized in the second quarter of 2019, after the Company intentionally removed its

14   GAAP-required disclosure describing the risk of the Projects in the fourth quarter of 2018. FE 4

15   stated: “[o]n any planet, in any universe, does someone think that the reasonably possible risk

16   went away” between the period that Granite failed to warn investors [4Q18] and when the

17   company took charges in Q2 2019 and Q3 2019? “It did not,” FE 4 stated. “[T]he risk did not

18   go away.” “[T]he reasonably possible risk was escalating.”

19          136.    Analysts were surprised. On the Company’s earnings call for the second quarter of

20   2019 held on August 2, 2019, an analyst from Goldman Sachs asked Granite: “Can you give us a

21   rough understanding out of the project write-downs this quarter, what proportion of that was to the

22   single project, that’s only 60% complete versus the other three that are over 90% complete? And

23   can you say more about your review process this quarter and what triggered the review? I certainly

24   understand the comments on rainfall and litigation, but this is a really big adjustment and

25   presumably you were contemplating making the adjustment last quarter to some extent, because I

26   don’t think I saw any big catalysts this quarter outside the litigation so maybe can you talk about

27   your process there as well.”

28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                         38
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 45 of 103




 1          137.     Roberts parried in response, stating that the Company would not talk about

 2   individual projects. A Goldman Sachs analyst then insisted, stating, “the implications for the stock

 3   are really different if a big chunk of the charges comes from a project that’s only two-thirds

 4   complete versus the ones that are scheduled to reach completion this year.” Roberts answered that

 5   the issues were “cumulative in these four projects” and that Granite uncovered the cost overruns

 6   from performing “standard protocol issues that we are doing every quarter on these large projects.”

 7          138.     Jarred by the magnitude of the charge, during the same call, an analyst from Cowen

 8   asked: “And then what gives you comfort that the current projects don’t need to be adjusted

 9   further? Or do you feel like the write-downs and everything that’s been taken is enough to cover

10   anything that might pop up in the future?”

11          139.     Roberts’ response was categorical and affirmative: “Yes. We’re confident that we

12   have covered the current challenges and future risks in the forecast, that we have provided for

13   not just the four legacy projects, but for all our work.” Indeed, according to Roberts, Granite had

14   “covered our current challenges and future risks in the heavy civil group adjustments that we

15   made in those four legacy projects that we announced.”

16          140.     Roberts’ statement was quickly revealed to be false. On October 25, 2019, Granite

17   announced results for its third quarter of 2019 and reported another $69.3 million loss in its Heavy

18   Civil Group, which was driven by an $80.7 million decrease to project profitability on the Projects

19   (on top of the $161.1 million decrease in the prior quarter). Granite claimed that this loss and

20   decrease to project profitability resulted from increased project completion costs, schedule delays,

21   lower productivity, and performance of a significant amount of disputed work—the same types of

22   issues that had long plagued the Projects and drove the charge announced just three months before.

23          141.     At the same time, Granite announced that it had terminated Dale A. Swanberg,

24   Senior Vice President and Large Projects Group Manager, who had been charged with overseeing

25   the Projects.

26          142.     Analysts were surprised and not pleased given Roberts’ categorical statements in

27   the prior quarter that Granite had already booked all necessary charges. Cowen issued a report

28   dated October 25, 2019, stating that the continued losses in Granite’s Heavy Civil Group were
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          39
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 46 of 103




 1   “Hurting Credibility” given that it had been “under the impression most of this was absorbed last

 2   [quarter].”

 3          7.      The Individual Defendants Closely Tracked the Projects and Received
                    Numerous Periodic Reports Reflecting Up-to-Date Costs, Schedules, and
 4                  Profits
            143.    The Former Employees corroborate that the Individual Defendants knew of the cost
 5
     overruns long before Granite’s 2Q and 3Q 2019 charges. FE 4 stated that the troubled Projects
 6
     were “discussed extensively at the board level and the disclosure committee level,” and that
 7
     Roberts and Krzeminski were involved in the discussions as well. In addition, Defendants were
 8
     routinely on-the-ground at each of the Project sites during the Class Period. According to FE 5,
 9
     the Company maintained seven offices in Florida to accommodate the I-4 Ultimate Project,
10
     including a four-story hub office in Maitland, Florida. FE 5 stated that the Company’s executives,
11
     including Roberts, together with those from the other I-4 Ultimate Project partners, regularly
12
     attended quarterly meetings at the Maitland hub office to discuss the financial and operational
13
     status, including the $100 million claim and associated cost overruns. FE 5 knows that Roberts
14
     attended the quarterly meetings based on FE 5’s discussions with a project manager. FE 6 similarly
15
     stated that Roberts visited the I-4 Ultimate Project office in Orlando, Florida, and met with the
16
     project executive and project managers at the site.
17
            144.    Granite used a software system named Primavera to track the Company’s progress
18
     against the schedule for the I-4 Ultimate Project, according to FE 5. Primavera is an enterprise
19
     portfolio management software system that provides clear visibility into a project’s status,
20
     including schedule delays and cost overruns. FE 5 further stated that the Company consistently
21
     ran and updated cost-to-complete analyses on the JD Edwards accounting system (the “JD
22
     Edwards Accounting System”).         The cost-to-complete analyses showed the percentage of
23
     completion as well as the level of costs incurred and expected to be incurred on the projects. FE
24
     5 stated that Granite executives had access to all the data and could log-in to the system any time.
25
            145.    Further, according to FE 5, Roberts, Krzeminski and Desai regularly received
26
     reports concerning the Company’s cost-to-complete analysis. FE 5 frequently prepared cost
27

28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                           40
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 47 of 103




 1   estimates and knew that executives reviewed the estimates given that the $2.3 billion I-4 Ultimate

 2   Project was highly material to Granite.

 3            146.   Similarly, according to FE 2, FE 2 prepared a plethora of reports related to the

 4   Projects which FE 2 emailed directly to Roberts, Krzeminski and Desai, and in some cases

 5   personally delivered the reports in binders. These reports included cost overruns incurred on the

 6   Projects, cost changes relating to the Projects, as well as the specific write-downs booked on the

 7   Projects. The reports also included information on how the Projects were impacting Granite’s

 8   income statement and balance sheet and how the Projects were “driving write-downs.” FE 2 knew

 9   the Defendants reviewed the reports because they asked FE 2 about the basis for specific write-

10   downs.

11            147.   FE 2 also confirmed that Roberts was directly involved in Granite’s decision to take

12   the 2Q 2019 charge.       FE 2 received an email drafted by Roberts, but circulated by his

13   administrative assistant Jessicah Picard, which described the write-down, the reasons underlying

14   the decision, and that it would be publicly disclosed in the not yet filed quarterly report.

15            148.   What’s more, according to FE 5, the $100 million claim relating to cost overruns

16   on the I-4 Ultimate Project was widely talked about within the Company. FE 5 reiterated that such

17   a significant claim could not have been filed without key input of the JV partners and their senior

18   management. In addition, according to FE 5, Roberts, Krzeminski and Desai attended annual town

19   hall meetings at Granite’s offices in Tampa and Orlando to discuss Granite’s financial

20   performance. FE 6 described a similar meeting during which Roberts acknowledged that the I-4

21   Ultimate Project was losing money, and that it was well known that the amount was approximately

22   $100 million. That meeting occurred in the Fall of 2017 in the main conference room of Granite’s

23   headquarters for the I-4 Ultimate Project, on the second floor of the two-story building. Roughly

24   50 people were present at the meeting.

25            149.   FE 3 similarly explained that Roberts reviewed the WIP Reports—progress reports

26   on the Projects every month which showed deteriorating profit on the I-4 Ultimate and Tappan

27   Zee Projects. FE 3 knows that Roberts reviewed this information because FE 3 was personally

28   copied on emails in which the WIP Reports were circulated to Roberts as well as Krzeminski, and
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           41
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 48 of 103




 1   Desai (depending on which individual held the CFO role). According to FE 3, the WIP Reports

 2   were generated and circulated monthly. They were created in Excel and sourced from the JD

 3   Edwards Accounting System. The WIP Reports showed for every month, job by job, the percent

 4   complete, the original bid of the job, and what the total cost was for each job.

 5          150.    Roberts publicly confirmed his knowledge and access to the Projects’ cost

 6   overruns. He admitted on the August 2, 2019 call that “every quarter … we go through a detailed

 7   cost estimate to complete every job.” Roberts then added that for “the project that is two-thirds

 8   complete[,] I will say we have a good relationship with the owner…. And I believe that the work

 9   we’re doing with that owner has progressed nicely, in the last three months, in the last quarter.”

10   And he admitted that he was “personally involved” in “one of [Granite’s] biggest” disputes,

11   “working in the middle of it with the upper echelon of … one of our major owners.”

12          151.    Likewise, FE 6 recounted how FE 6 tracked cost overruns on the I-4 Ultimate

13   Project and that approximately $100 million in losses was no secret. FE 6 stated that FE 6 tracked

14   the cost overruns in Excel spreadsheets that were maintained on Skanska servers. According to

15   FE 6, it was well-known within Granite that the Company was losing money on the I-4 Ultimate

16   Project.

17          152.    According to FE 8, the related analyses showing discrepancies between the

18   Company’s baseline costs and the JVs’ incurred costs were saved to an internal folder at Granite

19   that was accessible to Granite senior executives, including Defendants.

20          153.    Finally, according to FE 1, Roberts “knew” that Granite was delaying write-downs

21   and aggressively recognizing revenue. It was “standard operating procedure” at Granite to

22   prematurely recognize revenue, and the Company’s “corporate office” told FE 1 to “make sure”

23   FE 1 “massaged things” in quarterly reports FE 1 prepared regarding the Texas Project. FE 1

24   further recounted that it was Granite’s “culture” to pressure employees to present the projects in

25   the most favorable light and the whole process of identifying cost overruns was “heavily

26   managed.”

27

28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                          42
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 49 of 103



             8.      Granite’s Affirmative Claims for Additional Payments Seeking to Recoup
 1                   Cost Overruns Have Not Succeeded
 2           154.    On November 19, 2019, TZC filed a lawsuit in New York State Supreme Court,

 3   County of Albany, against NYSTA seeking documents responsive to the NYSTA FOIL Request

 4   to support TZC’s $900 million claim for additional payment. A NYSTA spokesperson cited by

 5   Engineering News-Record on November 20, 2019 confirmed that TZC had submitted its claim in

 6   2018 and revised it in 2019. The NYSTA spokesperson further confirmed to Engineering News-

 7   Record that there was no basis to TZC’s claim, dismissing it as an “ineffective negotiating tactic,”

 8   and insisting that “[t]he project remains within its $3.98 billion budget.” Remaining within budget

 9   in the context of a fixed-price contract means that the cost overruns resulted in charges, eliminating

10   profits dollar-for-dollar.

11           155.    Engineering News Record further reported on November 20, 2019, that Florida

12   transportation officials for the I-4 Ultimate Project have still yet to agree to the JV’s demand of

13   $100 million in additional payments and requested time extension. An industry management

14   consultant reiterated Granite’s inability to recover for cost overruns for the I-4 Ultimate Project,

15   which applies equally to all the JVs at issue in this case: “You own it so no change orders.”

16           Percentage of Completion and Relevant Accounting Provisions Reflecting Granite’s
             Violations of GAAP
17
             156.    Granite fraudulently recognized revenue for the Projects in violation of GAAP in
18
     two distinct ways: (1) prematurely including revenue from disputed claims against customers
19
     where recovery was not probable or where it was likely that a significant revenue reversal would
20
     occur; and (2) inflating the Projects’ percentage of completion by ignoring the Projects’ cost
21
     overruns.
22
             157.    These widespread and significant GAAP violations allowed Granite to prematurely
23
     recognize and overstate significant revenue and profits during the Class Period. Granite’s GAAP
24
     violations involved improperly failing to book its portion of charges arising from over $1.3 billion
25
     in JV-level Project costs and claims: specifically, (i) $900 million in connection with the Tappan
26
     Zee Project, (ii) at least $100 million in connection with the I-4 Ultimate Project, (iii) $263 million
27
     in connection with the PennDOT Project, and (iv) $25 million in connection with the Texas
28
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                           43
             Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 50 of 103




 1   Project. Based on Granite’s equity interest in each Project, Granite’s share of these additional

 2   costs and claims was at least $338.5 million, as follows:

 3                                                               Granite
              Project                 JV Cost                      JV               Granite
 4                                Overruns/Claims                Interest            Share
 5            Tappan                 $900 million                23.3%              $209.7
 6             Zee                                                                  million

 7              I-4              $100 million ($48.1              30%               $14.4
             Ultimate            million on behalf of                               million
 8                               SGL Constructors)
 9
             PennDOT                $340 million6                 40%               $105.6
10                                                                                  million

11             Texas                 $25 million                  35%               $8.75
                                                                                    million
12

13             Total                >$1.3 billion                 N/A               $338.5
                                                                                    million
14
              158.      Underscoring Granite’s GAAP violations, Granite consistently overstated its
15
     profits and underestimated liabilities relative to its partners in the JVs. Indeed, according to FE 7,
16
     Granite’s majority partner in the Tappan Zee Project, Fluor, took a substantial write-down on the
17
     Project in late 2017, over 18 months before Granite. Similarly, Granite’s majority partner in the
18
     I-4 Ultimate Project, Skanska, properly recognized the impact of the known costs and delays and
19
     took a $100 million write-down in October 2018, nearly a year before Granite.
20            1.        Accounting Standards Codification Topic 606
21            159.      Accounting Standards Codification (“ASC”) Topic 606 governed Granite’s
22   revenue recognition during the Class Period. According to Granite’s 1Q18 10-Q, the “core
23   principle of Topic 606 is that revenue will be recognized when promised goods or services are
24   transferred to customers in an amount that reflects consideration for which entitlement is expected
25   in exchange for those goods or services.” Granite further stated that, “Topic 606 provides for a
26   five-step model for recognizing revenue from contracts with customers: (a) identify the contracts;
27

28   6
         Less $76 million from settlement of the claim.
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           44
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 51 of 103




 1   (b) identify performance obligations; (c) determine the transaction price; (d) allocate the

 2   transaction price; and (e) recognize revenue.”

 3          160.     Under Topic 606, the basic formula for Granite’s revenue recognition on the

 4   Projects was:

 5                                                              Actual costs incurred
                Revenue ൌ Transaction price ൈ
 6                                                              Total estimated costs
 7          161.     In other words, revenue is recognized by multiplying the transaction price of the
 8   Project by its percentage of completion (actual costs incurred divided by total estimated costs).
 9   Manipulation of any of these elements dramatically affects Granite’s revenue and profit.
10                   a.     Granite Improperly Inflated Transaction Price

11          162.     Under ASC 606-10-05-4, the transaction price “is the amount of consideration in a
12   contract to which an entity expects to be entitled in exchange for transferring promised goods or
13   services to a customer.”
14          163.     As explained above, each Project is a fixed-price arrangement in which the total
15   contract price was agreed in advance and does not change. When unanticipated costs arise, the
16   contractor (i.e., the JVs) may attempt to recover such costs from the customer through a “change
17   order” or a “claim.” (ASC 606-10-25-10.) However, customers are not required to accept such
18   “change orders,” leaving contractors with a significant risk that they will be forced to bear
19   unanticipated costs, reducing or even eliminating any profits.          What’s more, Granite was
20   “contractually obligated to continue work on the jobs, and to recognize the associated costs
21   regardless of whether we agree that the work we have been directed to perform is within the scope
22   of our contracts,” as Roberts confirmed on the Company’s August 2, 2019 earnings call.
23          164.     The American Institute of CPAs Audit and Accounting Guide for Construction
24   Contractors (“Construction AAG”) provides industry-specific GAAP guidance and specifies that
25   the transaction price “must be revised each period throughout the life of the contract when events
26   occur and as uncertainties are resolved. The major factors that must be considered in determining
27   total estimated revenue include (a) the basic contract price, (b) contract options, (c) change orders,
28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           45
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 52 of 103




 1   (d) claims, and (e) contract provisions for penalty and incentive payments, including award fees

 2   and performance incentives.” (Section 2.29.)

 3          165.    Further, under ASC 606-10-32-11, entities are permitted to include unapproved

 4   claims or change orders in the transaction price “only to the extent that it is probable that a

 5   significant reversal in the amount of cumulative revenue recognized will not occur when the

 6   uncertainty associated with the variable consideration is subsequently resolved.” In assessing the

 7   probability of a significant reversal, under ASC 606-10-32-12, “an entity shall consider both the

 8   likelihood and the magnitude of the revenue reversal. Factors that could increase the likelihood or

 9   the magnitude of a revenue reversal” include:

10              a) “The amount of consideration is highly susceptible to factors outside the entity’s
                   influence. Those factors may include volatility in a market, the judgment or actions
11                 of third parties, weather conditions, and a high risk of obsolescence of the promised
                   good or service.
12
                b) The uncertainty about the amount of consideration is not expected to be resolved
13                 for a long period of time.
14              c) The entity’s experience (or other evidence) with similar types of contracts is
                   limited, or that experience (or other evidence) has limited predictive value.”
15
            166.    Granite purported to follow these accounting standards in determining the Projects’
16
     transaction price. For example, Granite stated in its 1Q 2018 10-Q that “[c]hanges are made to the
17
     transaction price from unapproved change orders to the extent the amount can be reliably estimated
18
     and recovery is probable.” Granite further stated that “[c]hanges are made to the transaction price
19
     from affirmative claims with customers to the extent it is probable that a claim settlement with a
20
     customer will result in additional revenue and the amount can be reasonably estimated. A
21
     reduction to costs related to affirmative claims with non-customers with whom we have a
22
     contractual arrangement (‘back charges’) is recognized when the estimated recovery is probable
23
     and the amount can be reasonably estimated.”
24
            167.    Granite violated these GAAP standards by improperly including substantial
25
     consideration from claims and disputed work in its calculation of the I-4 Ultimate and Tappan Zee
26
     Projects’ transaction price, while knowing that such amounts could not be “reliably” (or
27
     “reasonably”) estimated and knowing that recovery was not “probable.” These violations allowed
28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                         46
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 53 of 103




 1   Granite to inflate its transaction price for these Projects and prematurely recognize material

 2   amounts of revenue and profit.

 3          168.    I-4 Ultimate Project: On the I-4 Ultimate Project, Granite knew that recovery on

 4   its $48.1 million claim against the FDOT was not probable because there was no contractual basis

 5   to allocate the risk of subsurface geotechnical issues to the FDOT. Under the governing agreement

 6   between FDOT and I-4 Mobility, which then contracted with SGL to complete the work, I-4

 7   Mobility agreed that it would “not be entitled to any monetary compensation or time extension for

 8   any Delays or Delay impacts except with respect to Relief Event Delays.” (I-4 Ultimate Project

 9   Contract Section 10.1.5.2.) The contract separately provided an exclusive list of “Relief Events”

10   that could give rise to compensable “Relief Event Delays.” (Id. at Appendix 1 Section 2 at pages

11   51-53.) The list of “Relief Events” is limited to events like “FDOT-Caused Delays,” “Release of

12   Contaminated Materials by FDOT,” and “Change[s] in Law,” but nowhere mentions the discovery

13   of pre-existing geotechnical issues as potentially giving rise to a claim for additional

14   compensation. (See id.)

15          169.    Accordingly, Granite could not treat as “probable” any recovery for costs allegedly

16   incurred from delays associated with unanticipated subsurface geotechnical issues, let alone

17   “reliably” or “reasonably” estimate that recovery. Further, the submissions by I-4 Mobility and

18   SGL Constructors failed to identify any plausible basis for $100 million in losses arising from the

19   drilling issues, which were quickly remediated and accounted for just $7 million of the claim

20   related to “Design,” “Labor,” “Materials,” “Equipment,” “Subcontractors,” and “Bonus Work

21   Element (Inability to Achieve).” Instead, as explained above, I-4 Mobility and SGL Constructors

22   padded their claim to recover costs arising from unrelated delays.

23          170.    Tappan Zee Project: Similarly, on the Tappan Zee Project, the underlying contract

24   provisions sharply constrained TZC’s ability to seek any compensation for any cost overruns and

25   delays, let alone an additional $900 million on top of the total contract price. For example, TZC

26   agreed that “no time extension will be allowed” for delays resulting from TZC’s “inefficient

27   operation,” and further agreed “to make no monetary request for … any extra/additional costs, any

28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                         47
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 54 of 103




 1   delays, inefficiencies or interferences in the performance of the [Tappan Zee Project] caused by or

 2   attributable to” TZC’s own inefficiencies. (TZ Contract at DB 108-6.)

 3          171.     TZC further agreed that certain events were categorically “non-compensable

 4   delays” for which TZC “agree[d] to make no monetary claim for … any extra/additional costs

 5   attributable” to those events, including delays associated with “work or the presence on the Project

 6   Site of any third party, including that of other contractors or personnel employed by the Authority,”

 7   supply shortages, weather events, or any work rejected by the NYSTA as non-conforming with

 8   the agreed-upon specifications. (Id. at DB 109-16.) Moreover, TZC expressly agreed that it could

 9   “not maintain a Dispute for costs associated with the acceleration” of work to maintain the

10   project’s schedule absent narrow circumstances, further limiting any potential recovery. (Id. at

11   DB 109-10.1.)

12          172.     Importantly, the very costs that TZC is now disputing are “non-compensable” on

13   their face. For example, among the categories of documents TZC is seeking as related to its dispute

14   with the NYSTA are documents concerning “NYSTA’s Project ‘Oversight’ role,” and those

15   concerning the “impact of weather on the project schedule.” (See NYSTA FOIL Request, supra.)

16   But TZC expressly agreed that costs related to the presence of NYSTA personnel at the project

17   site and those stemming from adverse weather were unrecoverable by TZC. (See TZ Contract at

18   DB 109-16.) Further, while TZC also seeks documents concerning “NYSTA’s direction to

19   accelerate the Project,” (see NYSTA FOIL Request, supra), TZC has not met the restrictive

20   contractual requirements to obtain extra compensation for any accelerated work, and any purported

21   “acceleration” was simply to maintain the Project’s existing schedule. (See TZ Contract at DB

22   109-10.1.)

23          173.     In sum, Granite knew that the contract for the Tappan Zee Project strictly limited

24   TZC’s ability to recover cost overruns, change orders, and costs associated with delays as the

25   governing agreement expressly provided that the JV would bear all risks of increased costs related

26   to weather, labor issues, and work necessary to maintain the original Project schedule.

27   Accordingly, Granite knew that any recovery of the $900 million in claims TZC submitted to the

28   NYSTA could not reasonably or reliably be estimated or deemed probable because the likelihood
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          48
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 55 of 103




 1   of recovery was remote. That the Company was recording “tens of millions of dollars” (according

 2   to FE 7) in recognized claims in early 2017 on the Tappan Zee Project, before TZC had even

 3   commenced its dispute, further demonstrates the impropriety of the Company’s accounting with

 4   regard to the Tappan Zee Project.

 5          174.    What’s more, on both the I-4 Ultimate and Tappan Zee Projects, it was highly likely

 6   (and at minimum, probable) that increasing transaction prices based on the disputed work would

 7   later result in a significant revenue reversal once the uncertainty associated with the variable

 8   consideration was resolved. The disputed matters met several of the risk factors under ASC 606-

 9   10-32-12 for significant revenue reversal: the amount of any consideration Granite hoped to

10   receive was highly susceptible to the actions of third parties and other matters outside Granite’s

11   influence; the uncertainty was not expected to be resolved for a long period, given the exhaustive

12   dispute resolution procedures set forth in the Contracts; and Granite had only limited experience,

13   with limited predictive value, on similar contracts.

14          175.    Granite’s inclusion of substantial consideration in the transaction price for the I-4

15   Ultimate Project and the Tappan Zee Project thus violated ASC 606-10-32-14 (because Granite

16   failed to “update the estimated transaction price … to represent faithfully the circumstances present

17   at the end of the reporting period and the changes in circumstances during the reporting period”);

18   ASC 606-10-32-11 (because Granite had no basis to claim it was “probable that a significant

19   reversal in the amount of cumulative revenue recognized will not occur when the uncertainty

20   associated with the variable consideration” was resolved); and ASC 606-10-32-12 (because

21   Granite failed adequately to recognize “both the likelihood and the magnitude of the revenue

22   reversal”). The individuals involved in these violations included Roberts, Krzeminski, and Desai.

23                  b.      Granite Improperly Inflated the Percent Complete (Actual Costs
                            Incurred Divided By Total Estimated Costs)
24
            176.    Using Granite’s method of accounting, revenue for each period was determined by
25
     multiplying the transaction price for a given project by Granite’s then-current percent of the project
26
     that was complete: (a) actual costs incurred divided by (b) total estimated costs. Desai explained
27
     during the August 2, 2019 earnings call that the “percentage of completion method calculates
28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                            49
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 56 of 103




 1   project revenue as a percentage of actual costs incurred divided by total estimated cost forecast on

 2   the job. This percentage is then applied to total estimated revenue for the job to determine revenue

 3   for the period.” (See formula supra ¶53.)

 4          177.    With respect to the numerator—actual costs incurred—Granite stated in its 1Q 2018

 5   10-Q that “[a]ll contract costs, including those associated with affirmative claims, change orders

 6   and back charges, are recorded as incurred.” With respect to the denominator—total estimated

 7   costs—Granite stated that “[t]he accuracy of our revenue and profit recognition in a given period

 8   depends on the accuracy of our estimates of the cost to complete each project. Cost estimates for

 9   all of our significant projects use a detailed “bottom up” approach, and we believe our experience

10   allows us to create materially reliable estimates.” (1Q 2018 10-Q.) Granite further confirmed in

11   its 1Q 2018 10-Q that “revisions to estimated total costs are reflected as soon as the obligation to

12   perform is determined to be probable.”

13          178.    As with the transaction price, Granite’s determination of actual and estimated costs

14   is subject to important constraints. Under ASC 606-10-25-35, as “circumstances change over time,

15   an entity shall update its measure of progress to reflect any changes in the outcome of the

16   performance obligation.” And under ASC 606-10-25-36, “[a]n entity shall recognize revenue for

17   a performance obligation satisfied over time only if the entity can reasonably measure its progress

18   toward complete satisfaction of the performance obligation. An entity would not be able to [do so]

19   if it lacks reliable information that would be required to apply an appropriate method of measuring

20   progress.”

21          179.    Accordingly, once Granite incurred or knew of costs, GAAP required Granite

22   immediately to revise its estimated total costs.

23          180.    Granite violated these standards by ignoring the Projects’ known costs and

24   excluding them from total estimated costs. These violations allowed Granite to prematurely

25   recognize material amounts of revenue by overstating the percentage of the Projects that were

26   complete. Further, not only did Granite materially overstate its revenue, but because the Projects’

27   actual costs dramatically exceeded Granite’s intentionally understated figures, any profits

28   evaporated.
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          50
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 57 of 103




 1            181.   Granite specifically violated ASC 606-10-25-35 (because Granite failed to properly

 2   “update its measure of progress to reflect any changes in the outcome of the performance

 3   obligation”); and ASC 606-10-25-36 (because Granite recognized revenue despite failing to

 4   “reasonably measure” progress toward completion based on “reliable information”).

 5            182.   The individuals involved in these violations included Roberts, Krzeminski, and

 6   Desai.

 7            2.     Granite Failed to Disclose Any “Reasonably Possible” Additional Costs in
                     Violation of GAAP
 8            183.   Granite historically disclosed a range of additional costs that purportedly were
 9   “reasonably possible,” but removed this disclosure in 4Q 2018 and 1Q and 2Q 2019, despite
10   knowing that costs had increased and the Project JVs had asserted or threatened over $1.3 billion
11   in claims to recover these additional costs. Granite then took massive back-to-back quarterly
12   charges in 2Q 2019 and 3Q 2019.
13            184.   Granite’s removal of the disclosure violated GAAP because ASC 450-20-50
14   requires disclosure of reasonably possible losses, including an “estimate of the possible loss or
15   range of loss.” SEC staff have also noted that “[v]ague or overly broad disclosures that speak
16   merely to litigation, tax, or other risks in general, without providing any information about the
17   specific loss contingencies being evaluated are not sufficient.” SEC Staff, Remarks at the
18   University of Southern California Leventhal School of Accounting SEC and Financial Reporting
19   Conference, May 27, 2004.
20            185.   By the start of the Class Period, if not earlier, Defendants knew that Granite had
21   already incurred additional costs of at least $338.5 million in connection with the Projects. As
22   explained in detail above, the Tappan Zee, I-4 Ultimate, and PennDOT Projects were then the
23   subject of over $1.3 billion in pending or threatened claims for cost overruns, of which Granite’s
24   share was $329.75 million. The Project JVs’ claim submissions and internal documents quantified
25   the precise dollar amount of costs that these claims sought to recover. Granite also knew of at
26   least $8.75 million in losses on the Texas Project.
27

28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                           51
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 58 of 103




 1           186.    These known facts established both the existence and amount of Granite’s

 2   reasonably possible additional costs, and ASC 450 required Granite to disclose them. No

 3   subjective judgment was required for Granite to disclose the fact that it faced $338.5 million in

 4   additional costs in connection with the various claims the Project JVs had already threatened or

 5   asserted. Nonetheless, after disclosing $45.0 million in reasonably possible additional costs in

 6   3Q18, Granite simply removed any disclosure in 4Q18 and 1Q and 2Q19.

 7           187.    Defendants’ ASC 450 violations thus concealed a loss contingency of at least

 8   $338.5 million that was known to Granite, Roberts, and Desai. And notably, Granite’s 2Q19 and

 9   3Q19 charges—totaling $242 million—were within this range of reasonably possible loss.

10           Summary of Scienter Allegations

11           188.    Set forth below is a summary of the key allegations that support scienter.

12           1.      Roberts Admitted that He Knew the Details About the Projects; Wall Street
                     Analysts Continuously Scrutinized the Projects
13           189.    Roberts spoke repeatedly about the status of the Projects, the pending disputes, and
14   the specifics of Granite’s accounting. For example, on the February 20, 2019 earnings call, an
15   analyst asked whether the costs associated with work on one project would continue into 2019.
16   Roberts said that those costs had been “baked into the guidance” that the Company had provided,
17   claiming that “whether we progress a little faster or a little slower, do a little better or a little worse,
18   it’s inside of the … guidance already provided.”
19           190.    When Granite took its 2Q 2019 charge, on August 2, 2019, Roberts explained to an
20   analyst that “every quarter … we go through a detailed cost estimate to complete every job.”
21   Roberts further admitted on October 25, 2019, that he had personal knowledge of the Projects and
22   was “personally involved” in “one of [Granite’s] biggest” disputes, “working in the middle of it
23   with the upper echelon of … one of our major owners.” Roberts also confirmed his direct
24   involvement in the dispute resolution process before the Class Period, responding on October 27,
25   2017, to an analyst question about large project disputes directed to Krzeminski by stating “that’s
26   more in my path than Laurel’s [Krzeminski].”
27

28
     AMENDED CLASS ACTION COMPLAINT                                                             3:19-CV-04744-WHA
                                                              52
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 59 of 103




 1          191.    Roberts even assured investors that no more charges were forthcoming on August

 2   2, 2019, after Granite had just announced the $106 million write-down. On the earnings call an

 3   analyst from Cowen asked: “And then what gives you comfort that the current projects don’t need

 4   to be adjusted further? Or do you feel like the write-downs and everything that’s been taken is

 5   enough to cover anything that might pop up in the future?” Roberts’ response was categorical and

 6   affirmative: “Yes. We’re confident that we have covered the current challenges and future risks

 7   in the forecast, that we have provided for not just the four legacy projects, but for all our work.”

 8   Indeed, according to Roberts, Granite had “covered our current challenges and future risks in

 9   the heavy civil group adjustments that we made in those four legacy projects that we

10   announced.” Roberts knew, or was severely reckless in not knowing, that just the next quarter

11   Granite would have to take a charge exceeding $80 million.

12          192.    Roberts similarly spoke directly to the accounting implications of Project disputes.

13   On the 3Q 2019 earnings call, after the end of the Class Period, Roberts complained that the “gap

14   between revenue associated with disputed work and the recognition of costs is ever widening,”

15   such that the “process … to recover claim revenue significantly lags the cost recognition process”

16   and “the claim process amplifies project losses due to timing misalignment between revenues and

17   costs.” During the same call, Roberts admitted that the amount associated with pending disputes

18   was “huge,” with “hundreds of millions involved,” and an “overall value … well over $1 billion.”

19          193.    Roberts assured Wall Street that he knew the details of the Projects because analysts

20   consistently focused on them as a major driver of Granite’s financial performance. On Granite’s

21   1Q 2018 earnings call, for example, Jerry Revich from Goldman Sachs specifically asked about

22   the expected “timing” to complete “three large projects,” and Daniel Scott of MKM Partners and

23   Alex Rygiel of B. Riley both asked about expectations for margin improvements in the Large

24   Project Construction segment. Similarly, on Granite’s 2Q 2018 earnings call, Michael Dudas from

25   Vertical Research Partners asked about the acceleration of revenue in the Large Project

26   Construction segment and the status of the Tappan Zee Project, Jerry Revich inquired about further

27   progress on three large projects and margin expectations for 2019, and Joseph Giordano from

28   Cowen likewise asked about margin expectations for the Large Project Construction segment.
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          53
            Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 60 of 103




 1           194.   On Granite’s October 10, 2018 call after its announcement that it had changed the

 2   reporting segments, Satyadeep Jain from Vertical Research Partners asked about the classification

 3   of the “three underperforming projects.” On Granite’s 3Q 2018 earnings call, Brent Thielman of

 4   D.A. Davidson asked about “the problem large projects.” And on Granite’s 4Q 2018 earnings call,

 5   Alex Rygiel asked when “Granite expect[ed] the last project that’s below 90% complete to be

 6   finished,” while William Newby from D.A. Davidson inquired about that project’s percentage of

 7   Granite’s 2019 revenue guidance, as well as the remaining issues, dispute resolution, and timing

 8   to complete the “two that are over 90% complete.”

 9           2.     The Projects Were Core Operations
             195.   The Projects’ significance to Granite’s financial position constituted core
10
     operations of the Company. Granite reported that for 2018 its unconsolidated joint ventures
11
     provided over $522 million in revenue, or over 25% of the $2.0 billion of revenue in Granite’s
12
     Transportation segment (which itself comprised 59.5% of Granite’s overall revenue for the year).
13
     The four Projects also accounted for a substantial majority of Granite’s stated revenue from
14
     unconsolidated joint ventures. Their total contract value of $7.5 billion was about 66% of the
15
     $11.5 billion combined total for Granite’s unconsolidated joint ventures (as of the end of the Class
16
     Period).
17
             196.   In light of the size of the Projects, the impact of Granite’s accounting violations
18
     was massive. In 2Q 2019, Granite disclosed a $161.1 million reduction in gross profit for five
19
     projects, of which the four Projects’ reduction in profit was $153.6 million—far exceeding any of
20
     Granite’s publicly reported estimates or charges in prior quarters, and nearly doubling Granite’s
21
     charges in the entirety of 2018. In 3Q 2019, Granite disclosed an additional $80.7 million
22
     reduction in gross profit for six projects, of which the four Projects again accounted for a vast
23
     majority. Moreover, these staggering reversals drove an enormous decrease in Granite’s overall
24
     revenues and profits. Granite suffered a $52.4 million loss in 2Q 2019 (relative to an $80.3 million
25
     profit a year earlier), and a $91.4 million profit in 3Q 2019 (relative to $144.5 million a year
26
     earlier).
27

28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          54
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 61 of 103



             3.      Granite Eliminated the Disclosure of the Reasonably Possible Costs of the
 1                   Projects in Violation of GAAP
 2           197.    Further underscoring Granite’s scienter is the Company’s violation of ASC 450 by

 3   changing its financial disclosures in two key quarters before Granite’s write-downs. Specifically,

 4   during the first three quarters of the Class Period (1Q through 3Q 2018), the Company disclosed

 5   in its quarterly reports filed with the SEC a “reasonably possible” range of losses that it expected

 6   to incur on the Projects. However, Granite removed any reference to a reasonably possible range

 7   in 4Q18 and 1Q19 (the quarters immediately preceding the write-downs in 2Q and 3Q19), as well

 8   as in 2Q19, indicating to investors that any potential additional losses were immaterial.

 9           198.    Granite knew or recklessly disregarded that the reasonably possible range of

10   additional loss had not diminished. Rather, the range of additional loss had increased, and was

11   known by Granite, Roberts, and Desai—based primarily on precise dollar amounts asserted in

12   claims threatened or filed by the Project JVs—to be at least $338.5 million. As such, ASC 450

13   required disclosure of the reasonably possible range of loss.

14           199.    That Granite removed the ASC 450-mandated disclosure just two quarters before

15   taking consecutive write-downs totaling $242 million supports a strong inference that Granite,

16   Roberts, and Desai intentionally attempted to conceal the level of losses that the Company incurred

17   on the Projects.

18           4.      The Disparity in the Financial Results of the JVs and Granite
             200.    The wide disparity between the net income (or minimal losses) that Granite
19
     reported on the Projects as compared to the significant losses being recognized by the JVs further
20
     supports scienter. The Projects were integrated JVs, meaning that Granite’s financial interest in
21
     the Projects, including its share of profits and losses, was tied to its ownership stake in each Project.
22
     However, rather than report financial results consistent with the JVs, Granite consistently
23
     manipulated its percentage of completion accounting, ignored known cost overruns, and made
24
     management adjustments to the costs incurred by the JVs in order to overstate the Company’s
25
     revenue, profit, and margins. That Granite repeatedly deviated from the financial information sent
26
     to it by the JVs throughout the Class Period and in a manner that consistently favored Granite
27

28
     AMENDED CLASS ACTION COMPLAINT                                                          3:19-CV-04744-WHA
                                                             55
              Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 62 of 103




 1   demonstrates that the Company made an intentional or reckless decision to overstate its revenue,

 2   profits, and margins.

 3            5.     Granite’s Stock Acquisition of Layne Constituted Motive
              201.   Defendants were also motivated to make false statements to inflate the price of
 4
     Granite stock in order to consummate the Layne acquisition. Granite sought to acquire a new
 5
     source of revenue in 2018 to offset the Projects’ significant drag on its business. Because the
 6
     Layne transaction would be a stock-for-stock acquisition, Granite also needed to maintain or
 7
     increase its share price to minimize the costs and dilution effect, and to ensure that Layne’s
 8
     shareholders would approve the transaction.
 9
              202.   During the February 16, 2018 earnings call, a large Layne shareholder specifically
10
     asked Roberts why Granite proposed to acquire Layne for stock, rather than cash; in response,
11
     Roberts emphasized his desire to keep “dry powder available” to pursue post-merger growth plans
12
     for both companies. Indeed, Granite’s share price reached a ten-year peak of $67.64 on January
13
     16, 2018, shortly before the Layne acquisition was announced, and was $57.40 as of the
14
     transaction’s June 14, 2018 closing. At the end of the Class Period Granite’s stock price closed at
15
     $26.25, causing a loss that exceeded 50% to Layne shareholders who acquired and held Granite
16
     stock.
17
              6.     Former Employees Confirm Defendants’ Knowledge
18
              203.   FE 2 was a Senior Financial Reporting analyst from prior to the start of the Class
19
     Period to September 2019 at Granite’s headquarters in Watsonville, California and was responsible
20
     for Granite’s consolidated internal reporting.      In that capacity, FE 2 reviewed Granite’s
21
     consolidated financial statements, and then analyzed the information and broke it down into
22
     different iterations including by Company group, region and project. FE 2 reported to Anita
23
     Clerisse, Senior Manager, Financial Reporting, who reported to Brad Graham or Mike Barker
24
     (depending when each served as Corporate Controller).
25
              204.   FE 2 stated that FE 2 prepared dozens of reports for Roberts, Krzeminski, and Desai
26
     each quarter which reflected financial information related to the Projects. These included cost
27
     overruns incurred on the Projects, cost changes relating to the Projects, as well as the specific
28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                          56
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 63 of 103




 1   Project write-downs. The reports also included information on how the Projects were impacting

 2   Granite’s income statement and balance sheet and how the Projects were “driving write-downs.”

 3   According to FE 2, Defendants reviewed the reports because they asked FE 2 about the basis for

 4   specific write-downs.

 5          205.    FE 2 also said that the 2Q19 charge related to the Tappan Zee Project, the PennDOT

 6   Project, and the I-4 Ultimate Project. FE 2 knew that losses on these jobs comprised the charge

 7   because FE 2 was responsible for creating the internal management reports to analyze the second

 8   quarter 2019 results, which FE 2 then emailed to Roberts and Desai.

 9          206.    FE 3 worked as a Granite financial planning and analysis manager from prior to the

10   start of the Class Period to December 2019. FE 3 oversaw a team of between two and five analysts

11   (varying over time) and reported to Vice President, Operational Finance and Corporate Controller

12   Brad Graham.

13          207.    FE 3 stated that by 2018 Granite knew that it was likely to take a significant charge

14   on the I-4 Ultimate Project. FE 3 corroborated that the 2Q19 charge consisted primarily of write-

15   downs on the I-4 Ultimate Project as well as the Tappan Zee Project. FE 3 explained that Roberts

16   reviewed WIP Reports on the Projects every month which depicted their progress and deteriorating

17   profit on the I-4 Ultimate and Tappan Zee Projects. FE 3 knows that Roberts reviewed this

18   information because FE 3 was personally copied on emails in which the WIP Reports were

19   circulated to Roberts as well as Krzeminski, and Desai (depending on which individual held the

20   CFO role). According to FE 3, the WIP Reports were generated and circulated monthly. They

21   were created in Excel and sourced from the JD Edwards Accounting System. The WIP Reports

22   showed for every month, job by job, the percent complete, the original bid of the job, and what the

23   total cost was for each job.

24          208.    FE 4 was Granite’s Vice President, Operational Finance and Corporate Controller

25   at the Company’s headquarters in Watsonville, California from prior to the start of the Class Period

26   to December 2018. FE 4 also served as Chairman of Granite’s disclosure committee.

27          209.    FE 4 confirmed that there was “no basis for removing the disclosure” in 4Q 2018

28   relating to the “reasonably possible” costs of the Projects because the costs had only increased
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          57
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 64 of 103




 1   between 3Q 2018 and 4Q 2018. Granite’s disclosure, thus, “should have continued to escalate in

 2   amount.” FE 4 also said that there was “huge growth” between Granite’s final risk disclosure in

 3   3Q 2018, of $45 million, and Granite’s 2Q 2019 write-down of $161.1 million. According to FE

 4   4, Granite’s removal of the disclosure for 4Q 2018 and 1Q 2019 falsely suggested that Granite no

 5   longer had any risk of “reasonably possible” additional costs. In FE 4’s words, Granite’s removal

 6   of the disclosure indicated to investors that the risk “no longer exists or that it is immaterial.”

 7          210.    FE 5 was a Granite engineer from prior to the start of the Class Period to October

 8   2019 and was assigned to the I-4 Ultimate Project throughout FE 5’s employment. FE 5 held the

 9   titles of Engineer II and Engineer III, and was a project engineer for structures, walls and drainage.

10   According to FE 5, (i) when Granite received an unfavorable court ruling relating to another

11   Project in July 2019, Granite decided to book the I-4 Ultimate Project charge by lumping it together

12   with charges related to the other Projects, and (ii) the majority of the 2Q 19 charge resulted from

13   cost overruns on the I-4 Ultimate Project, while another substantial portion stemmed from cost

14   overruns and a related dispute on another Project.

15          211.    FE 1 served as a Regional Controller at Granite from January 2018 to November

16   2018. In that capacity, FE 1 oversaw the accounting for the Central Region of the Large Projects

17   Group. FE 1 reported to Division Controller Gabrielle Boozer and Vice President, Large Project

18   Groups, Central Region Bill Heathcott. In turn, Boozer and Heathcott reported to Senior Vice

19   President Dale Swanberg, who reported to Roberts.

20          212.    FE 1 stated that Skanska was “doing the right thing” when it took the write-down

21   in October 2018 relating to the I-4 Ultimate Project. In contrast, Granite’s approach to accounting

22   for all the Projects (including the I-4 Ultimate Project) was predicated on “delaying bad news”

23   until the Company “got something resolved or got the next big project in.” FE 1 specifically

24   recounted that Granite’s “game” was to delay writing down projects with the hope that smaller,

25   more profitable projects would be able to compensate for the losses. Application of GAAP, FE 1

26   stated, required Granite to “drop the hammer” and take write-downs on the Projects, but the

27   Company was “definitely not doing that.”

28
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                            58
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 65 of 103



            7.      Granite’s Scienter
 1
            213.    Granite possessed scienter for two independent reasons. First, the Individual
 2
     Defendants who acted with scienter were senior executives with binding authority over the
 3
     Company and acted within the scope of their apparent authority. The scienter of the Individual
 4
     Defendants is imputed to the Company.
 5
            214.    Second, certain allegations herein establish Granite’s corporate scienter based on
 6
     (i) the state of mind of senior executives (other than the Individual Defendants) whose intent can
 7
     be imputed to the Company, and/or on (ii) the knowledge of senior executives who approved the
 8
     statements alleged herein despite knowing the statements’ false and misleading nature. It can be
 9
     strongly inferred that senior executives at Granite possessed scienter such that their intent can be
10
     imputed to the Company. Given the significance of the Projects to Granite, the material impact of
11
     premature revenue recognition, inflated profits, and understated costs on Granite’s financial
12
     statements, and the necessary involvement of numerous Granite departments and personnel—
13
     including project managers and accounting and finance personnel who approved the improper
14
     accounting—additional executives unknown at this time and sufficiently senior to impute their
15
     scienter to Granite also knew of the fraudulent scheme alleged herein.
16
            215.    As-yet unidentified Granite senior executives also approved the false statements
17
     despite knowing of their false and misleading nature. As alleged above, Granite had extensive
18
     processes to track the Projects’ financial performance on a regular basis, and the Projects were
19
     highly significant to Granite’s financial results. From this, it can be strongly inferred that senior
20
     executives at Granite approved the false and misleading statements in Granite’s financial
21
     statements concerning the revenues, costs, and profits associated with the Projects, while knowing
22
     that those figures were materially inaccurate and violated applicable accounting standards.
23
     V.     ACTIONABLE FALSE AND MISLEADING STATEMENTS AND OMISSIONS
24
            216.    For the avoidance of doubt, all the statements and omissions that Lead Plaintiff
25
     alleges to be actionable are included in this section titled “Actionable False and Misleading
26
     Statements and Omissions” and reproduced in Exhibit B. Lead Plaintiff is not alleging that any
27
     statements or omissions excluded from this section are actionably false and misleading.
28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          59
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 66 of 103




 1          217.    Defendants’ statements and omissions were materially false and misleading

 2   because Granite violated GAAP in failing to properly account for the Projects’ substantial cost

 3   overruns, which exceeded $1.3 billion during the Class Period, specifically,

 4              i. The Tappan Zee Project had incurred $900 million in cost overruns; the PennDOT
                   Project had incurred $340 million in cost overruns; the I-4 Ultimate Project was
 5                 preparing to file a claim to recover cost overruns, including $48.1 million on behalf
                   of SGL Constructors and, on June 11, 2018, filed the claim; the I-4 Ultimate Project
 6                 had incurred at least $100 million in cost overruns; and the Texas Project had
                   incurred $25 million in cost overruns;
 7
                ii. Granite’s share of the cost overruns was at least $338.5 million;
 8
               iii. The cost overruns were known to Defendants at the time they made the statements
 9                  or omissions; and
10             iv. The recovery for claims associated with cost overruns was not probable, and
                   recognizing revenue for such claims was likely to result in a significant revenue
11                 reversal.
12   These facts and allegations are incorporated into the grounds for falsity of each of the actionable

13   statements and omissions in this section titled “Actionable False and Misleading Statements and

14   Omissions.”

15          False and Misleading Statements and Omissions Made Throughout the
            Class Period
16          1.     First Quarter 2018 False and Misleading Statements and Omissions
17          218.    On April 30, 2018, Granite held an investor call to report earnings for its first

18   quarter of 2018 (the “April 2018 Earnings Call”). On May 1, 2018, Granite filed its 1Q18 financial

19   statements on Form 10-Q with the SEC (the “1Q18 10-Q”).

20          219.    On the April 2018 Earnings Call, Krzeminski stated:

21                  Large Projects segment revenues increased 20% year-over-year in
                    the first quarter to $248.4 million. First quarter gross profit margin
22                  of 8.2% reflects nearly 700 basis points of year-over-year
                    improvement.
23

24   These statements were materially false and misleading because Granite’s reported revenues and

25   margins in the Large Project Construction segment were inflated by the Company’s improper

26   accounting for the Projects, which violated GAAP by inflating the Projects’ transaction price and

27   ignoring cost overruns exceeding $1.3 billion that were known to Krzeminski at the time.

28
     AMENDED CLASS ACTION COMPLAINT                                                          3:19-CV-04744-WHA
                                                          60
             Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 67 of 103




 1           220.   The 1Q18 10-Q stated, regarding Granite’s Large Project Construction segment,

 2   that:

 3                  The changes in project profitability from revisions in estimates, both
                    increases and decreases, which individually had an impact of $1.0
 4                  million or more on gross profit, were decreases of $7.9 million and
                    $13.0 million for the three months ended March 31, 2018 and 2017,
 5                  respectively….
 6
     These statements were materially false and misleading because Granite’s reported $7.9 million
 7
     decrease to project profitability during the three months ended March 31, 2018 rested on Granite’s
 8
     improper accounting for the Projects, which violated GAAP by inflating the Projects’ transaction
 9
     price and ignoring cost overruns exceeding $1.3 billion that were known to Granite, Roberts, and
10
     Krzeminski at the time. As such, Granite materially understated its reported $7.9 million decrease
11
     to project profitability during this period. Had Granite properly accounted for the Projects, its $7.9
12
     million decrease to project profitability would have been materially larger.
13
             221.   The 1Q18 10-Q further stated, regarding the Large Project Construction segment,
14
     that:
15
                    As of March 31, 2018, there were four projects for which additional
16                  costs were reasonably possible in excess of the probable amounts
                    included in the cost forecast. The reasonably possible aggregate
17                  range that has the potential to adversely impact gross profit during
                    the year ended December 31, 2018 was zero to $47.0 million.
18
     These statements were materially false and misleading because Granite’s “reasonably possible
19
     aggregate range that has the potential to adversely impact gross profit during the year ended
20
     December 31, 2018” was magnitudes larger, at the time, than the reported “zero to $47.0 million.”
21
     At the time, Granite’s known share of “additional costs” was at least $338.5 million. In addition,
22
     the statements were predicated on the Company’s improper accounting for the Projects, which
23
     violated GAAP by ignoring cost overruns exceeding $1.3 billion that were known to Granite,
24
     Roberts, and Krzeminski at the time.
25
             222.   The 1Q18 10-Q stated, regarding the Large Project Construction segment, that:
26
                    Large Project Construction revenue for the three months ended
27                  March 31, 2018 increased by $41.4 million, or 20.0%, when
28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           61
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 68 of 103




                    compared to 2017 primarily due to increased beginning backlog and
 1                  progress on new projects in our Heavy Civil operating group.
 2                                                   ***
 3                  Large Project Construction gross profit for the three months ended
                    March 31, 2018 increased by $17.8 million, or over 100%, when
 4                  compared to 2017. Large Project Construction gross profit as a
                    percentage of segment revenue for the three months ended March
 5                  31, 2018 increased to 8.2% from 1.2% when compared to 2017.
 6
     These statements were materially false and misleading because Granite’s reported improvements
 7
     in revenue, gross profit, and margins in the Large Project Construction segment were predicated
 8
     on the Company’s improper accounting for the Projects, which violated GAAP by inflating the
 9
     Projects’ transaction price and ignoring cost overruns exceeding $1.3 billion that were known to
10
     Granite, Roberts, and Krzeminski at the time.
11
            223.    With regard to the financial results of the unconsolidated JVs specifically, including
12
     those related to the Projects alleged above, the 1Q18 10-Q claimed that Granite held a $415 million
13
     interest in the assets of the JVs as of March 31, 2018. This statement was materially false and
14
     misleading because Granite’s claimed $415 million interest rested on inflation of the Projects’
15
     transaction price and ignored cost overruns exceeding $1.3 billion that were known to Granite,
16
     Roberts, and Krzeminski at the time, in violation of GAAP.
17
            224.    The 1Q18 10-Q further claimed that Granite’s $415 million interest in the assets of
18
     the JVs as of March 31, 2018, included “$65 million … related to Granite’s share of estimated cost
19
     recovery of customer affirmative claims” as of March 31, 2018. These statements were materially
20
     false and misleading because Granite’s recovery of $65 million in customer affirmative claims was
21
     not probable and recognizing revenue on such claims was likely to result in a significant revenue
22
     reversal, precluding revenue recognition pursuant to GAAP.
23
            225.    The 1Q18 10-Q also claimed that Granite held a $182 million interest in the
24
     liabilities of the JVs as of March 31, 2018. These statements were materially false and misleading
25
     because Granite’s $182 million interest rested on inflation of the Projects’ transaction price and
26
     ignored cost overruns exceeding $1.3 billion that were known to Granite, Roberts, and Krzeminski
27
     at the time, in violation of GAAP.
28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                           62
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 69 of 103




 1          226.    The 1Q18 10-Q also claimed that Granite held a $118 million interest in the revenue

 2   from the JVs, a $114 million interest in the cost of revenue from the JVs, and a $4.0 million interest

 3   in the gross profit of the JVs, each as of March 31, 2018. These statements were materially false

 4   and misleading because Granite’s stated interests rested on inflation of the Projects’ transaction

 5   price and ignored cost overruns exceeding $1.3 billion that were known to Granite, Roberts, and

 6   Krzeminski at the time, in violation of GAAP.

 7          227.    The 1Q18 10-Q stated, regarding net income from the JVs, that:

 8                  During the three months ended March 31, 2018 and 2017,
                    unconsolidated construction joint venture net (loss) income was
 9                  $(141.0) million and $8.6 million, respectively, of which our post-
                    adjustment share was net income of $2.6 million and $1.5 million,
10                  respectively.
11
     These statements were materially false and misleading because Granite’s claimed post-adjustment
12
     share of net income of $2.6 million rested on the inflation of the Projects’ transaction price and
13
     ignored cost overruns exceeding $1.3 billion that were known to Roberts and Krzeminski at the
14
     time, in violation of GAAP.
15          2.      Second Quarter 2018 False and Misleading Statements and Omissions
16          228.    On August 8, 2018, Granite held an investor earnings call for the second quarter of
17   2018 (“2Q18”) (the “August 2018 Earnings Call”). That same day Granite filed its 2Q18 financial
18   statements on Form 10-Q with the SEC (the “2Q18 10-Q”).
19          229.    On the August 8, 2018 Earnings Call, Defendant Roberts stated:
20                  Rounding our operational performance review, we look now to the
                    Large Project Construction segment, which produced steady
21                  revenue improvement and modestly improved second quarter profit
                    performance from last year.
22

23   These statements were materially false and misleading because Granite’s reported improvements

24   in revenue and profit performance in the Large Project Construction segment were inflated by the

25   Company’s improper accounting for the Projects, which violated GAAP by inflating the Projects’

26   transaction price and ignoring cost overruns exceeding $1.3 billion that were known to Roberts at

27   the time.

28          230.    On the August 2018 Earnings Call, Defendant Desai stated:
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           63
             Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 70 of 103




                    Large Project Segment revenues increased 7.7% year-over-year in
 1                  the second quarter to $273.9 million with segment gross profit and
 2                  margin both finishing slightly better than last year.

 3   These statements were materially false and misleading because Granite’s reported improvements

 4   in revenue, gross profit, and margins in the Large Project Construction segment were predicated

 5   on the Company’s improper accounting for the Projects, which violated GAAP by inflating the

 6   Projects’ transaction price and ignoring cost overruns exceeding $1.3 billion that were known to

 7   Desai at the time.

 8           231.   The 2Q18 10-Q stated, regarding Granite’s Large Project Construction segment,

 9   that:

10                  The changes in project profitability from revisions in estimates, both
                    increases and decreases, which individually had an impact of $1.0
11                  million or more on gross profit, were net decreases of $30.3 million
                    and $39.8 million for the three and six months ended June 30, 2018,
12                  respectively.
13
     These statements were materially false and misleading because Granite’s reported $30.3 million
14
     net decrease to project profitability during the three months ended June 30, 2018 rested on
15
     Granite’s improper accounting for the Projects, which violated GAAP by inflating the Projects’
16
     transaction price and ignoring cost overruns exceeding $1.3 billion that were known to Granite,
17
     Roberts, and Desai at the time. As such, Granite materially understated its reported $30.3 million
18
     net decrease to project profitability during this period. Had Granite properly accounted for the
19
     Projects, its $30.3 million decrease to net project profitability would have been materially worse.
20
             232.   The 2Q18 10-Q stated, regarding Granite’s Large Project Construction segment,
21
     that:
22                  As of June 30, 2018 there were three projects for which additional
23                  costs were reasonably possible in excess of the probable amounts
                    included in the cost forecast. The reasonably possible aggregate
24                  range that has the potential to adversely impact gross profit during
                    the year ending December 31, 2018, was zero to $15.0 million.
25
     These statements were materially false and misleading because Granite’s “reasonably possible
26
     aggregate range that has the potential to adversely impact gross profit during the year ended
27
     December 31, 2018” was magnitudes larger, at the time, than the reported “zero to $15.0 million.”
28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          64
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 71 of 103




 1   At the time, Granite’s known share of “additional costs” was at least $338.5 million. In addition,

 2   these statements were predicated on the Company’s improper accounting for the Projects, which

 3   violated GAAP by ignoring cost overruns exceeding $1.3 billion that were known to Granite,

 4   Roberts, and Desai at the time.

 5          233.    As to the revenue attributed to its Large Project Construction segment, Granite

 6   disclosed in the 2Q18 10-Q that:

 7                  Large Project Construction revenue for the three and six months
                    ended June 30, 2018 increased by $19.5 million, or 7.7%, and $60.9
 8                  million, or 13.2%, respectively, when compared to 2017 primarily
                    due to increased beginning backlog and progress on new projects in
 9                  our Heavy Civil operating group.
10                                      *             *               *
11                  Large Project Construction gross profit for the three and six months
                    ended June 30, 2018 increased by $0.8 million, or over 100%, and
12                  $18.7 million, or over 100%, respectively, when compared to 2017.
                    Large Project Construction gross profit as a percentage of segment
13                  revenue for the three and six months ended June 30, 2018 increased
                    to 0.5% from 0.2% and from 0.7% to 4.2%, respectively, when
14
                    compared to 2017.
15
     These statements were materially false and misleading because Granite’s reported improvements
16
     in revenue and gross profit in the Large Project Construction segment were predicated on the
17
     Company’s improper accounting for the Projects, which violated GAAP by inflating the Projects’
18
     transaction price and ignoring cost overruns exceeding $1.3 billion that were known to Granite,
19
     Roberts, and Desai at the time.
20
            234.    With regard to the financial results of the unconsolidated JVs specifically, including
21
     those related to the Projects alleged above, the 2Q18 10-Q claimed that Granite had a $431 million
22
     interest in the assets of the JVs as of June 30, 2018. This statement was materially false and
23
     misleading because Granite’s claimed $431 million interest rested on inflation of the Projects’
24
     transaction price and ignored cost overruns exceeding $1.3 billion that were known to Granite,
25
     Roberts, and Desai at the time, in violation of GAAP.
26
            235.    In the 2Q18 10-Q, Granite further claimed that its $431 million interest in the assets
27
     of the JVs as of June 30, 2018, included “$65.8 million … related to Granite’s share of estimated
28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                          65
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 72 of 103




 1   cost recovery of customer affirmative claims” as of June 30, 2018. These statements were

 2   materially false and misleading because Granite’s recovery of $65.8 million in customer

 3   affirmative claims was not probable and recognizing revenue on such claims was likely to result

 4   in a significant revenue reversal, precluding revenue recognition pursuant to GAAP.

 5          236.    The 2Q18 10-Q also claimed that Granite held a $193 million interest in the

 6   liabilities of the JVs as of June 30, 2018. These statements were materially false and misleading

 7   because Granite’s $193 million interest rested on inflation of the Projects’ transaction price and

 8   ignored cost overruns exceeding $1.3 billion that were known to Granite, Roberts, and Desai at

 9   the time, in violation of GAAP.

10          237.    The 2Q18 10-Q also claimed that Granite held a $110 million interest in the revenue

11   from the JVs, a $127 million interest in the cost of revenue from the JVs, and a ($18 million)

12   interest in the gross loss of the JVs, each for the three months ended June 30, 2018. These

13   statements were materially false and misleading because Granite’s stated interests rested on

14   inflation of the Projects’ transaction price and ignored cost overruns exceeding $1.3 billion that

15   were known to Granite, Roberts, and Desai at the time, in violation of GAAP.

16          238.    The 2Q18 10-Q stated, regarding net income from the JVs, that:

17                  During the three and six months ended June 30, 2018,
                    unconsolidated construction joint venture net income (loss) was
18                  $26.5 million and ($114.4) million, respectively, of which our post-
                    adjustment share were net losses of ($17.7) million and ($ 13.4)
19                  million, respectively.
20
     These statements were materially false and misleading because Granite’s claimed post-adjustment
21
     share of net income (loss) of ($17.7) million and ($13.4) million rested on Granite’s GAAP
22
     violations, which inflated the Projects’ transaction price and ignored cost overruns exceeding $1.3
23
     billion that were known to Granite, Roberts, and Desai at the time.
24          3.      Third Quarter 2018 False and Misleading Statements and Omissions
25          239.    On October 26, 2018, Granite held an investor earnings call for the third quarter of
26   2018 (“3Q18”) (the “October 2018 Earnings Call”). On October 29, 2018, Granite filed its 3Q18
27   financial statements on Form 10-Q with the SEC (the “3Q18 10-Q”).
28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                         66
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 73 of 103




 1          240.    On the October 2018 Earnings Call, Defendant Desai stated:

 2                  In the third quarter, Transportation segment revenue decreased 2.2%
                    year-over-year to $610.8 million. On a year-to-date basis, segment
 3                  revenue has increased 3.5% from 2017 to $1.47 billion. Quarterly
                    gross profit increased 8.3% year-over-year with gross profit margin
 4                  of 11.6%, up more than 100 basis points from last year. Year-to-
 5                  date gross profit increased 15.4% with a resulting gross profit
                    margin of 9.4%, up about 100 basis points from 2017.
 6
     These statements were materially false and misleading because Granite’s reported revenue, gross
 7
     profit, and margins in the Transportation segment were inflated by the Company’s improper
 8
     accounting for the Projects, which violated GAAP by inflating the Projects’ transaction price and
 9
     ignoring cost overruns exceeding $1.3 billion that were known to Desai at the time.
10
            241.    With regard to Granite’s transportation segment, the 3Q18 10-Q stated that:
11
                    The changes in project profitability from revisions in estimates,
12                  which individually had an impact of $5.0 million or more on gross
                    profit, were decreases of $19.3 million and $57.8 million for the
13                  three and nine months ended September 30, 2018, respectively….
14
     These statements were materially false and misleading because Granite’s reported $19.3 million
15
     and $57.8 million decreases to project profitability for the three and nine months ended September
16
     30, 2018, respectively, rested on Granite’s improper accounting for the Projects, which violated
17
     GAAP by inflating the Projects’ transaction price and ignoring cost overruns exceeding $1.3
18
     billion that were known to Granite, Roberts, and Desai at the time. As such, Granite materially
19
     understated its reported $19.3 million and $57.8 million decreases to project profitability for the
20
     three and nine months ended September 30, 2018. Had Granite properly accounted for the
21
     Projects, its $19.3 million and $57.8 million decreases to project profitability would have been
22
     materially larger.
23
            242.    The 3Q18 10-Q further stated regarding Granite’s Transportation segment that:
24                  As of September 30, 2018 there were four projects for which
25                  additional costs were reasonably possible in excess of the probable
                    amounts included in the cost forecast. The reasonably possible
26                  aggregate range that has the potential to adversely impact gross
                    profit is zero to $45.0 million.
27

28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                         67
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 74 of 103




 1   These statements were materially false and misleading because the Company’s “reasonably

 2   possible aggregate range” of probable additional costs “that has the potential to adversely impact

 3   gross profit” as of September 30, 2018 were materially and significantly larger at the time than the

 4   reported “zero to $45.0 million.” At the time, Granite’s known share of “additional costs” was at

 5   least $338.5 million. In addition, the statements were predicated on the Company’s improper

 6   accounting for the Projects, which violated GAAP by ignoring cost overruns exceeding $1.3 billion

 7   that were known to Granite, Roberts, and Desai at the time.

 8           243.   As to the revenue attributed to Granite’s Transportation segment, the 3Q18 10-Q

 9   stated that:

10                  Transportation revenue for the three and nine months ended
                    September 30, 2018 decreased by $13.9 million, or 2.2%, …
11                  compared to 2017.
12                  Transportation gross profit for the three and nine months ended
                    September 30, 2018 increased by $5.4 million, or 8.3%, and $18.5
13                  million, or 15.4%, respectively, when compared to 2017.
14   These statements were materially false and misleading because Granite’s reported decrease in
15   revenue was materially understated and the Company’s reported improvements in gross profit for
16   the three and nine months ended September 30, 2018 were materially overstated, each by the
17   Company’s improper accounting for the Projects, which violated GAAP by inflating the Projects’
18   transaction price and ignoring cost overruns exceeding $1.3 billion that were known to Granite,
19   Roberts, and Desai at the time.
20           244.   With regard to the financial results of the unconsolidated JVs specifically, including
21   those related to the Projects alleged above, the 3Q18 10-Q claimed that Granite held a $442 million
22   interest in the assets of the JVs as of September 30, 2018. This statement was materially false and
23   misleading because Granite’s claimed $442 million interest rested on inflation of the Projects’
24   transaction price and ignored cost overruns exceeding $1.3 billion that were known to Granite,
25   Roberts, and Desai at the time, in violation of GAAP.
26           245.   The 3Q18 10-Q further claimed that Granite’s $442 million interest in the assets of
27   the JVs as of September 30, 2018 included “$67.1 million … related to Granite’s share of estimated
28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          68
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 75 of 103




 1   cost recovery of customer affirmative claims,” as of September 30, 2018. These statements were

 2   materially false and misleading because Granite’s recovery of $67.1 million in customer

 3   affirmative claims was not probable and recognizing revenue on such claims was likely to result

 4   in a significant revenue reversal, precluding revenue recognition pursuant to GAAP.

 5          246.    The 3Q18 10-Q also claimed that Granite held a $180 million interest in the

 6   liabilities of the JVs as of September 30, 2018. These statements were materially false and

 7   misleading because Granite’s $180 million interest rested on inflation of the Projects’ transaction

 8   price and ignored cost overruns exceeding $1.3 billion that were known to Granite, Roberts, and

 9   Desai at the time, in violation of GAAP.

10          247.    The 3Q18 10-Q also claimed that Granite held a $151 million interest in the revenue

11   of the JVs, a $155 million interest in the cost of revenue from the JVs, and a ($4.02 million) interest

12   in the gross loss of the JVs, each for the three months ended September 30, 2018. These statements

13   were materially false and misleading because Granite’s stated interests rested on inflation of the

14   Projects’ transaction price and ignored cost overruns exceeding $1.3 billion that were known to

15   Granite, Roberts, and Desai at the time, in violation of GAAP.

16          248.    With regard to net income from the JVs, the 3Q18 10-Q stated that:

17                  During the three and nine months ended September 30, 2018,
                    unconsolidated construction joint venture net losses were $(47.6)
18                  million and ($162.0) million, respectively, of which our post-
                    adjustment share were net losses of ($3.1) million and ($16.5)
19                  million, respectively.
20
     These statements were materially false and misleading because Granite’s claimed post-adjustment
21
     share of net losses of ($3.1) million and ($16.5) million for the three and nine months ended
22
     September 30, 2018, respectively, rested on Granite’s GAAP violations, which inflated the
23
     Projects’ transaction price and ignored cost overruns exceeding $1.3 billion that were known to
24
     Granite, Roberts, and Desai at the time.
25          4.      Full Year and Fourth Quarter 2018 False and Misleading Statements and
                    Omissions
26
            249.    On February 20, 2019, Granite filed a Form 8-K with the SEC which included a
27
     press release disclosing its fourth quarter and full year 2018 financial results (the “4Q18 Press
28
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                           69
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 76 of 103




 1   Release”) as an exhibit and held an investor earnings call (the “February 2019 Earnings Call”).

 2   On February 22, 2019, Granite filed its FY 2018 financial statements on Form 10-K with the SEC

 3   (the “2018 10-K”).

 4          250.    On the February 2019 Earnings Call, Defendant Desai stated:

 5                  In the fourth quarter Transportation segment revenue decreased
                    3.8% year-over-year to $504 million. In spite of the late year drag,
 6                  full-year segment revenue increased to $1.98 billion, up 1.5% from
                    last year.
 7
                    Quarterly gross profit increased 2.8% year-over-year with a gross
 8                  profit margin of 10.2%, up 66 basis points from last year. We
                    created solid leverage in this segment with the gross profit
 9                  increasing 11.7% in 2018 and the gross profit margin up 88 basis
                    points year-over-year to 9.6%.
10

11   These statements were materially false and misleading because Granite’s reported improvements

12   in full-year revenue and fourth quarter and full-year gross profit and margin in the Transportation

13   segment were materially overstated, and its reported decline in fourth quarter revenue was

14   materially understated, by the Company’s improper accounting for the Projects, which violated

15   GAAP by inflating the Projects’ transaction price and ignoring cost overruns exceeding $1.3

16   billion that were known to Desai at the time.

17          251.    The 2018 10-K stated, regarding Granite’s Transportation segment, that:

18                  The changes in project profitability from revisions in estimates,
                    which individually had an impact of $5.0 million or more on gross
19                  profit, were decreases of $86.5 million, $67.2 million and a net
                    decrease of $33.0 million for the years ended December 31, 2018,
20                  2017 and 2016, respectively….
21
     These statements were materially false and misleading because Granite’s reported $86.5 million
22
     decrease to project profitability for the year ended December 31, 2018 rested on Granite’s
23
     improper accounting for the Projects, which violated GAAP by inflating the Projects’ transaction
24
     price and ignoring cost overruns exceeding $1.3 billion that were known to Granite, Roberts, and
25
     Desai at the time. As such, Granite materially understated its reported $86.5 million decrease to
26
     project profitability for the year ended December 31, 2018. Had Granite properly accounted for
27
     the Projects, its $86.5 million decrease to project profitability would have been materially larger.
28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          70
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 77 of 103




 1          252.    The 2018 10-K omitted any disclosure of projects for which additional costs were

 2   reasonably possible, or the reasonably possible aggregate range of such additional costs, contrary

 3   to GAAP’s disclosure requirement. This material omission violated ASC 450 and was materially

 4   false and misleading because it falsely suggested to investors that no further costs were reasonably

 5   possible, and no charges were being contemplated. In reality, Granite’s reasonably possible

 6   aggregate range of additional costs included cost overruns of at least $338.5 million that were

 7   known to Granite, Roberts, and Desai at the time.

 8          253.    The 2018 10-K further stated, regarding Granite’s changes in project profitability

 9   from revisions in estimates, that:

10                  Included in the tables above for the years ended December 31, 2018,
                    2017 and 2016 is the impact to gross profit from changes in
11                  estimated contract revenue and costs of $18.2 million, $34.3 million
                    and $51.3 million, respectively, related to revisions in estimates
12                  from the estimated cost recovery of customer affirmative claims and
13                  back charges.

14   These statements were materially false and misleading because “the impact to [Granite’s] gross

15   profit from changes in estimated contract revenue and costs … [r]elated to revisions in estimates

16   from the estimated cost recovery of customer affirmative claims” was magnitudes larger at the

17   time than the reported “$18.2 million” because Granite had violated GAAP by inflating the

18   Projects’ transaction price and ignoring cost overruns exceeding $1.3 billion that were known to

19   Granite, Roberts, and Desai at the time. Had Granite properly accounted for the Projects, the $18.2

20   million impact would have been materially worse.

21          254.    As to the revenue, gross profit, and margin attributed to Granite’s Transportation

22   segment, the 2018 10-K stated that:

23                  Transportation revenue in 2018 increased $29.3 million, or 1.5%,
                    compared to 2017 due to entering the year with greater contract
24                  backlog in the Heavy Civil, California and Midwest operating
                    groups as well as improved success rate on bidding activity in the
25                  California and Midwest groups….
26                  Transportation gross profit for the year ended December 31, 2018
                    increased by $19.9 million, or 11.7%, when compared to 2017
27                  primarily due to increased revenue volume and margin improvement
                    in our California operating group due to an increase in highway
28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          71
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 78 of 103




                    rehabilitation work partially offset by a decline in our Northwest
 1                  operating group from reduced revenue volume and in our Heavy
 2                  Civil operating group from a net negative impact from revisions in
                    estimates …. Transportation gross margin as a percentage of
 3                  segment revenue for 2018 increased to 9.6% from 8.7% in 2017.

 4   These statements were materially false and misleading because Granite’s reported increases in
 5   revenue, gross profit, and margins in the Transportation segment were materially inflated, each by
 6   the Company’s improper accounting for the Projects, which violated GAAP by inflating the
 7   Projects’ transaction price and ignoring cost overruns exceeding $1.3 billion that were known to
 8   Granite, Roberts, and Desai at the time.
 9           255.   With regard to the financial results of the unconsolidated JVs specifically, including
10   those related to the Projects alleged above, the 2018 10-K claimed that Granite had a $426 million
11   interest in the assets of the JVs for the year ended December 31, 2018. This statement was
12   materially false and misleading because Granite’s claimed $426 million interest rested on inflation
13   of the Projects’ transaction price and ignored cost overruns exceeding $1.3 billion that were known
14   to Granite, Roberts, and Desai at the time, in violation of GAAP.
15           256.   The 2018 10-K further claimed that Granite’s $426 million interest in the assets of
16   the JVs for the year ended December 31, 2018 included “$78.1 million … related to Granite’s
17   share of estimated cost recovery of customer affirmative claims” for the year ended December 31,
18   2018. These statements were materially false and misleading because Granite’s recovery of $78.1
19   million in customer affirmative claims was not probable and recognizing revenue on such claims
20   was likely to result in a significant revenue reversal, precluding revenue recognition pursuant to
21   GAAP.
22           257.   The 2018 10-K also claimed that Granite held a $155 million interest in the
23   liabilities of the JVs for the year ended December 31, 2018. These statements were materially
24   false and misleading because Granite’s claimed interests rested on inflation of the Projects’
25   transaction price and ignored cost overruns exceeding $1.3 billion that were known to Granite,
26   Roberts, and Desai at the time, in violation of GAAP.
27

28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          72
             Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 79 of 103




 1           258.   The 2018 10-K also claimed that Granite held a $522 million interest in the revenue

 2   from the JVs, a $547 million interest in the cost of revenue from the JVs, and a ($25 million)

 3   interest in the gross loss of the JVs, each for the year ended December 31, 2018. These statements

 4   were materially false and misleading because Granite’s stated interests rested on inflation of the

 5   Projects’ transaction price and ignored cost overruns exceeding $1.3 billion that were known to

 6   Granite, Roberts, and Desai at the time, in violation of GAAP.

 7           259.   With regard to net income from the JVs, the 2018 10-K stated that:

 8                  During the years ended December 31, 2018, 2017 and 2016,
                    unconsolidated construction joint venture net (loss) income was
 9                  ($240.3) million, $62.2 million and $41.8 million, respectively, of
                    which our share was ($22.6) million, ($14.4) million and $15.6
10                  million, respectively.
11
     These statements were materially false and misleading because Granite’s claimed post-adjustment
12
     share of net losses of ($22.6) million rested on Granite’s GAAP violations, which inflated the
13
     Projects’ transaction price and ignored cost overruns exceeding $1.3 billion that were known to
14
     Granite, Roberts, and Desai at the time.
15           5.     First Quarter 2019 False and Misleading Statements and Omissions
16           260.   On April 26, 2019, Granite filed a Form 8-K with the SEC which included a press
17   release disclosing its first quarter 2019 (“1Q19”) financial results (the “1Q19 8-K”) as an exhibit,
18   and held an investor earnings call (the “April 2019 Earnings Call”). Also on April 26, 2019,
19   Granite filed its 1Q19 financial statements on Form 10-Q with the SEC (the “1Q19 10-Q”).
20           261.   With regard to Granite’s Transportation segment, the 1Q19 Press Release stated
21   that:
22                  Revenue decreased to $338.2 million, compared to $359.1 million
                    last year.
23
                    Quarterly gross profit decreased to $21.3 million from $31.5 million
24                  last year, with gross profit margin of 6.3 percent compared to 8.8
                    percent last year.
25
             On the April 2019 Earnings Call, Defendant Desai stated:
26
                    Transportation segment revenues declined about 6%, with weather
27                  headwinds, especially in California, the largest driver of the revenue
28                  and of the year-over-year margin decrease to 6.3%.
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                          73
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 80 of 103




 1   These statements in the 1Q19 Press Release and the April 2019 Earnings Call were materially false

 2   and misleading because Granite’s reported revenue, gross profit, and margins in the Transportation

 3   segment were inflated by the Company’s improper accounting for the Projects, which violated

 4   GAAP by inflating the Projects’ transaction price and ignoring cost overruns exceeding $1.3

 5   billion. Had Granite properly accounted for the Projects, its revenue, gross profit, and margin

 6   declines would have been materially larger.

 7          262.    The 1Q19 10-Q omitted any disclosure of projects for which additional costs were

 8   reasonably possible, or the reasonably possible aggregate range of such additional costs, contrary

 9   to GAAP’s disclosure requirement. This material omission violated ASC 450 and was materially

10   false and misleading because it falsely suggested to investors that no further costs were reasonably

11   possible, and no charges were being contemplated. In reality, Granite’s reasonably possible

12   aggregate range of additional costs included cost overruns of at least $338.5 million that were

13   known to Granite, Roberts, and Desai at the time.

14          263.    The 1Q19 10-Q stated, with regard to revisions to estimates impacting Granite’s

15   Transportation segment, that:

16                  The changes in project profitability from revisions in estimates
                    including estimated cost recovery of customer affirmative claims
17                  and back charges, which individually had an impact of $5.0 million
                    or more on gross profit, were decreases of $5.7 million and $5.3
18                  million for one project during each of the three months ended March
19                  31, 2019 and 2018, respectively.

20   These statements were materially false and misleading because Granite’s reported $5.7 million

21   and $5.3 million decreases to project profitability during the three months ended March 31, 2019

22   and 2018, respectively, rested on Granite’s improper accounting for the Projects, which violated

23   GAAP by inflating the Projects’ transaction price and ignoring cost overruns exceeding $1.3

24   billion that were known to Granite, Roberts, and Desai at the time. As such, Granite materially

25   understated its reported $5.7 million and $5.3 million decreases to project profitability for the three

26   months ended March 31, 2019 and 2018, respectively. Had Granite properly accounted for the

27   Projects, its $5.7 million and $5.3 million decreases to project profitability would have been

28   materially worse.
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                           74
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 81 of 103




 1          264.    As to the revenue and gross profit attributed to Granite’s Transportation segment,

 2   the 1Q19 10-Q stated that:

 3                  Transportation revenue for the three months ended March 31, 2019
                    decreased by $20.9 million, or 5.8%, when compared to 2018.
 4
                                                    ***
 5                  Transportation gross profit for the three months ended March 31,
                    2019 decreased by $10.2 million, or 32.5%, when compared to
 6
                    2018.
 7
     These statements were materially false and misleading because Granite’s reported revenue and
 8
     gross profit were inflated by the Company’s improper accounting for the Projects, which violated
 9
     GAAP by inflating the Projects’ transaction price and ignoring cost overruns exceeding $1.3
10
     billion that were known to Granite, Roberts, and Desai at the time. Had Granite properly accounted
11
     for the Projects, its revenue and gross profit declines would have been materially worse.
12
            265.    With regard to the financial results of the unconsolidated JVs specifically, including
13
     those related to the Projects alleged above, the 1Q19 10-Q claimed that Granite had a $458 million
14
     interest in the assets of the JVs as of March 31, 2019. This statement was materially false and
15
     misleading because Granite’s claimed $458 million interest rested on inflation of the Projects’
16
     transaction price and ignored cost overruns exceeding $1.3 billion that were known to Granite,
17
     Roberts, and Desai at the time, in violation of GAAP.
18
            266.    The 1Q19 10-Q claimed that Granite’s $458 million interest in the assets of the JVs
19
     as of March 31, 2019 included “$80.8 million … related to Granite’s share of estimated cost
20
     recovery of customer affirmative claims,” as of March 31, 2019. These statements were materially
21
     false and misleading because Granite’s recovery of $80.8 million in customer affirmative claims
22
     was not probable and recognizing revenue on such claims was likely to result in a significant
23
     revenue reversal, precluding revenue recognition pursuant to GAAP.
24
            267.    The 1Q19 10-Q also claimed that Granite held a $160 million interest in the
25
     liabilities of the JVs as of March 31, 2019. These statements were materially false and misleading
26
     because Granite’s claimed $160 million interest rested on inflation of the Projects’ transaction
27

28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          75
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 82 of 103




 1   price and ignored cost overruns exceeding $1.3 billion that were known to Granite, Roberts, and

 2   Desai at the time, in violation of GAAP.

 3          268.    The 1Q19 10-Q further stated that Granite had a $132 million interest in the revenue

 4   from the JVs, a $131 million interest in the cost of revenue from the JVs, and a $1.0 million interest

 5   in the gross profits of the JVs, each as of March 31, 2019. These statements were materially false

 6   and misleading because Granite’s stated interests rested on inflation of the Projects’ transaction

 7   price and ignored cost overruns exceeding $1.3 billion that were known to Granite, Roberts, and

 8   Desai at the time, in violation of GAAP.

 9          269.    With regard to net income from the JVs, the 1Q19 10-Q stated that:

10                  During the three months ended March 31, 2019 and 2018,
                    unconsolidated construction joint venture net income/(loss) was
11                  $5.2 million and $(141.0) million, respectively, of which our share
                    was net income of $0.5 million and $2.6 million, respectively.
12

13   These statements were materially false and misleading because Granite’s claimed post-adjustment

14   share of net income of $0.5 million and $2.6 million rested on Granite’s GAAP violations, which

15   inflated the Projects’ transaction price and ignored cost overruns exceeding $1.3 billion that were

16   known to Granite, Roberts, and Desai at the time.
            6.      Second Quarter 2019 False and Misleading Statements and Omissions
17
            270.    On August 2, 2019, Granite filed a Form 8-K with the SEC which included a press
18
     release disclosing its second quarter 2019 (“2Q19”) financial results (the “2Q19 8-K”) as an
19
     exhibit, and held an investor earnings call (the “August 2019 Earnings Call”). On August 6, 2019,
20
     Granite filed its 2Q19 financial statements on Form 10-Q with the SEC (the “2Q19 10-Q”).
21
            271.    With regard to Granite’s Transportation segment, the 2Q19 8-K stated that:
22
                    Second quarter 2019 revenue was $404.0 million, compared to
23                  $502.7 million in last year’s quarter. This quarter’s results included
                    a revenue reduction of $114.2 million due to increased project costs
24                  on four legacy, unconsolidated Heavy Civil joint venture projects,
                    and corresponding reductions in project percent completion. . .
25
                    Including charges of $143.7 million on four legacy, unconsolidated
26                  Heavy Civil joint venture projects, second quarter 2019 gross loss
                    was $99.9 million.
27

28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           76
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 83 of 103




 1   These statements were materially false and misleading because Granite’s reported revenue was

 2   inflated and gross loss was understated by the Company’s improper accounting for the Projects,

 3   which violated GAAP by inflating the Projects’ transaction price and ignoring cost overruns

 4   exceeding $1.3 billion that were known to Granite, Roberts, and Desai at the time. While Granite

 5   announced significant charges and revenue reduction on the JVs at this time, the Company still

 6   failed to recognize the full extent of the material cost overruns the Projects had experienced, as

 7   demonstrated by the fact that the Company subsequently took additional charges.

 8          272.    On the August 2019 Earnings Call, Defendant Desai stated:

 9                  Second quarter 2019 results included non-cash pre-tax charges of
                    $143.7 million or $106.7 million after tax. These costs are reflected
10                  in the transportation segment with both a reduction of revenue of
                    $114.2 million, and increased cost of $29.5 million.
11
                    . . . In the second quarter, transportation segment revenue was $404
12                  million, which includes the reduction in revenue of $114.2 million.
13                  On a year-to-date basis, revenue was $742.2 million including the
                    revenue reduction down from $861.9 million last year. Quarterly
14                  gross loss of $99.9 million include charges compared to gross profit
                    of $36 million in the prior year. On a year-to-date basis, gross loss
15                  was $78.6 million compared to gross profit of $67.4 million in the
                    prior year.
16

17   These statements were materially false and misleading because Granite’s reported revenue and

18   gross loss were inflated by the Company’s improper accounting for the Projects, which violated

19   GAAP by inflating the Projects’ transaction price and ignoring cost overruns exceeding $1.3

20   billion that were known to Desai at the time. While Granite announced significant charges and

21   revenue reduction on the JVs at this time, the Company still failed to recognize the full extent of

22   the cost overruns the Projects had experienced, as demonstrated by the additional charges the

23   Company subsequently announced.

24          273.    In response to a question from an analyst at Vertical Research as to the ongoing

25   costs associated with Granite’s large projects, on the August 2019 Earnings Call, Defendant

26   Roberts responded:

27                  We also believe that we have covered our current challenges and
                    future risks in the heavy civil group adjustments that we made in
28                  those four legacy projects that we announced on Monday. . . And I
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                         77
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 84 of 103




                    don’t see significant costs. But of course, there will be some as we
 1                  move forward. But we have embedded that.
 2
     These statements were materially false and misleading because Granite had still failed to recognize
 3
     the full extent of the cost overruns the Projects had experienced, as demonstrated by the additional
 4
     charges the Company subsequently announced. As such, Roberts’ statements that Granite had
 5
     “covered our current challenges and future risks in the heavy civil group,” “do[es] not expect any
 6
     additional … contributions for these legacy projects,” and had “embedded” any additional risk,
 7
     were materially false and misleading.
 8
            274.    The 2Q19 10-Q omitted any disclosure of projects for which additional costs were
 9
     reasonably possible, or the reasonably possible aggregate range of such additional costs, contrary
10
     to GAAP’s disclosure requirement. This material omission violated ASC 450 and was materially
11
     false and misleading because it falsely suggested to investors that no further costs were reasonably
12
     possible, and no charges were being contemplated. In reality, Granite’s reasonably possible
13
     aggregate range of “additional costs” included cost overruns of at least $338.5 million that were
14
     known to Granite, Roberts, and Desai at the time, whose full extent was not reflected in the
15
     Company’s 2Q19 charges.
16
            275.    The 2Q19 10-Q stated, with regard to revisions to estimates impacting Granite’s
17
     Transportation segment, that:
18
                    For the three and six months ended June 30, 2019, revisions in
19                  estimates, including estimated cost recovery of customer affirmative
                    claims and back charges, that individually had an impact of $5.0
20                  million or more on gross profit resulted in decreases to gross profit
                    and loss before (benefit from) provision for income taxes of $161.1
21                  million and $167.8 million, respectively, and decreases in net loss
                    of $120.2 million and $125.4 million ($2.57 and $2.68 per share),
22
                    respectively….
23
     These statements were materially false and misleading because Granite had still failed to recognize
24
     the true extent of the cost overruns the Projects experienced, as demonstrated by the additional
25
     charges the Company subsequently announced. As such, Granite’s reported $161.1 million and
26
     $167.8 million decrease to project profitability during the three months and six months ended June
27
     30, 2019, respectively, still failed to reflect the known cost overruns on the Projects. Had Granite
28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                          78
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 85 of 103




 1   properly accounted for the Projects, the decreases to project profitability would have been

 2   materially worse.

 3          276.    As to the revenue and gross loss attributed to Granite’s Transportation segment, the

 4   2Q19 10-Q stated that:

 5                  Transportation revenue for the three and six months ended June 30,
                    2019 decreased by $98.7 million, or 19.6%, and $119.7 million, or
 6                  13.9%, respectively, when compared to 2018.
 7                                     *              *               *
                    Transportation gross loss for the three and six months ended June
 8
                    30, 2019 increased by $135.8 million, or over 100%, and $146.1
 9                  million, or over 100%, respectively, when compared to 2018.

10   These statements were materially false and misleading because Granite materially overstated its

11   reported revenue and understated its gross loss for Granite’s Transportation segment by still failing

12   to recognize the full extent of the cost overruns the Projects had experienced, as demonstrated by

13   the additional charges the Company subsequently announced. Had Granite properly accounted for

14   the Projects, its decline in revenue and increase in gross loss would have been materially worse.

15          277.    With regard to the financial results of the unconsolidated JVs specifically, including

16   those related to the Projects alleged above, the 2Q19 10-Q claimed that Granite had a $470 million

17   interest in the assets of the JVs as of June 30, 2019. This statement was materially false and

18   misleading because Granite’s claimed $470 million interest continued to rest on inflation of the

19   Projects’ transaction price and ignored known cost overruns, and Granite had still failed to

20   recognize the full extent of the cost overruns the Projects had experienced, as demonstrated by the

21   additional charges the Company subsequently announced.

22          278.    The 2Q19 10-Q Granite further claimed that its $470 million interest in the assets

23   of the JVs as of June 30, 2019 included “$89.4 million … related to Granite’s share of estimated

24   cost recovery of customer affirmative claims” as of June 30, 2019. These statements were

25   materially false and misleading because Granite’s recovery of $89.4 million in customer

26   affirmative claims was not probable and recognizing revenue on such claims was likely to result

27   in a significant revenue reversal, precluding revenue recognition pursuant to GAAP. Further,

28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          79
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 86 of 103




 1   Granite had still failed to recognize the full extent of the cost overruns the Projects had

 2   experienced, as demonstrated by the additional charges the Company subsequently announced.

 3          279.    The 2Q19 10-Q also claimed that Granite held a $287 million interest in the

 4   liabilities of the JVs as of June 30, 2019. These statements were materially false and misleading

 5   because Granite’s claimed $287 million interest continued to rest on inflation of the Projects’

 6   transaction price and ignored known cost overruns, and Granite had still failed to recognize the

 7   full extent of the cost overruns the Projects had experienced, as demonstrated by the additional

 8   charges the Company subsequently announced.

 9          280.    The 2Q19 10-Q also stated that Granite had a $37 million interest in the revenue

10   from the JVs, a $144 million interest in the cost of revenue from the JVs, and a ($107 million)

11   interest in the gross loss of the JVs, each for the three months ended June 30, 2019. These

12   statements were materially false and misleading because Granite’s claimed interest in revenue,

13   cost of revenue, and gross losses continued to rest on inflation of the Projects’ transaction price

14   and ignored known cost overruns, and Granite had still failed to recognize the full extent of the

15   cost overruns the Projects had experienced, as demonstrated by the additional charges the

16   Company subsequently announced.

17          281.    With regard to net income from the JVs, the 2Q19 10-Q stated that:

18                  During the three and six months ended June 30, 2019,
                    unconsolidated construction joint venture net loss was ($18.9)
19                  million and ($13.7) million, respectively, of which our share was net
                    loss of ($106.3) million and ($105.8) million, respectively….
20

21   These statements were materially false and misleading because Granite’s claimed share of net loss

22   of $106.3 million continued to rest on Granite’s GAAP violations, which inflated the Projects’

23   transaction price and ignored known cost overruns, and Granite had still failed to recognize the

24   full extent of the cost overruns the JVs had experienced, as demonstrated by the additional charges

25   the Company subsequently announced.
            False And Misleading Statements Regarding Granite’s Application of GAAP
26
            282.    In each of Granite’s 1Q, 2Q, and 3Q 2018 10-Qs and the 2018 10-K, Defendants
27
     stated: “We recognize revenue in accordance with ASC Topic 606.” These statements were
28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                         80
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 87 of 103




 1   materially false and misleading because, as alleged in detail in Section IV.D above, Granite

 2   violated Topic 606 by: (1) prematurely including revenue from disputed claims against customers

 3   where recovery was not probable or where it was likely that a significant revenue reversal would

 4   occur; and (2) inflating the Projects’ percentage of completion by ignoring the Projects’ known

 5   cost overruns.

 6           283.     Similarly, in each of Granite’s 1Q, 2Q, and 3Q 2018 10-Qs, the 2018 10-K, and the

 7   2Q 2019 10-Q, Defendants made substantively identical statements that “[o]ur profit recognition

 8   related to construction contracts is based on estimates of transaction price and costs to complete

 9   each project.” These statements were materially false and misleading because, as alleged in detail

10   in Section IV.D above, Granite manipulated transaction price and Project costs, in violation of

11   GAAP, to prematurely recognize revenue and overstate profit while understating costs.

12           284.     In each of Granite’s 1Q, 2Q, and 3Q 2018 10-Qs and the 2018 10-K, Defendants

13   made substantively identical statements that “[c]hanges are made to the transaction price from

14   affirmative claims with customers to the extent that additional revenue on a claim settlement with

15   a customer is probable and estimable.” These statements were materially false and misleading

16   because, as alleged in detail in Section IV.D above, Granite improperly inflated the Projects’

17   transaction price by including substantial consideration from claims against customers on the I-4

18   Ultimate and Tappan Zee Projects, while knowing in each case that recovery was not “probable”

19   and/or “estimable.”

20           285.     Similarly, in each of Granite’s 1Q, 2Q, and 3Q 2018 10-Qs and the 2018 10-K,

21   Defendants stated that “[c]hanges are made to the transaction price from unapproved change orders

22   to the extent the amount can be reliably estimated and recovery is probable.” These statements

23   were materially false and misleading because, as alleged in detail in Section IV.D above, Granite

24   improperly inflated the Projects’ transaction price by including substantial consideration from

25   unapproved change orders from which recovery was not “probable” and/or the amount could not

26   be “reliably estimated.”

27           286.     In each of Granite’s 1Q, 2Q, and 3Q 2018 10-Qs and the 2018 10-K, Defendants

28   also stated:
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                          81
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 88 of 103




                     Revenue in our [Large Project Construction and, subsequently,
 1                   Transportation] segments is ordinarily recognized over time as
 2                   control is transferred to the customers by measuring the progress
                     toward complete satisfaction of the performance obligation(s) using
 3                   an input (i.e., “cost to cost”) method.

 4
     These statements were materially false and misleading because, as alleged in detail in Section IV.D
 5
     above, Granite manipulated and overstated its percentage of completion for the Projects, such that
 6
     Granite’s revenue recognition did not properly reflect “progress toward complete satisfaction of
 7
     the performance obligation(s)” or the transfer of control to Granite’s customers.
 8
             287.    In each of Granite’s 1Q, 2Q, and 3Q 2018 10-Qs and the 2018 10-K, Defendants
 9
     also stated:
10
                     All contract costs, including those associated with affirmative
11                   claims, change orders and back charges, are recorded as incurred
                     and revisions to estimated total costs are reflected as soon as the
12
                     obligation to perform is determined.
13
     These statements were materially false and misleading because, as alleged in detail in Section IV.D
14
     above, Granite did not update its estimated total costs “as soon as the obligation to perform is
15
     determined,” but instead ignored known cost overruns to prematurely recognize revenue and
16
     overstate profits.
17
             288.    In each of Granite’s 1Q, 2Q, and 3Q 2018 10-Qs and the 2018 10-K, Defendants
18
     also made substantively identical statements that:
19
                     Cost estimates for all of our significant projects use a detailed
20                   “bottom up” approach, and we believe our experience allows us to
                     create materially reliable estimates.
21

22   These statements were materially false and misleading because, as alleged in detail in Section IV.D

23   above, Granite did not determine estimated total costs with a “detailed ‘bottom up’ approach,” and

24   did not seek to “create materially reliable estimates,” but instead ignored known cost overruns to

25   prematurely recognize revenue and overstate profits.

26           289.    In each of Granite’s 1Q, 2Q, and 3Q 2018 10-Qs, the 2018 10-K, and the 2Q 2019

27   10-Q, Defendants also made substantively identical statements that “[w]hen we experience

28   significant changes in our estimates of costs to complete, we undergo a process that includes
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          82
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 89 of 103




 1   reviewing the nature of the changes to ensure that there are no material amounts that should have

 2   been recorded in a prior period rather than as revisions in estimates for the current period.” These

 3   statements were materially false and misleading because, as alleged in detail in Section IV.D

 4   above, Granite did not properly ensure that “there are no material amounts that should have been

 5   recorded in a prior period,” but instead ignored known cost overruns to prematurely recognize

 6   revenue and overstate profits.

 7          290.    Similarly, in each of Granite’s 1Q, 2Q, and 3Q 2018 10-Qs, the 2018 10-K, and the

 8   1Q and 2Q 2019 10-Qs, Defendants also made substantively identical statements that “[i]n our

 9   review of the revisions in estimates” for the prior three-month or one-year period, “we did not

10   identify any material amounts that should have been recorded in a prior period” (with the exception

11   of a $4.3 million “correction” identified in 2Q 2019). These statements were materially false and

12   misleading because, as alleged in detail in Section IV.D above, Granite intentionally ignored

13   “material amounts that should have been recorded in a prior period,” by ignoring known cost

14   overruns to prematurely recognize revenue and overstate profits.

15          291.    In each of Granite’s 1Q, 2Q, and 3Q 2018 10-Qs, the 2018 10-K, and the 1Q and

16   2Q 2019 10-Qs, Defendants also made substantively identical statements that “[i]n addition to

17   matters that are considered probable for which the loss can be reasonably estimated, disclosure is

18   also provided when it is reasonably possible and estimable that a loss will be incurred or when it

19   is reasonably possible that the amount of a loss will exceed the amount recorded.” These

20   statements were materially false and misleading because, as alleged in detail in Section IV.D

21   above, Granite failed to disclose at least $338.5 million in known “additional cost” overruns and,

22   in 4Q18 and 1Q and 2Q19, failed to disclose any “reasonably possible” cost overruns, in violation

23   of GAAP and the Company’s stated accounting policies.

24          False and Misleading Risk Factors

25          292.    In each Form 10-Q filed during the Class Period and the 2018 10-K, Granite

26   included certain risk factors, and/or stated that there had been no material changes to certain risk

27   factors included in prior SEC filings, that Defendants claimed could cause Granite’s actual results

28   to differ materially from the results contemplated by Defendants or otherwise adversely affect
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          83
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 90 of 103




 1   Granite’s business. Specifically, Granite’s Q1, Q2, and Q3 2018 10-Qs each stated that there had

 2   not been any material changes to the risk factors included in Granite’s Form 10-K for the year

 3   ended December 31, 2017 (the “2017 10-K”) that are alleged to be false and misleading as set

 4   forth in this section. The 2018 10-K included the risk factors that are alleged to be false and

 5   misleading as set forth in this section, and the Q1 and Q2 2019 10-Qs each stated that there had

 6   been no material changes to those risk factors included in the 2018 10-K.

 7          293.    Among the risk factors stated in the 2017 and 2018 10-Ks were those regarding

 8   risks associated with fixed-price contracts like those governing the JVs:

 9                  Fixed price and fixed unit price contracts subject us to the risk of
                    increased project cost. As more fully described in “Contract
10                  Provisions and Subcontracting” under “Item 1. Business,” the
                    profitability of our fixed price and fixed unit price contracts can be
11                  adversely affected by a number of factors that can cause our actual
12                  costs to materially exceed the costs estimated at the time of our
                    original bid. This could result in reduced profits or a loss for that
13                  project and there could be a material adverse impact to our financial
                    position, results of operations, cash flows and liquidity. [Emphasis
14                  in original.]
15   These statements were materially false and misleading because by stating that Granite’s business
16   and the JVs presented only prospective risks to the Company, Defendants concealed the fact that
17   those risks had already materialized. In reality, Defendants knew at the time of these statements
18   that the Projects’ known cost overruns exceeding $1.3 billion, which already had reduced profits
19   or losses and had a material adverse impact on Granite’s financial condition.
20          294.    In the 2017 and 2018 10-Ks, Granite further stated that many of its contracts could
21   lead to contractual penalties for delays:
22                  Many of our contracts have penalties for late completion. In some
                    instances, including many of our fixed price contracts, we guarantee
23
                    that we will complete a project by a certain date. If we subsequently
24                  fail to complete the project as scheduled we may be held responsible
                    for costs resulting from the delay, generally in the form of
25                  contractually agreed-upon liquidated damages. To the extent these
                    events occur, the total cost of the project could exceed our original
26                  estimate and we could experience reduced profits or a loss on that
                    project and there could be a material adverse impact to our financial
27
                    position, results of operations, cash flows and liquidity. [Emphasis
28                  in original.]
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          84
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 91 of 103




 1   These statements were materially false and misleading because by stating that increased costs
 2   resulting from delays posed only prospective risks to the Company, Defendants concealed the fact
 3   that those risks had already materialized. In reality, Defendants knew at the time of these
 4   statements that the Projects had incurred cost overruns exceeding $1.3 billion that would already
 5   have caused reduced profits or losses and had a material adverse impact on Granite’s financial
 6   condition.
 7          295.    Granite also stated certain risks associated with affirmative claims, like those it had
 8   made with regard to certain of the Projects alleged herein, in the 2017 and 2018 10-Ks, which risks
 9   did not materially change as stated in each Form 10-Q filed during the Class Period:
10                  Our failure to adequately recover on affirmative claims brought by
                    us against project owners or other project participants (e.g., back
11
                    charges against subcontractors) for additional contract costs could
12                  have a negative impact on our liquidity and future operations.

13   These statements were materially false and misleading because by stating that the failure to
14   adequately recover on affirmative claims presented only prospective risks to the Company,
15   Defendants concealed the fact that those risks had already materialized. In reality, and as Granite
16   knew at the time of these statements, recovery on its affirmative claims was not probable and
17   recognizing revenue on such claims was likely to result in a significant revenue reversal,
18   precluding revenue recognition pursuant to GAAP.
19          296.    In the 2017 and 2018 10-Ks, Granite also stated certain risks associated with its
20   accounting estimates:
21                  Accounting for our revenues and costs involves significant
                    estimates. . . . Although we believe we have sufficient experience
22                  and processes to enable us to formulate appropriate assumptions and
                    produce reasonably dependable estimates, these assumptions and
23                  estimates may change significantly in the future and could result in
24                  the reversal of previously recognized revenue and profit. Such
                    changes could have a material adverse effect on our financial
25                  position and results of operations.

26   These statements were materially false and misleading because by stating that changes to estimates
27   presented only prospective risks to the Company, Defendants concealed the fact that those risks
28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           85
              Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 92 of 103




 1   had already materialized.     In reality, as alleged in detail in Section IV.D above, Granite

 2   intentionally recognized revenue on affirmative claims where recovery was not probable and

 3   recognizing revenue on such claims was likely to result in a significant revenue reversal, and

 4   understated the Projects’ costs by ignoring over $1.3 billion in cost overruns known to Granite,

 5   Roberts, and Desai at the time, both in violation of GAAP.

 6            False and Misleading SOX Certifications

 7            297.   In Granite’s Forms 10-Q and 10-K filed during the Class Period, in the section titled

 8   “Controls and Procedures,” Roberts, Krzeminski, and Desai affirmed that they had conducted an

 9   evaluation of “the effectiveness of our disclosure controls and procedures” under the Exchange

10   Act, and that Granite’s “disclosure controls and procedures were effective ….” In addition, the

11   Forms 10-Q and 10-K contained SOX certifications signed by Roberts, Krzeminski and Desai

12   attesting to the Form’s accuracy with respect to the financial reporting, and the disclosure of all

13   fraud.

14            298.   These statements regarding the Company’s disclosure controls and the SOX

15   certifications were false and misleading because contrary to their SOX certifications, Defendants

16   Roberts, Krzeminski and Desai knew that the Forms contained false and/or misleading statements

17   of material fact and that the financial statements and other financial information included in the

18   Forms violated GAAP and did not fairly present in all material respects the financial condition and

19   results of operations of the Company during the Class Period.

20                                    VI.     LOSS CAUSATION

21            299.   Defendants’ fraudulent conduct directly and proximately caused Lead Plaintiff and

22   the Class to suffer substantial losses as a result of purchasing or otherwise acquiring Granite

23   common stock at artificially inflated prices during the Class Period.

24            300.   Defendants, through their materially false and misleading statements and omissions

25   set forth above, concealed the truth that Granite’s financial statements violated GAAP and did not

26   reflect Granite’s known cost overruns with regard to the Projects, and that Granite had improperly

27   recognized revenue on claims where recovery was not probable, and recognizing revenue was

28   likely to result in a significant revenue reversal. By concealing the true costs to Granite associated
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           86
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 93 of 103




 1   with the Projects, Defendants also concealed the numerous related risks associated with their false

 2   and misleading statements and omissions, including, but not limited to, the risks that Granite would

 3   need to take a material charge to its earnings to correct for its improper accounting related to the

 4   Projects. The concealed risks bear directly on Granite’s ability to generate and sustain profits from

 5   its business.

 6           301.    Beginning in July 2019, the concealed risks began to materialize through a series

 7   of negative events and disclosures that revealed, on a piecemeal basis, the false and misleading

 8   nature of Defendants’ Class Period statements and omissions. Despite these partially corrective

 9   events and disclosures, Granite’s stock price remained artificially inflated and was prevented from

10   declining to its true value by Defendants continuing to make materially false and misleading

11   statements that had the effect of, at least temporarily, concealing the fraud, until the end of the

12   Class Period. As the relevant truth leaked out into the market from July 2019 to October 2019, the

13   Class suffered losses, which were foreseeable and caused by the materialization of the risks that

14   Defendants’ fraudulent conduct concealed from investors, as set forth below.

15           July 29, 2019 Press Release Discloses Charge Exceeding $100 Million

16           302.    On July 29, 2019, after the close of trading on the NYSE, Granite filed a press

17   release with the SEC that reported the Company’s preliminary results for 2Q19 and announced

18   that it expected to incur after-tax charges in the range of $104-$108 million on all four of the

19   Projects. In the press release, Granite stated that the charges were “related to 1) increased project

20   completion costs, which were exacerbated by schedule delays and execution of a significant

21   amount of disputed work, and 2) a recent unfavorable court ruling on a project dispute.” Granite

22   further stated that the charges were the result of “independent second quarter 2019 events,” in a

23   false and misleading attempt to reassure investors that the problems with the Projects were limited

24   to events that had materialized in 2Q19, and not before.

25           303.    In that same press release, Granite further announced that it would accelerate its

26   strategic review of the Heavy Civil Group (which included the Projects) “with a clear objective to

27   expedite the Company’s plan to reduce risk and exposure to large, complex projects.” In addition,

28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          87
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 94 of 103




 1   the Company slashed its full-year 2019 adjusted EBITDA margin guidance from 8.5%-9.5% to

 2   4.0%-5.0 % because of the financial impact of the charges.

 3          304.    On this news, the price of Granite stock declined significantly, from $44.47 per

 4   share at the close of trading on July 29, 2019 to $36.49 per share at the close of trading on July 30,

 5   a decline of nearly 18%, on extremely heavy trading volume of nearly 2.6 million shares.

 6          305.    News agencies reported that the drop was due to Granite’s announced charges and

 7   its corresponding poor financial performance for 2Q 2019. The Motley Fool issued an article on

 8   July 30, 2019, titled “Why Shares of Granite Construction Are Crumbling on Tuesday,” explaining

 9   that the stock price decline was due to the announced charges: “Shares of Granite Construction

10   (NYSE: GVA) traded down more than 18% on [July 30] after the general contractor and

11   construction material producer warned that charges related to issues at key large projects would

12   wipe out second-quarter profits.” The article added, “Granite said the charges stem from four

13   projects bid between 2012 and 2014 that have experienced increase project completion costs and

14   ‘a recent unfavorable court ruling on a project dispute.’ The company did not reveal any further

15   details.” In a July 30, 2019 article titled, “Granite Construction Plummets in Worst Session in 20

16   Years,” Bloomberg reported that Granite “fell the most intraday since early 1999 after posting

17   disappointing second quarter results.” The article noted that B. Riley FBR had “slashed its target

18   to $41 from $53.”

19          306.    Analysts acknowledged that the announcement of the charge called into question

20   the propriety of Granite’s accounting for the Projects. In a July 30, 2019 report, Cowen noted that,

21   “[t]here are some funky accounting mechanics at work here given the percentage of completion

22   method required,” highlighting that “before yesterday from an accounting perspective, these

23   projects were essentially ‘complete’ and incremental costs were booked with zero associated

24   revenue.” Cowen thus suggested that because the projects were essentially complete there should

25   not have been a financial impact. Nonetheless, Cowen stated that they would wait to “make

26   appropriate adjustments post 2Q earnings on Friday [when Granite was going to issue final results],

27   but it’s conceivable that despite the disappointment here, near-term estimates post 2019 may not

28   have to change materially given the nature of the business.”
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                           88
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 95 of 103




 1          August 2, 2019 Press Release Reporting Final Second Quarter 2019 Results

 2          307.    On August 2, 2019, before the start of trading, the Company filed the 2Q19 Press
 3   Release reporting the Company’s final 2Q19 results and that the Company was taking a $106.7
 4   million after-tax charge “related to four legacy, unconsolidated Heavy Civil joint venture
 5   projects.” As a result of the charge, Granite also announced that its reported revenue of $789.5
 6   million included “$114.2 million in revenue reduction due to charges” related to “corresponding
 7   reductions in project percent completion.” As Defendant Desai explained on the 2Q19 earnings
 8   conference call held that same day, the charge purportedly stemmed from “unanticipated project
 9   costs, which increased the denominator [in the percentage of completion analysis] thus lowering
10   the project completion percentage and thereby reducing revenue.” As discussed above, however,
11   Defendants knew of these costs for years and failed to include them in the percentage of completion
12   analysis.
13          308.    Due to the impact of the charges, the Company reported an overall $97.8 million
14   net loss for 2Q19, compared to a net loss of $8.4 million for 2Q18. On a year-to-date basis, Granite
15   experienced a net loss of $132.4 million due to the charges (compared to a net loss of just $19.8
16   million over the prior year).
17          309.    News of Granite’s 2Q19 financial results caused the price of Granite stock to
18   decline from $34.00 per share at the close of trading on August 1, 2019 to $31.22 per share at the
19   close of trading on August 2, 2019, a decline of over 8%, on significant volume of roughly 1.3
20   million shares. Had Defendants fully disclosed the true extent of the known cost overruns
21   associated with the Projects, the stock price would have declined even further.
22          310.    At the end of trading on August 2, 2019, Bloomberg issued an article titled,
23   “Granite Construction Wrap: Earnings, Streak.” It explained that the charges and lower earnings
24   had caused the drop in the price of the stock: “Granite Construction Inc. reported EPS and sales
25   below estimates, and extended its losing streak. Its shares fell 8.2 percent in the last session,
26   compared with a 0.7 percent fall in the S&P 500 Index…. The Company had a loss of $1.83 a
27   share on a comparable basis for the last quarter, versus the estimate loss of 62 cents, and sales of
28
     AMENDED CLASS ACTION COMPLAINT                                                      3:19-CV-04744-WHA
                                                          89
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 96 of 103




 1   $789.5 million, versus the $942.3 million estimate.” It then concluded by saying that Granite “is

 2   lower for the fifth straight day, extending the longest losing streak since the period ended May 29,

 3   2018.”

 4            311.   Other news outlets noted the miss in Granite’s earnings. Yahoo! Finance published

 5   an article titled, “Granite Construction (GVA) Reports Q2 Loss, Lags Revenue Estimates,” which

 6   stated that Granite’s reported “loss of $0.57” per share had “deliver[ed] a surprise of -159.09%”

 7   compared to analyst expectations.

 8            312.   Analysts responded negatively to news of the charge. In an August 2, 2019 report

 9   titled, “Large contract indigestion,” Macquarie Research slashed its price target for the Company

10   from $64 per share to $40 per share, noting that earnings had suffered from “after-tax charges of

11   $107m, or ($2.28) per share due [to] cost overruns on four legacy projects.”

12            October 25, 2019 Press Release Reporting Third Quarter 2019 Results

13            313.   Finally, on October 25, 2019, before the start of trading, Granite filed a press release

14   with the SEC announcing its financial results for the third quarter of 2019. In that press release,

15   Defendants reported net income of only $20.5 million, a year-over-year decline of $35.2 million.

16   Defendant Roberts stated that the Company’s “operational performance was dampened by a

17   negative contribution from the Heavy Civil operating group primarily driven by disputed work.”

18   With regard to the Transportation segment in particular, Granite reported third quarter 2019

19   revenue of $598.6 million, a year-over-year reduction of $12.2 million, “which included $69.3

20   million of Heavy Civil operating group losses.” Granite also announced Transportation segment

21   year-to-date gross loss of $65 million, compared to gross profit of $138.4 million the prior year,

22   which resulted from “[c]hallenges related to project in our Heavy Civil operating group.” Granite

23   also stated that it would not provide guidance for the remainder of 2019.

24            314.   On this news, the price of Granite stock declined from $36.90 per share at the close

25   of trading on October 24, 2019, to $26.25 per share at the close of trading on October 25, 2019, a

26   decline of almost 29% on heavy trading volume of over 5.3 million shares.

27            315.   The Motley Fool issued an article on October 25, 2019 called, “Why Anheuser-

28   Busch InBev, PG&E, and Granite Construction Slumped Today.”                  Under the sub-heading,
     AMENDED CLASS ACTION COMPLAINT                                                          3:19-CV-04744-WHA
                                                            90
             Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 97 of 103




 1   “Granite Crumbles,” the article said, “shares of Granite Construction dropped almost 29%. The

 2   company posted 3% top-line growth in its third quarter financial report, sending revenue to a new

 3   record. However, net income plunged more than 60% from year-ago levels. CEO James Roberts

 4   blamed work disputes and cost overruns in its heavy civil operating group for weighing down what

 5   was strong core performance elsewhere, as good weather combined with strength in infrastructure

 6   construction demand.”

 7           316.   Analysts were shocked by these disclosures as Defendants had previously indicated

 8   that the JVs’ negative financial effects were behind the Company. In an October 25, 2019 report

 9   titled, “3Q Miss, 2020 Guide Looks Disappointing – Heavy Civil Hurting Credibility,” Cowen

10   wrote, “GVA reported 3Q Adj EBITDA of $61MM, significantly lower than our $126MM, once

11   again impacted by losses from Heavy Civil group – we were under the impression most of this

12   was absorbed last Q.”

13               VII.    INAPPLICABILITY OF STATUTORY SAFE HARBOR
                               OR BESPEAKS CAUTION DOCTRINE
14           317.   The statutory safe harbor and bespeaks caution doctrine applicable to forward-
15   looking statements under certain circumstances does not apply to any of the untrue or misleading
16   statements and omissions alleged herein. The statements and omissions complained of herein
17   concerned then-present or historical facts or conditions that existed at the time the statements were
18   made.
19           318.   To the extent any of the untrue or misleading statements alleged herein can be
20   construed as forward-looking, (a) they were not accompanied by meaningful cautionary language
21   identifying important facts that could cause actual results to differ materially from those in the
22   statements, and the generalized risk disclosures Granite or other Defendants made were not
23   sufficient to shield Defendants from liability, and (b) the person who made each such statement
24   knew that the statement was untrue or misleading when made, or each such statement was
25   approved by an executive officer of Granite who knew that the statement was untrue or misleading
26   when made.
27

28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                          91
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 98 of 103



                           VIII.      PRESUMPTION OF RELIANCE AND
 1                                   FRAUD ON THE MARKET DOCTRINE
 2             319.   Lead Plaintiff is entitled to a presumption of reliance on Defendants’ material

 3   misrepresentations and omissions pursuant to the fraud-on-the-market doctrine. At all relevant

 4   times, the market for Granite’s common stock was efficient for the following reasons, among

 5   others:

 6                a) Granite’s common stock met the requirements for listing, and was listed and
                     actively traded, on the NYSE, a highly efficient and automated market;
 7
                  b) The average weekly trading volume of Granite’s common stock was significant and
 8                   amounted to 2,078,710 shares during the Class Period;
                  c) As a regulated issuer, Granite filed public reports with the SEC and the NYSE;
 9
                  d) Granite was eligible to file simplified SEC filings;
10
                  e) Granite regularly communicated with the public through established market
11                   communication channels, including through the regular dissemination of news
                     releases through major newswire services, communications with the financial
12                   press, and other wide-ranging public disclosures;
13                f) Numerous securities and credit analysts followed Granite and wrote reports that
                     were published, distributed, and entered the public domain; and
14
                  g) The price of Granite’s common stock quickly reacted to news.
15
               320.   Accordingly, the market for Granite common stock promptly digested current
16
     information regarding the Company from all publicly available sources and reflected such
17
     information in the price of Granite common stock. Under these circumstances, all purchasers of
18
     Granite common stock during the Class Period suffered similar injury through their purchases at
19
     artificially inflated prices. A presumption of reliance therefore applies.
20
               321.   In addition, or in the alternative, Lead Plaintiff is entitled to a presumption of
21
     reliance pursuant to Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972), and its
22
     progeny, because the claims asserted herein are predicated in part upon omissions of material fact
23
     that Defendants had a duty to disclose.
24
                               IX.     CLASS ACTION ALLEGATIONS
25
               322.   Lead Plaintiff brings this action as a class action pursuant to Rule 23(a) and (b)(3)
26
     of the Federal Rules of Civil Procedure, on behalf of the following proposed class: all persons and
27

28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                            92
           Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 99 of 103




 1   entities who purchased or otherwise acquired Granite common stock from April 30, 2018 through

 2   October 24, 2019, and were damaged thereby.

 3           323.    Excluded from the Class are: (i) Defendants and any affiliates or subsidiaries

 4   thereof; (ii) present and former officers and directors of Granite and their immediate family

 5   members (as defined in Item 404 of SEC Regulation S-K, 17 C.F.R. § 229.404, Instructions

 6   (1)(a)(iii) & (1)(b)(ii)); (iii) Defendants’ liability insurance carriers, and any affiliates or

 7   subsidiaries thereof; (iv) any entity in which any Defendant had or has had a controlling interest;

 8   (v) Granite’s employee retirement and benefit plan(s); and (vi) the legal representatives, heirs,

 9   estates, agents, successors, or assigns of any person or entity described in the preceding categories.

10           324.    The Class is so numerous that joinder of all members is impracticable. Lead

11   Plaintiff believes that the Class members number at least in the thousands. Throughout the Class

12   Period, Granite had an average daily volume on the NYSE of approximately 431,073. As of

13   October 22, 2019, Granite had 46,741,311 shares of common stock outstanding.

14           325.    Lead Plaintiff’s claims are typical of the claims of Class members. All Class

15   members are similarly situated in that they sustained damages by acquiring Granite common stock

16   at prices artificially inflated by the wrongful conduct complained of herein.

17           326.    Lead Plaintiff will fairly and adequately protect the interests of the Class. Lead

18   Plaintiff has retained counsel competent and experienced in class and securities litigation. Lead

19   Plaintiff has no interest that conflicts with those of the Class.

20           327.    Common questions of law and fact exist as to all Class members and predominate

21   over any questions solely affecting individual Class members. The questions of law and fact

22   common to the Class include, but are not limited to, the following:

23               a) Whether Defendants’ conduct violated the federal securities laws, as alleged herein;
                 b) Whether Defendants made any untrue statements of material fact or omitted to state
24
                    any material facts necessary to make statement made, in light of the circumstances
25                  under which they were made, not misleading;
                 c) Whether Defendants acted with scienter as to Lead Plaintiff’s claims for relief
26
                    under Section 10(b) of the Exchange Act;
27               d) Whether the Individual Defendants were controlling persons under Section 20(a)
                    of the Exchange Act;
28
     AMENDED CLASS ACTION COMPLAINT                                                        3:19-CV-04744-WHA
                                                            93
          Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 100 of 103




                e) Whether and to what extent the prices of Granite common stock were artificially
 1                 inflated or maintained during the Class Period due to the misstatements and
 2                 omissions complained of herein;
                f) Whether and to what extent Class members have sustained damages as a result of
 3                 the conduct complained of herein and, if so, the proper measure of damages.
 4
            328.    A class action is superior to other available methods for the fair and efficient
 5
     adjudication of this controversy because joinder of all Class members is impracticable.
 6
            329.    There will be no difficulty in the management of this action as a class action. Class
 7
     members may be identified from records maintained by the Company or its transfer agent(s), or
 8
     by other means, and may be notified of the pendency of this action by mail, using a form of notice
 9
     similar to that customarily used in securities class actions.
10
                                      X.    CLAIMS FOR RELIEF
11
                                               COUNT I
12                 For Violation of Section 10(b) of the Exchange Act and Rule 10b-5
                                           Against Defendants
13
            330.    Lead Plaintiff incorporates ¶¶ 1-329 by reference as if fully set forth herein.
14
            331.    During the Class Period, Defendants made, disseminated, or approved the false and
15
     misleading statements specified above, which they knew or recklessly disregarded were false and
16
     misleading in that the statements contained material misrepresentations and failed to disclose
17
     material facts necessary in order to make the statements made, in light of the circumstances under
18
     which they were made, not misleading.
19
            332.    Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they:
20
                a) Employed devices, schemes, and artifices to defraud;
21              b) Made untrue statements of material fact or omitted to state material facts necessary
                   in order to make the statements made, in light of the circumstances under which
22                 they were made, not misleading; and/or
23              c) Engaged in acts, practices and a course of business that operated as a fraud or deceit
                   upon Lead Plaintiff and others similarly situated in connection with their purchases
24                 of Granite common stock during the Class Period.
25          333.    Lead Plaintiff and the Class have suffered damages in that, in reliance on the
26   integrity of the market, they paid artificially inflated prices for Granite common stock. Lead
27   Plaintiff and the Class would not have purchased Granite common stock at the prices they paid, or
28
     AMENDED CLASS ACTION COMPLAINT                                                       3:19-CV-04744-WHA
                                                           94
          Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 101 of 103




 1   at all, if they had been aware that the market prices of those securities had been artificially inflated

 2   by Defendants’ false and misleading statements and omissions.

 3             334.   As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiff

 4   and the Class suffered damages in connection with their purchases of Granite common stock

 5   during the Class Period.

 6                                              COUNT II
                            For Violation Of Section 20(a) Of The Exchange Act
 7                                  Against The Individual Defendants
 8             335.   Lead Plaintiff incorporates ¶¶ 1-334 by reference as if fully set forth herein.

 9             336.   During the Class Period, Defendants acted as controlling persons of Granite within

10   the meaning of § 20(a) of the Exchange Act. By virtue of their positions and their power to control

11   Granite’s public statements, the Individual Defendants had the power and ability to control the

12   actions of Granite and its employees. The Individual Defendants controlled Granite and its other

13   officers and employees. By reason of such conduct, the Individual Defendants are liable pursuant

14   to § 20(a) of the Exchange Act.

15                                   XI.     JURY TRIAL DEMAND

16             337.   Lead Plaintiff, on behalf of itself and the Class, hereby demands a trial by jury.

17                                  XII.     PRAYER FOR RELIEF

18             338.   WHEREFORE, Lead Plaintiff prays for relief as follows:

19                    a)     Declaring this action to be a proper class action pursuant to Rule 23 of the

20   Federal Rules of Civil Procedure;

21                    b)     Awarding Lead Plaintiff and the Class damages, including interest;

22                    c)     Awarding Lead Plaintiff and the Class their reasonable costs and expenses

23   incurred in this action, including attorneys’ fees; and

24                    d)     Granting such other and further relief as the Court may deem just and

25   proper.

26

27

28
     AMENDED CLASS ACTION COMPLAINT                                                         3:19-CV-04744-WHA
                                                            95
          Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 102 of 103




 1    Dated: February 20, 2020            Respectfully submitted,
                                          By: /s/ Peter E. Borkon
 2
                                          BLEICHMAR FONTI & AULD LLP
 3                                        Peter E. Borkon (Bar No. 212596)
                                          pborkon@bfalaw.com
 4                                        555 12th Street, Suite 1600
                                          Oakland, California 94607
 5                                        Tel.: (415) 445-4003
                                          Fax: (415) 445-4020
 6

 7                                                – and –

 8                                        Javier Bleichmar (pro hac vice)
                                          jbleichmar@bfalaw.com
 9                                        Ross Shikowitz (pro hac vice)
10                                        rshikowitz@bfalaw.com
                                          Evan A. Kubota (pro hac vice)
11                                        ekubota@bfalaw.com
                                          Thayne Stoddard (pro hac vice)
12                                        tstoddard@bfalaw.com
                                          7 Times Square, 27th Floor
13                                        New York, New York 10036
14                                        Tel: (212) 789-1340
                                          Fax: (212) 205-3960
15
                                          Counsel for Lead Plaintiff
16                                        the Police Retirement System of St. Louis
                                          and Lead Counsel for the Putative Class
17

18

19

20

21

22

23

24

25

26

27

28
     AMENDED CLASS ACTION COMPLAINT                                         3:19-CV-04744-WHA
                                             96
          Case 3:19-cv-04744-WHA Document 69 Filed 02/20/20 Page 103 of 103




 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on February 20, 2020, I electronically filed the foregoing document

 3   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 4   served this day on all counsel of record via transmission of Notices of Electronic Filing generated

 5   by CM/ECF.

 6          I certify under penalty of perjury under the laws of the United States of America that the

 7   foregoing is true and correct. Executed on February 20, 2020.

 8

 9                                                                   /s/ Peter E. Borkon
                                                                       Peter E. Borkon
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     AMENDED CLASS ACTION COMPLAINT                                                     3:19-CV-04744-WHA
                                                         97
